
	
		II
		Calendar No. 417
		112th CONGRESS
		2d Session
		S. 3241
		[Report No.
		  112–172]
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 24, 2012
			Mr. Leahy, from the
			 Committee on
			 Appropriations, reported the following original bill; which
			 was read twice and placed on the calendar
		
		A BILL
		Making appropriations for the Department of
		  State, foreign operations, and related programs for the fiscal year ending
		  September 30, 2013, and for other purposes.
	
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for the Department
			 of State, foreign operations, and related programs for the fiscal year ending
			 September 30, 2013, and for other purposes, namely:
		IDepartment of State and Related
			 Agency
			Department of
		  state
			Administration of foreign
		  affairs
			Diplomatic and consular
		  programs
			(including transfer of funds)For necessary expenses of the Department of
		  State and the Foreign Service not otherwise provided for,
		  $7,437,468,000, of which up to
		  $1,428,468,000 is for Worldwide Security
		  Protection (to remain available until expended): 
		  Provided, That funds made available
		  under this heading shall be allocated as follows:
				(1)Human resourcesFor necessary expenses for training, human
			 resources management, and salaries, including employment without regard to
			 civil service and classification laws of persons on a temporary basis (not to
			 exceed $700,000), as authorized by section 801
			 of the United States Information and Educational Exchange Act of 1948,
			 $2,448,702,000, to remain available until
			 September 30, 2014, of which not less than
			 $132,311,000 shall be available only for public
			 diplomacy American salaries, and up to
			 $218,110,000 is for Worldwide Security
			 Protection and shall remain available until expended.
				(2)Overseas programsFor necessary expenses for the regional
			 bureaus of the Department of State and overseas activities as authorized by
			 law, $2,631,039,000, to remain available until
			 September 30, 2014, of which not less than
			 $409,255,000 shall be available only for public
			 diplomacy international information programs.
				(3)Diplomatic policy and supportFor necessary expenses for the functional
			 bureaus of the Department of State, including representation to certain
			 international organizations in which the United States participates pursuant to
			 treaties ratified pursuant to the advice and consent of the Senate or specific
			 Acts of Congress, general administration, and arms control, nonproliferation
			 and disarmament activities as authorized,
			 $892,982,000, to remain available until
			 September 30, 2014.
				(4)Security programsFor necessary expenses for security
			 activities, $1,464,745,000, to remain available
			 until September 30, 2014, of which up to
			 $1,210,358,000 is for Worldwide Security
			 Protection and shall remain available until expended.
				(5)Fees and payments collectedIn addition to amounts otherwise made
			 available under this heading—
					(A)as authorized by section 810 of the United
			 States Information and Educational Exchange Act, not to exceed
			 $5,000,000, to remain available until expended,
			 may be credited to this appropriation from fees or other payments received from
			 English teaching, library, motion pictures, and publication programs and from
			 fees from educational advising and counseling and exchange visitor programs;
			 and
					(B)not to exceed
			 $15,000, which shall be derived from
			 reimbursements, surcharges, and fees for use of Blair House facilities.
					(6)Transfer, reprogramming, and other
			 matters
					(A)Notwithstanding any provision of this Act,
			 funds may be reprogrammed within and between subsections under this heading
			 subject to section 7015 of this Act.
					(B)Of the amount made available under this
			 heading, not to exceed $10,000,000 may be
			 transferred to, and merged with, funds made available by this Act under the
			 heading Emergencies in the Diplomatic and Consular Service, to
			 be available only for emergency evacuations and rewards, as authorized.
					(C)Funds appropriated under this heading are
			 available for acquisition by exchange or purchase of passenger motor vehicles
			 as authorized by law and, pursuant to 31 U.S.C. 1108(g), for the field
			 examination of programs and activities in the United States funded from any
			 account contained in this title.
					(D)Of the funds appropriated under this
			 heading, up to $56,500,000, to remain available
			 until expended, may be transferred to, and merged with, funds previously made
			 available under the heading Conflict Stabilization Operations in
			 title I of prior acts making appropriations for the Department of State,
			 foreign operations and related programs.
					(E)Of the funds appropriated under this
			 heading, not more than $570,763,000 may be made
			 available for Department of State operations in Afghanistan, not more than
			 $29,970,000 may be made available for such
			 operations in Pakistan, and not more than
			 $250,000,000 may be made available for such
			 operations in Iraq.
					capital investment fund For necessary expenses of the Capital
		  Investment Fund, $90,000,000, to remain
		  available until expended, as authorized: 
		  Provided, That section 135(e) of
		  Public Law 103–236 shall not apply to funds available under this
		  heading.
			Office of inspector generalFor necessary expenses of the Office of
		  Inspector General, $67,000,000, notwithstanding
		  section 209(a)(1) of the Foreign Service Act of
		  1980 (Public Law 96–465), as it relates to post
		  inspections.
			Educational and cultural exchange
		  programsFor expenses of
		  educational and cultural exchange programs, as authorized,
		  $625,000,000, to remain available until
		  expended: 
		  Provided, That not to exceed
		  $5,000,000, to remain available until expended,
		  may be credited to this appropriation from fees or other payments received from
		  or in connection with English teaching, educational advising and counseling
		  programs, and exchange visitor programs as authorized.
			Representation expensesFor representation expenses as authorized,
		  $7,300,000.
			Protection of foreign missions and
		  officialsFor expenses, not
		  otherwise provided, to enable the Secretary of State to provide for
		  extraordinary protective services, as authorized,
		  $35,000,000, to remain available until September
		  30, 2014.
			Embassy security, construction, and
		  maintenanceFor necessary
		  expenses for carrying out the Foreign Service Buildings Act of 1926 (22 U.S.C.
		  292–303), preserving, maintaining, repairing, and planning for buildings that
		  are owned or directly leased by the Department of State, renovating, in
		  addition to funds otherwise available, the Harry S Truman Building, and
		  carrying out the Diplomatic Security Construction Program as authorized,
		  $948,925,000, to remain available until expended
		  as authorized, of which not to exceed $7,500 may
		  be used for domestic and overseas representation expenses as authorized: 
		  Provided, That none of the funds
		  appropriated in this paragraph shall be available for acquisition of furniture,
		  furnishings, or generators for other departments and agencies.In addition, for the costs of worldwide
		  security upgrades, acquisition, and construction as authorized,
		  $688,799,000, to remain available until
		  expended: 
		  Provided, That not later than 45
		  days after enactment of this Act, the Secretary of State shall submit to the
		  Committees on Appropriations the proposed allocation of funds made available
		  under this heading and the actual and anticipated proceeds of sales for all
		  projects in fiscal year 2013.
			Emergencies in the diplomatic and consular
		  service
			(including transfer of funds)For necessary expenses to enable the
		  Secretary of State to meet unforeseen emergencies arising in the Diplomatic and
		  Consular Service, $9,500,000, to remain
		  available until expended as authorized, of which not to exceed
		  $1,000,000 may be transferred to, and merged
		  with, funds appropriated by this Act under the heading Repatriation
		  Loans Program Account, subject to the same terms and
		  conditions.
			Repatriation loans program
		  account
			(including transfer of funds)For the cost of direct loans,
		  $1,800,000, as authorized, of which
		  $711,000 may be made available for
		  administrative expenses necessary to carry out the direct loan program and may
		  be paid to Diplomatic and Consular Programs: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974.
			payment to the american institute in
		  taiwanFor necessary expenses
		  to carry out the Taiwan Relations Act (Public Law 96–8),
		  $37,200,000.
			Payment to the foreign service retirement
		  and disability fundFor
		  payment to the Foreign Service Retirement and Disability Fund, as authorized,
		  $158,900,000.
			international
		  organizations
			contributions to international
		  organizationsFor necessary
		  expenses, not otherwise provided for, to meet annual obligations of membership
		  in international multilateral organizations, pursuant to treaties ratified
		  pursuant to the advice and consent of the Senate, conventions or specific Acts
		  of Congress, $1,389,737,000: 
		  Provided, That the Secretary of
		  State shall, at the time of the submission of the President's budget to
		  Congress under section 1105(a) of title 31, United States Code, transmit to the
		  Committees on Appropriations the most recent biennial budget prepared by the
		  United Nations for the operations of the United Nations: 
		  Provided further, That
		  the Secretary of State shall notify the Committees on Appropriations at least
		  15 days in advance (or in an emergency, as far in advance as is practicable) of
		  any United Nations action to increase funding for any United Nations program
		  without identifying an offsetting decrease elsewhere in the United Nations
		  budget: 
		  Provided further, That
		  the Secretary of State shall report to the Committees on Appropriations not
		  later than May 1, 2013, on any credits available to the United States from the
		  United Nations Tax Equalization Fund (TEF) and provide updated fiscal year 2014
		  assessment costs including offsets from available TEF credits and updated
		  foreign currency exchange rates: 
		  Provided further, That
		  any such credits shall only be available for United States assessed
		  contributions to the United Nations and shall be subject to the regular
		  notification procedures of the Committees on Appropriations: 
		  Provided further, That
		  any payment of arrearages under this heading shall be directed toward
		  activities that are mutually agreed upon by the United States and the
		  respective international organization: 
		  Provided further, That
		  none of the funds appropriated under this heading shall be available for a
		  United States contribution to an international organization for the United
		  States share of interest costs made known to the United States Government by
		  such organization for loans incurred on or after October 1, 1984, through
		  external borrowings.
			contributions for international
		  peacekeeping activitiesFor
		  necessary expenses to pay assessed and other expenses of international
		  peacekeeping activities directed to the maintenance or restoration of
		  international peace and security,
		  $2,006,500,000, of which 15 percent shall remain
		  available until September 30, 2014: 
		  Provided, That none of the funds
		  made available by this Act shall be obligated or expended for any new or
		  expanded United Nations peacekeeping mission unless, at least 15 days in
		  advance of voting for the new or expanded mission in the United Nations
		  Security Council (or in an emergency as far in advance as is practicable), the
		  Committees on Appropriations are notified: (1) of the estimated cost and
		  duration of the mission, the national interest that will be served, and the
		  exit strategy; (2) that the United Nations has taken necessary measures to
		  prevent United Nations employees, contractor personnel, and peacekeeping troops
		  serving in the mission from trafficking in persons, exploiting victims of
		  trafficking, or committing acts of illegal sexual exploitation or other
		  violations of human rights, and to bring to justice individuals who engage in
		  such acts while participating in the peacekeeping mission, including
		  prosecution in their home countries of such individuals in connection with such
		  acts, and to make information about such cases publicly available in the
		  country where an alleged crime occurs and on the United Nations’ Web site; and
		  (3) pursuant to section 7015 of this Act, and the procedures therein followed,
		  setting forth the source of funds that will be used to pay the cost of the new
		  or expanded mission: 
		  Provided further, That
		  funds shall be available for peacekeeping expenses unless the Secretary of
		  State determines that American manufacturers and suppliers are not being given
		  opportunities to provide equipment, services, and material for United Nations
		  peacekeeping activities equal to those being given to foreign manufacturers and
		  suppliers: 
		  Provided further, That
		  the Secretary of State shall work with the United Nations and governments
		  contributing peacekeeping troops to implement effective vetting procedures to
		  ensure that such troops have not violated human rights: 
		  Provided further, That
		  none of the funds appropriated or otherwise made available under this heading
		  may be used for any United Nations peacekeeping mission that will involve
		  United States Armed Forces under the command or operational control of a
		  foreign national, unless the President’s military advisors have submitted to
		  the President a recommendation that such involvement is in the national
		  interests of the United States and the President has submitted to the Congress
		  such a recommendation: 
		  Provided further, That
		  notwithstanding any other provision of law, funds appropriated or otherwise
		  made available under this heading shall be available for United States assessed
		  contributions up to the amount specified in the Annex contained in United
		  Nations General Assembly document A/64/220/Add.1 for the period ending December
		  31, 2012, and in the next approved United Nations General Assembly Resolution
		  regarding the scale of assessments for United Nations peacekeeping operations
		  for the period beginning January 1, 2013: 
		  Provided further, That
		  the Secretary of State shall report to the Committees on Appropriations not
		  later than May 1, 2013, of any credits available to the United States resulting
		  from United Nations peacekeeping missions or the United Nations Tax
		  Equalization Fund: 
		  Provided further, That
		  any such credits shall only be available for United States assessed
		  contributions to the United Nations and shall be subject to the regular
		  notification procedures of the Committees on
		  Appropriations.
			International CommissionsFor necessary expenses, not otherwise
		  provided for, to meet obligations of the United States arising under treaties,
		  or specific Acts of Congress, as follows:
			International boundary and water
		  commission, united states and mexicoFor necessary expenses for the United States
		  Section of the International Boundary and Water Commission, United States and
		  Mexico, and to comply with laws applicable to the United States Section,
		  including not to exceed $1,000 for
		  representation expenses; as follows:
			Salaries and expensesFor salaries and expenses, not otherwise
		  provided for,
		  $46,700,000.
			ConstructionFor detailed plan preparation and
		  construction of authorized projects,
		  $31,500,000, to remain available until expended,
		  as authorized.
			American sections, international
		  commissionsFor necessary
		  expenses, not otherwise provided, for the International Joint Commission and
		  the International Boundary Commission, United States and Canada, as authorized
		  by treaties between the United States and Canada or Great Britain, and the
		  Border Environment Cooperation Commission as authorized by Public Law 103–182,
		  $13,500,000: 
		  Provided, That of the amount
		  provided under this heading for the International Joint Commission,
		  $5,000 may be made available for representation
		  expenses.
			International fisheries
		  commissionsFor necessary
		  expenses for international fisheries commissions, not otherwise provided for,
		  as authorized by law, $40,700,000: 
		  Provided, That the United States
		  share of such expenses may be advanced to the respective commissions pursuant
		  to 31 U.S.C. 3324.
			related
		  agency
			Broadcasting board of
		  governors
			International broadcasting
		  operationsFor necessary
		  expenses to enable the Broadcasting Board of Governors (BBG), as authorized, to
		  carry out international communication activities, and to make and supervise
		  grants for radio and television broadcasting to the Middle East,
		  $724,200,000: 
		  Provided, That funds appropriated
		  under this heading shall be made available to expand unrestricted access to
		  information on the Internet through the development and use of circumvention
		  and secure communication technologies: 
		  Provided further, That
		  the BBG shall coordinate the development and use of such technologies with the
		  Secretary of State, as appropriate: 
		  Provided further, That
		  not later than 180 days after enactment of this Act, the BBG shall submit to
		  the Committees on Appropriations a report on how the BBG’s multiyear strategy
		  and fiscal year 2013 budget reflect input from the Department of State and
		  other relevant Federal agencies regarding regional priorities supporting United
		  States national interests: 
		   Provided further,
		  That of the total amount appropriated under this heading, not to exceed
		  $35,000 may be used for representation expenses,
		  of which $10,000 may be used for representation
		  expenses within the United States as authorized, and not to exceed
		  $30,000 may be used for representation expenses
		  of Radio Free Europe/Radio Liberty: 
		  Provided further, That
		  the authority provided by section 504(c) of the Foreign Relations Authorization
		  Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 6206 note) shall remain in
		  effect through September 30, 2013: 
		  Provided further, That
		  the BBG shall notify the Committees on Appropriations within 15 days of any
		  determination by the Board that any of its broadcast entities, including its
		  grantee organizations, provides an open platform for international terrorists
		  or those who support international terrorism, or is in violation of the
		  principles and standards set forth in subsections (a) and (b) of section 303 of
		  the United States International Broadcasting Act of 1994 (22 U.S.C. 6202) or
		  the entity’s journalistic code of ethics: 
		  Provided further, That
		  significant modifications to BBG broadcast hours previously justified to
		  Congress, including changes to transmission platforms (shortwave, medium wave,
		  satellite, Internet, and television), for all BBG language services shall be
		  subject to the regular notification procedures of the Committees on
		  Appropriations: 
		  Provided further, That
		  in addition to funds made available under this heading, and notwithstanding any
		  other provision of law, up to $2,000,000 in
		  receipts from advertising and revenue from business ventures, up to
		  $500,000 in receipts from cooperating
		  international organizations, and up to
		  $1,000,000 in receipts from privatization
		  efforts of the Voice of America and the International Broadcasting Bureau,
		  shall remain available until expended for carrying out authorized
		  purposes.
			Broadcasting capital
		  improvementsFor the purchase,
		  rent, construction, and improvement of facilities for radio and television
		  transmission and reception, and purchase and installation of necessary
		  equipment for radio and television transmission and reception, including to
		  Cuba, as authorized, $8,850,000, to remain
		  available until expended, as authorized.
			Related
		  programs
			The asia foundationFor a grant to The Asia Foundation, as
		  authorized by The Asia Foundation Act (22 U.S.C. 4402),
		  $17,000,000, to remain available until expended,
		  as authorized.
			United States Institute of
		  PeaceFor necessary expenses
		  of the United States Institute of Peace, as authorized by the United States
		  Institute of Peace Act, $38,225,000, to remain
		  available until September 30, 2014, which shall not be used for construction
		  activities.
			Center for Middle Eastern-Western Dialogue
		  Trust FundFor necessary
		  expenses of the Center for Middle Eastern-Western Dialogue Trust Fund, as
		  authorized by section 633 of the Departments of Commerce, Justice, and State,
		  the Judiciary, and Related Agencies Appropriations Act, 2004 (22 U.S.C. 2078),
		  the total amount of the interest and earnings accruing to such Fund on or
		  before September 30, 2013, to remain available until
		  expended.
			Eisenhower exchange fellowship
		  programFor necessary expenses
		  of Eisenhower Exchange Fellowships, Incorporated, as authorized by sections 4
		  and 5 of the Eisenhower Exchange Fellowship Act of 1990 (20 U.S.C. 5204–5205),
		  all interest and earnings accruing to the Eisenhower Exchange Fellowship
		  Program Trust Fund on or before September 30, 2013, to remain available until
		  expended: 
		  Provided, That none of the funds
		  appropriated herein shall be used to pay any salary or other compensation, or
		  to enter into any contract providing for the payment thereof, in excess of the
		  rate authorized by 5 U.S.C. 5376; or for purposes which are not in accordance
		  with OMB Circulars A–110 (Uniform Administrative Requirements) and A–122 (Cost
		  Principles for Non-profit Organizations), including the restrictions on
		  compensation for personal services.
			Israeli arab scholarship
		  programFor necessary expenses
		  of the Israeli Arab Scholarship Program, as authorized by section 214 of the
		  Foreign Relations Authorization Act,
		  Fiscal Years 1992 and 1993 (22 U.S.C. 2452), all interest and earnings accruing
		  to the Israeli Arab Scholarship Fund on or before September 30, 2013, to remain
		  available until expended.
			International CenterNot to exceed
		  $1,806,600 shall be derived from fees collected
		  from other executive agencies for lease or use of facilities at the
		  International Center in accordance with section 4 of the International Center
		  Act, and in addition, as authorized by section 5 of such Act,
		  $5,970,150, to be derived from the reserve
		  authorized by such section, to be used for the purposes set out in such section
		  and for development, maintenance, and security of additional properties for use
		  as an International Center by foreign governments or international
		  organizations.
			East-West centerTo enable the Secretary of State to provide
		  for carrying out the provisions of the Center for Cultural and Technical
		  Interchange Between East and West Act of 1960, by grant to the Center for
		  Cultural and Technical Interchange Between East and West in the State of
		  Hawaii, $16,700,000: 
		  Provided, That none of the funds
		  appropriated herein shall be used to pay any salary, or enter into any contract
		  providing for the payment thereof, in excess of the rate authorized by 5 U.S.C.
		  5376.
			national endowment for
		  democracyFor grants made by
		  the Department of State to the National Endowment for Democracy, as authorized
		  by the National Endowment for Democracy Act,
		  $236,000,000, to remain available until
		  expended, of which $200,000,000 shall be
		  allocated in the traditional and customary manner, including for the core
		  institutes, and $36,000,000 shall be for
		  democracy, human rights, and rule of law
		  programs.
			other
		  commissions
			commission for the preservation of
		  america’s heritage abroad
			salaries and expensesFor necessary expenses for the Commission
		  for the Preservation of America’s Heritage Abroad,
		  $634,000, as authorized by section 1303 of
		  Public Law 99–83.
			United states commission on international
		  religious freedom
			Salaries and expensesFor necessary expenses for the United States
		  Commission on International Religious Freedom, as authorized by title II of the
		  International Religious Freedom Act of 1998 (Public Law 105–292), as amended,
		  $3,250,000, including not more than
		  $3,000 for representation expenses, to remain
		  available until September 30, 2014.
			Commission on Security and Cooperation in
		  Europe
			Salaries and expensesFor necessary expenses of the Commission on
		  Security and Cooperation in Europe, as authorized by Public Law 94–304,
		  $2,579,000, including not more than
		  $3,000 for representation expenses, to remain
		  available until September 30, 2014.
			Congressional-Executive Commission on the
		  People's Republic of China
			Salaries and expensesFor necessary expenses of the
		  Congressional-Executive Commission on the People's Republic of China, as
		  authorized by title III of the U.S.-China Relations Act of 2000 (22 U.S.C.
		  6911–6919), $1,996,000, including not more than
		  $500 for representation expenses, to remain
		  available until September 30, 2014.
			United States-China Economic and Security
		  Review Commission
			salaries and expensesFor necessary expenses of the United
		  States-China Economic and Security Review Commission, as authorized by section
		  1238 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year
		  2001 (22 U.S.C. 7002), $3,493,000, including not
		  more than $2,500 for representation expenses, to
		  remain available until September 30, 2014: 
		  Provided, That the authorities,
		  requirements, limitations, and conditions contained in the second through sixth
		  provisos under this heading in division F of Public Law 111–117 shall continue
		  in effect during fiscal year 2013 and shall apply to funds appropriated under
		  this heading as if included in this Act.
			IIUnited states agency for international
			 development
			Funds appropriated to the
		  president
			Operating
		  expenses
			(including transfer of funds)For necessary expenses to carry out the
		  provisions of section 667 of the Foreign Assistance Act of 1961,
		  $1,281,100,000, to remain available until
		  September 30, 2014, of which not more than
		  $137,000,000 may be made available for United
		  States Agency for International Development (hereinafter in this Act
		  USAID) operations in Afghanistan, not more than
		  $37,000,000 may be made available for such
		  operations in Pakistan, and not more than
		  $12,000,000 may be made available for such
		  operations in Iraq: 
		  Provided, That 10 percent of the
		  funds appropriated under this heading may not be obligated until the USAID
		  Administrator submits to the Committees on Appropriations a comprehensive
		  review of the Agency’s policies and practices with respect to unsolicited and
		  small grant proposals, and university and private sector partnership
		  solicitations, and such review shall include specific recommendations for
		  improving access to information for, and consideration of, such proposals and
		  solicitations: 
		  Provided further, That
		  none of the funds appropriated under this heading and under the heading
		  Capital Investment Fund in this title may be made available to
		  finance the construction (including architect and engineering services),
		  purchase, or long-term lease of offices for use by USAID, unless the USAID
		  Administrator has identified such proposed use of funds in a report submitted
		  to the Committees on Appropriations at least 15 days prior to the obligation of
		  funds for such purposes: 
		  Provided further, That
		  contracts or agreements entered into with funds appropriated under this heading
		  during fiscal year 2014 may entail commitments for the expenditure of such
		  funds through the following fiscal year: 
		  Provided further, That
		  any decision to open a new or reorganized USAID mission, bureau, center, or
		  office or, except where there is a substantial security risk to mission
		  personnel, to close or significantly reduce the number of personnel of any such
		  mission or office, shall be subject to the regular notification procedures of
		  the Committees on Appropriations: 
		  Provided further, That
		  the authority of sections 610 and 109 of the Foreign Assistance Act of 1961 may
		  be exercised by the Secretary of State to transfer funds appropriated to carry
		  out chapter 1 of part I of such Act to Operating Expenses in
		  accordance with the provisions of those sections: 
		   Provided further,
		  That any reprogramming of funds in excess of
		  $1,000,000 or 10 percent, whichever is less,
		  between the cost categories in the table included under this heading in the
		  report accompanying this Act, and any new administrative initiative not
		  specifically justified in USAID's fiscal year 2013 Congressional Budget
		  Justification shall be subject to the regular notification procedures of the
		  Committees on Appropriations: 
		  Provided further, That
		  of the funds appropriated or made available under this heading, not to exceed
		  $200,000 may be available for representation and
		  entertainment expenses, of which not to exceed
		  $5,000 may be available for entertainment
		  expenses, for USAID during the current fiscal
		  year.
			Capital investment fundFor necessary expenses for overseas
		  construction and related costs, and for the procurement and enhancement of
		  information technology and related capital investments, pursuant to section 667
		  of the Foreign Assistance Act of 1961,
		  $140,000,000, to remain available until
		  expended: 
		  Provided, That this amount is in
		  addition to funds otherwise available for such purposes: 
		  Provided further, That
		  funds appropriated under this heading shall be available for obligation only
		  pursuant to the regular notification procedures of the Committees on
		  Appropriations.
			Office of inspector generalFor necessary expenses to carry out the
		  provisions of section 667 of the Foreign
		  Assistance Act of 1961, $51,000,000,
		  to remain available until September 30, 2014, which sum shall be available for
		  the Office of Inspector General, USAID.
			IIIbilateral economic assistance
			funds appropriated to the
		  presidentFor necessary
		  expenses to enable the President to carry out the provisions of the Foreign
		  Assistance Act of 1961, and for other purposes, as
		  follows:
			Global health
		  programs
			For necessary expenses to carry out the
		  provisions of chapters 1 and 10 of part I of the
		  Foreign Assistance Act of 1961, for
		  global health activities, in addition to funds otherwise available for such
		  purposes, $2,928,968,000, to remain available
		  until September 30, 2014, and which shall be apportioned directly to USAID: 
		  Provided, That this amount shall be
		  made available for training, equipment, and technical assistance to build the
		  capacity of public health institutions and organizations in developing
		  countries, and for such activities as: (1) child survival and maternal health
		  programs; (2) immunization and oral rehydration programs; (3) other health,
		  nutrition, water and sanitation programs which directly address the needs of
		  mothers and children, and related education programs; (4) assistance for
		  children displaced or orphaned by causes other than AIDS; (5) programs for the
		  prevention, treatment, control of, and research on HIV/AIDS, tuberculosis,
		  polio, malaria, and other infectious diseases including neglected tropical
		  diseases, and for assistance to communities severely affected by HIV/AIDS,
		  including children infected or affected by AIDS; and (6) family
		  planning/reproductive health: 
		  Provided further, That
		  funds appropriated under this paragraph may be made available for a United
		  States contribution to the GAVI Alliance: 
		   Provided further,
		  That none of the funds made available in this Act nor any unobligated balances
		  from prior appropriations Acts may be made available to any organization or
		  program which, as determined by the President of the United States, supports or
		  participates in the management of a program of coercive abortion or involuntary
		  sterilization: 
		  Provided further, That
		  any determination made under the previous proviso must be made not later than 6
		  months after the date of enactment of this Act, and must be accompanied by the
		  evidence and criteria utilized to make the determination: 
		  Provided further, That
		  none of the funds made available under this Act may be used to pay for the
		  performance of abortion as a method of family planning or to motivate or coerce
		  any person to practice abortions: 
		  Provided further, That
		  nothing in this paragraph shall be construed to alter any existing statutory
		  prohibitions against abortion under section 104 of the Foreign Assistance Act
		  of 1961: 
		  Provided further, That
		  none of the funds made available under this Act may be used to lobby for or
		  against abortion: 
		  Provided further, That
		  the eighth and ninth provisos under this heading in the Consolidated
		  Appropriations Act, 2012 (Public Law 112–74) shall apply to funds appropriated
		  under this heading in this Act: 
		  Provided further, That
		  for purposes of this or any other Act authorizing or appropriating funds for
		  the Department of State, foreign operations, and related programs, the term
		  motivate, as it relates to family planning assistance, shall not
		  be construed to prohibit the provision, consistent with local law, of
		  information or counseling about all pregnancy options: 
		  Provided further, That
		  information provided about the use of condoms as part of projects or activities
		  that are funded from amounts appropriated by this Act shall be medically
		  accurate and shall include the public health benefits and failure rates of such
		  use.
			In addition, for necessary expenses to carry
		  out the provisions of the Foreign Assistance Act of 1961 for the prevention,
		  treatment, and control of, and research on, HIV/AIDS,
		  $5,550,000,000, to remain available until
		  September 30, 2017, which shall be apportioned directly to the Department of
		  State: 
		  Provided, That the annual report
		  required by section 104A(f) of the Foreign Assistance Act of 1961, which report
		  shall be submitted hereafter, as well, to the Committees on Appropriations,
		  shall include for each regional and bilateral partnership framework country a
		  description of the transition strategy for each such country within the
		  President’s Emergency Plan for AIDS Relief, including details on the host
		  country and/or multilateral organization capacity to sustain the achievements
		  of United States-funded HIV/AIDS and related programs: Provided further, That funds
		  appropriated under this paragraph may be made available, notwithstanding any
		  other provision of law, except for the United States Leadership Against
		  HIV/AIDS, Tuberculosis and Malaria Act of 2003 (Public Law 108–25), as amended,
		  for a United States contribution to the Global Fund to Fight AIDS, Tuberculosis
		  and Malaria (Global Fund), and shall be expended at the minimum rate necessary
		  to make timely payment for projects and activities: 
		  Provided further, That
		  the amount of such contribution should be
		  $1,650,000,000: 
		  Provided further, That
		  up to 5 percent of the aggregate amount of funds made available to the Global
		  Fund in fiscal year 2013 may be made available to USAID for technical
		  assistance related to the activities of the Global Fund: 
		  Provided further, That
		  of the funds appropriated under this paragraph, up to
		  $14,250,000 may be made available, in addition
		  to amounts otherwise available for such purposes, for administrative expenses
		  of the Office of the United States Global AIDS
		  Coordinator.
			Development assistanceFor necessary expenses to carry out the
		  provisions of sections 103, 105, 106, 214, and sections 251 through 255, and
		  chapter 10 of part I of the Foreign Assistance
		  Act of 1961, $3,050,000,000, to
		  remain available until September 30, 2014: 
		  Provided, That of the funds
		  appropriated under this heading, $23,000,000
		  shall be made available for the American Schools and Hospitals Abroad program,
		  and not less than $10,000,000 shall be made
		  available for USAID cooperative development programs within the Office of
		  Private and Voluntary Cooperation.
			International disaster
		  assistanceFor necessary
		  expenses to carry out the provisions of section 491 of the
		  Foreign Assistance Act of 1961 for
		  international disaster relief, rehabilitation, and reconstruction assistance,
		  $1,250,000,000, to remain available until
		  expended.
			Transition initiativesFor necessary expenses for international
		  disaster rehabilitation and reconstruction assistance pursuant to section 491
		  of the Foreign Assistance Act of 1961,
		  $59,000,000, to remain available until expended,
		  to support transition to democracy and to long-term development of countries in
		  crisis: 
		  Provided, That such support may
		  include assistance to develop, strengthen, or preserve democratic institutions
		  and processes, revitalize basic infrastructure, and foster the peaceful
		  resolution of conflict: 
		  Provided further, That
		  USAID shall submit a report to the Committees on Appropriations at least 5 days
		  prior to beginning a new program of assistance: 
		  Provided further, That
		  if the Secretary of State determines that it is important to the national
		  interests of the United States to provide transition assistance in excess of
		  the amount appropriated under this heading, up to
		  $15,000,000 of the funds appropriated by this
		  Act to carry out the provisions of part I of the Foreign Assistance Act of 1961
		  may be used for purposes of this heading and under the authorities applicable
		  to funds appropriated under this heading: 
		  Provided further, That
		  funds made available pursuant to the previous proviso shall be made available
		  subject to prior consultation with the Committees on
		  Appropriations.
			complex crises
		  fund
			(including transfer of funds)For necessary expenses to carry out the
		  provisions of the Foreign Assistance Act of 1961 to enable the USAID
		  Administrator, in consultation with the Secretary of State, to support programs
		  and activities to prevent or respond to emerging or unforeseen complex crises
		  overseas, $50,000,000, to remain available until
		  expended: 
		  Provided, That funds appropriated
		  under this heading may be made available on such terms and conditions as the
		  USAID Administrator may determine, in consultation with the Committees on
		  Appropriations, for the purposes of preventing or responding to such crises,
		  except that no funds shall be made available to respond to natural disasters: 
		  Provided further, That
		  funds appropriated under this heading may be made available notwithstanding any
		  other provision of law, except sections 7007, 7008, and 7018 of this Act and
		  section 620M of the Foreign Assistance Act of 1961, as amended by this Act: 
		  Provided further, That
		  funds appropriated under this heading shall be subject to the regular
		  notification procedures of the Committees on Appropriations, except that such
		  notifications shall be transmitted at least 5 days in advance of the obligation
		  of funds: Provided further,
		  That up to $10,000,000 of the funds appropriated
		  under this heading may be transferred to, and merged with, funds appropriated
		  under the heading Conflict Stabilization Operations in title I
		  of prior Acts making appropriations for the Department of State, foreign
		  operations, and related programs.
			development credit
		  authority
			(including transfer of funds)For the cost of direct loans and loan
		  guarantees provided by USAID, as authorized by sections 256 and 635 of the
		  Foreign Assistance Act of 1961, up to
		  $40,000,000 may be derived by transfer from
		  funds appropriated by this Act to carry out part I of such Act: 
		  Provided, That funds provided under
		  this paragraph and funds provided as a gift that are used for purposes of this
		  paragraph pursuant to section 635(d) of the Foreign Assistance Act of 1961
		  shall be made available only for micro and small enterprise programs, urban
		  programs, and other programs which further the purposes of part I of such Act: 
		  Provided further, That
		  such costs, including the cost of modifying such direct and guaranteed loans,
		  shall be as defined in section 502 of the Congressional Budget Act of 1974, as
		  amended: 
		  Provided further, That
		  funds made available by this paragraph may be used for the cost of modifying
		  any such guaranteed loans under this Act or prior Acts, and funds used for such
		  costs shall be subject to the regular notification procedures of the Committees
		  on Appropriations: 
		  Provided further, That
		  the provisions of section 107A(d) (relating to general provisions applicable to
		  the Development Credit Authority) of the Foreign Assistance Act of 1961, as
		  contained in section 306 of H.R. 1486 as reported by the House Committee on
		  International Relations on May 9, 1997, shall be applicable to direct loans and
		  loan guarantees provided under this heading, except that the principal amount
		  of loans made or guaranteed under this heading with respect to any single
		  country shall not exceed $300,000,000: 
		  Provided further, That
		  these funds are available to subsidize total loan principal, any portion of
		  which is to be guaranteed, of up to
		  $750,000,000.
			In addition, for administrative expenses to
		  carry out credit programs administered by USAID,
		  $8,200,000, which may be transferred to, and
		  merged with, funds made available under the heading Operating
		  Expenses in title II of this Act: 
		  Provided, That funds made available
		  under this heading shall remain available until September 30,
		  2015.
			economic support
		  fund
			For necessary expenses to carry out the
		  provisions of chapter 4 of part II of the Foreign Assistance Act of 1961,
		  $4,524,332,000, to remain available until
		  September 30, 2014: 
		  Provided, That of the funds
		  appropriated under this heading, $250,000,000
		  shall be made available for assistance for Egypt, for programs and activities
		  to reduce poverty and create jobs, strengthen democracy, and protect human
		  rights, including to implement section 7041(b)(3) of this Act, and including
		  not less than $35,000,000 for education programs
		  of which not less than $10,000,000 is for
		  scholarships at not-for-profit institutions for Egyptian students with high
		  financial need: 
		  Provided further, That
		  funds appropriated under this heading that are made available for assistance
		  for Cyprus shall be used only for scholarships, administrative support of the
		  scholarship program, bicommunal projects, and measures aimed at reunification
		  of the island and designed to reduce tensions and promote peace and cooperation
		  between the two communities on Cyprus: 
		  Provided further, That
		  of the funds made available for assistance for Lebanon under this heading,
		  $12,000,000 shall be used for scholarships at
		  not-for-profit institutions for students in Lebanon with high financial need: 
		  Provided further, That
		  of the funds appropriated under this heading, not less than
		  $410,000,000 shall be available for assistance
		  for Jordan: 
		  Provided further, That
		  of the funds appropriated under this heading, not less than
		  $175,000,000 shall be apportioned directly to
		  USAID for alternative development/institution building and local governance
		  programs in Colombia: 
		  Provided further, That
		  notwithstanding any other provision of law, of the funds appropriated under
		  this heading, not more than $15,000,000 may be
		  made available for assistance for Cuba, including for humanitarian assistance,
		  support for economic reform, private sector initiatives, democracy, and human
		  rights: 
		  Provided further, That
		  funds made available for the Southern Caucasus region may be used for
		  confidence-building measures and other activities in furtherance of the
		  peaceful resolution of conflicts, including in Nagorno-Karabakh: 
		  Provided further, That
		  of the funds appropriated under this heading, not less than
		  $7,000,000 shall be made available for
		  humanitarian, conflict mitigation, human rights, civil society, and relief and
		  reconstruction assistance for the North Caucasus: 
		  Provided further, That
		  after consultation with the Committees on Appropriations and the Secretary of
		  the Treasury, the Secretary of State may transfer funds made available under
		  this heading to funds appropriated by this Act under the heading
		  Multilateral Assistance, Funds Appropriated to the President,
		  International Financial Institutions for additional payments to such
		  institutions, facilities, and funds enumerated under such headings: 
		  Provided further, That
		  funds appropriated under this heading by this Act or prior Acts making
		  appropriations for the Department of State, foreign operations and related
		  programs, or under the heading Assistance for Europe, Eurasia and
		  Central Asia in such prior Acts, may be made available as a
		  contribution to an endowment in support of efforts to maintain and preserve the
		  Auschwitz-Birkenau site.
			Democracy
		  fund
				For necessary expenses to carry out the
			 provisions of the Foreign Assistance Act of
			 1961 for the promotion of democracy globally,
			 $230,000,000, to remain available until
			 September 30, 2014, of which $136,000,000 shall
			 be made available for the Human Rights and Democracy Fund of the Bureau of
			 Democracy, Human Rights, and Labor, Department of State, and
			 $94,000,000 shall be made available for the
			 Bureau for Democracy, Conflict, and Humanitarian Assistance, USAID.
				Middle East and North Africa Incentive
		  FundFor necessary expenses
		  for a Middle East and North Africa Incentive Fund to carry out the provisions
		  of the Foreign Assistance Act of 1961, as amended by this Act,
		  $1,000,000,000, to remain available until
		  September 30, 2015, which shall be available, notwithstanding any other
		  provision of law except section 620M of the Foreign Assistance Act, as amended
		  by this Act, for assistance and for contributions to promote regional peace and
		  security and political and economic reform and stability in the Middle East and
		  North Africa, which shall include programs and activities focused on empowering
		  women and girls, advancing their stature, protection, and integration into
		  educational, political, economic, and security sectors of their societies: 
		  Provided, That funds appropriated
		  under this heading may be made available for scholarships and public diplomacy
		  programs, including educational and professional exchanges, broadcasting, and
		  use of the Internet and social media to facilitate communication with and among
		  the people of the region: Provided
			 further, That funds appropriated under this heading may be
		  made available for the costs of direct and guaranteed loans for countries in
		  the Middle East and North Africa: Provided
			 further, That such costs, including the cost of modifying
		  such loans and loan guarantees, shall be as defined in section 502 of the
		  Congressional Budget Act of 1974, and may include the costs of selling,
		  reducing, or cancelling any amounts owed to the United States or any agency of
		  the United States by any country in the Middle East and North Africa: Provided further, That amounts that
		  are made available under the previous two provisos for the costs of direct
		  loans, loan guarantees, and modifications shall not be considered assistance
		  for the purposes of provisions of law limiting assistance to a country: Provided further, That funds
		  appropriated under this heading may be transferred to, and merged with, funds
		  appropriated under the heading Contributions for International
		  Peacekeeping for peacekeeping operations in the Middle East and North
		  Africa: Provided further, That
		  funds appropriated under this heading may be transferred to any institution,
		  fund, or program for which funds are made available under the heading
		  Multilateral Assistance, Funds Appropriated to the President,
		  International Financial Institutions for the purposes of this heading: 
		   Provided further,
		  That up to 5 percent of funds appropriated under this heading may be made
		  available for administrative expenses of agencies implementing and managing
		  programs funded under this heading, in addition to funds otherwise available
		  for such purposes, and such funds may be transferred to, and merged with, funds
		  under the headings Diplomatic and Consular Programs and
		  Operating Expenses: Provided
			 further, That prior to the initial obligation of funds
		  appropriated under this heading the Secretary of State shall consult with the
		  Committees on Appropriations.
			department of
		  state
			Migration and refugee
		  assistanceFor necessary
		  expenses not otherwise provided for, to enable the Secretary of State to carry
		  out the provisions of section 2(a) and (b) of the Migration and Refugee
		  Assistance Act of 1962, and other activities to meet refugee and migration
		  needs; salaries and expenses of personnel and dependents as authorized by the
		  Foreign Service Act of 1980; allowances as authorized by sections 5921 through
		  5925 of title 5, United States Code; purchase and hire of passenger motor
		  vehicles; and services as authorized by section 3109 of title 5, United States
		  Code, $2,300,000,000, to remain available until
		  expended, of which $15,000,000 shall be made
		  available for refugees resettling in Israel, and not less than
		  $35,000,000 shall be made available to respond
		  to small-scale emergency humanitarian
		  requirements.
			united states emergency refugee and
		  migration assistance fundFor
		  necessary expenses to carry out the provisions of section 2(c) of the Migration
		  and Refugee Assistance Act of 1962, as amended (22 U.S.C. 2601(c)),
		  $50,000,000, to remain available until
		  expended.
			independent
		  agencies
			Peace corps
			(including transfer of funds)For necessary expenses to carry out the
		  provisions of the Peace Corps Act (22 U.S.C. 2501–2523), including the purchase
		  of not to exceed five passenger motor vehicles for administrative purposes for
		  use outside of the United States, $400,000,000,
		  of which $5,000,000 is for the Office of
		  Inspector General, to remain available until September 30, 2014: 
		  Provided, That the Director of the
		  Peace Corps (the Director) may transfer to the Foreign Currency Fluctuations
		  Account, as authorized by 22 U.S.C. 2515, an amount not to exceed
		  $5,000,000: 
		  Provided further, That
		  funds transferred pursuant to the previous proviso may not be derived from
		  amounts made available for Peace Corps overseas operations: 
		  Provided further, That
		  of the funds appropriated under this heading, not to exceed
		  $100,000 may be available for representation
		  expenses, of which not to exceed $4,000 may be
		  made available for entertainment expenses: 
		  Provided further, That
		  any decision to open, close, significantly reduce, or suspend a domestic or
		  overseas office or country program shall be subject to prior consultation with,
		  and the regular notification procedures of, the Committees on Appropriations,
		  except that prior consultation and regular notification procedures may be
		  waived when there is a substantial security risk to volunteers or other Peace
		  Corps personnel, pursuant to section 7015(e) of this Act: 
		  Provided further, That
		  none of the funds appropriated under this heading shall be used to pay for
		  abortions: Provided further,
		  That notwithstanding the previous proviso, section 614 of division C of Public
		  Law 112–74 shall apply to Peace Corps volunteers to the same effect as it
		  applies to Peace Corps employees.
			Millennium challenge
		  corporation
			For necessary expenses to carry out the
		  provisions of the Millennium Challenge Act of 2003 (MCA),
		  $898,200,000 to remain available until expended:
		  
		  Provided, That of the funds
		  appropriated under this heading, up to
		  $105,000,000 may be available for administrative
		  expenses of the Millennium Challenge Corporation (the Corporation): 
		  Provided further, That
		  up to 5 percent of the funds appropriated under this heading may be made
		  available to carry out the purposes of section 616 of the MCA for fiscal year
		  2013: 
		  Provided further, That
		  section 605(e) of the MCA shall apply to funds appropriated under this heading:
		  
		  Provided further, That
		  funds appropriated under this heading may be made available for a Millennium
		  Challenge Compact entered into pursuant to section 609 of the MCA only if such
		  Compact obligates, or contains a commitment to obligate subject to the
		  availability of funds and the mutual agreement of the parties to the Compact to
		  proceed, the entire amount of the United States Government funding anticipated
		  for the duration of the Compact: 
		  Provided further, That
		  the Chief Executive Officer of the Corporation shall notify the Committees on
		  Appropriations not later than 15 days prior to signing any new country compact
		  or new threshold country program; terminating or suspending any country compact
		  or threshold country program; or commencing negotiations for any new compact or
		  threshold country program: 
		  Provided further, That
		  any funds that are deobligated from a Millennium Challenge Compact shall be
		  subject to the regular notification procedures of the Committees on
		  Appropriations prior to re-obligation: 
		  Provided further, That
		  notwithstanding section 606(a)(2) of the MCA, a country shall be a candidate
		  country for purposes of eligibility for assistance for the fiscal year if the
		  country has a per capita income equal to or below the World Bank's lower middle
		  income country threshold for the fiscal year and is among the 75 lowest per
		  capita income countries as identified by the World Bank; and the country meets
		  the requirements of section 606(a)(1)(B) of the MCA: 
		  Provided further, That
		  notwithstanding section 606(b)(1) of the MCA, in addition to countries
		  described in the preceding proviso, a country shall be a candidate country for
		  purposes of eligibility for assistance for the fiscal year if the country has a
		  per capita income equal to or below the World Bank's lower middle income
		  country threshold for the fiscal year and is not among the 75 lowest per capita
		  income countries as identified by the World Bank; and the country meets the
		  requirements of section 606(a)(1)(B) of the MCA: 
		  Provided further, That
		  any Millennium Challenge Corporation candidate country under section 606 of the
		  MCA with a per capita income that changes in the fiscal year such that the
		  country would be reclassified from a low income country to a lower middle
		  income country or from a lower middle income country to a low income country
		  shall retain its candidacy status in its former income classification for the
		  fiscal year and the 2 subsequent fiscal years:
			 Provided further, That section 610 of the MCA shall not
		  apply with respect to the Federal Register:
			 Provided further, That notwithstanding section 609(j) of the
		  MCA, a compact may be extended by the Board of the Corporation up to 1 year due
		  to extraordinary circumstances: 
		  Provided further, That
		  of the funds appropriated under this heading, not to exceed
		  $65,000 may be available for representation
		  expenses.
			Inter-american foundationFor necessary expenses to carry out the
		  functions of the Inter-American Foundation in accordance with the provisions of
		  section 401 of the Foreign Assistance Act of 1969,
		  $23,500,000, to remain available until September
		  30, 2014: 
		  Provided, That of the funds
		  appropriated under this heading, not to exceed
		  $1,000 may be available for representation
		  expenses.
			African development
		  foundationFor necessary
		  expenses to carry out title V of the International Security and Development
		  Cooperation Act of 1980 (Public Law 96–533),
		  $31,000,000, to remain available until September
		  30, 2014, of which not to exceed $2,000 may be
		  available for representation expenses: 
		  Provided, That funds made available
		  to grantees may be invested pending expenditure for project purposes when
		  authorized by the Board of Directors of the African Development Foundation
		  (ADF): 
		  Provided further, That
		  interest earned shall be used only for the purposes for which the grant was
		  made: 
		  Provided further, That
		  notwithstanding section 505(a)(2) of the African Development Foundation Act, in
		  exceptional circumstances the Board of Directors of the ADF may waive the
		  $250,000 limitation contained in that section
		  with respect to a project and a project may exceed the limitation by up to 10
		  percent if the increase is due solely to foreign currency fluctuation: 
		  Provided further, That
		  the ADF shall provide a report to the Committees on Appropriations after each
		  time such waiver authority is exercised: Provided
			 further, That section 503(a) of the African Development
		  Foundation Act (Public Law 96–533; 22 U.S.C. 290h–1(a)) is hereby amended by
		  inserting United States before African
		  Development.
			department of the
		  treasury
			international affairs technical
		  assistanceFor necessary
		  expenses to carry out the provisions of section 129 of the Foreign Assistance
		  Act of 1961, $29,000,000, to remain available
		  until September 30, 2015, which shall be available notwithstanding any other
		  provision of law.
			IVInternational Security Assistance
			Department of
		  State
			International narcotics control and law
		  enforcement
			For necessary expenses to carry out section
		  481 of the Foreign Assistance Act of 1961,
		  $1,484,620,000, to remain available until
		  September 30, 2014: 
		  Provided, That funds made available
		  under this heading shall be allocated as follows:
				(1)Counternarcotics programs$214,520,000
			 for assistance for counternarcotics programs, including supply and demand
			 reduction, and associated programs: 
			 Provided, That the Department of
			 State may use the authority of section 608 of the Foreign Assistance Act of
			 1961, without regard to its restrictions, to receive excess property from an
			 agency of the United States Government for the purposes of providing such
			 property to a foreign country or international organization under chapter 8 of
			 part I of that Act, subject to the regular notification procedures of the
			 Committees on Appropriations: 
			 Provided further,
			 That section 482(b) of the Foreign Assistance Act of 1961 shall not apply to
			 funds appropriated under this heading, except that any funds made available
			 notwithstanding such section shall be subject to the regular notification
			 procedures of the Committees on Appropriations: 
			 Provided further,
			 That of the funds appropriated under this heading and under the heading
			 Foreign Military Financing Program that are available for police
			 and military forces in Mexico and Central and South America, not less than
			 $10,000,000 shall be available for assistance
			 for civilians who suffer harm as a result of counternarcotics, anti-crime, and
			 counterinsurgency operations by such forces, except that such funds shall be
			 matched by sources other than the Government of the United States.
				(2)Civilian judicial and security
			 programs$899,600,000
			 for assistance for rule of law, justice, corrections, anti-crime, cyber crime,
			 civilian police, and security sector reform programs, of which not less than
			 $5,000,000 shall be made available to combat
			 piracy of United States copyright materials, consistent with the requirements
			 of section 688 (a) and (b) of the Department of State, Foreign Operations, and
			 Related Programs Appropriations Act, 2008 (division J of Public Law 110–161): 
			 Provided, That the reporting
			 requirements contained in section 1404 of Public Law 110–252 shall apply to
			 funds made available by this Act, including a description of modifications, if
			 any, to the security strategy of the Palestinian Authority: 
			 Provided further,
			 That funds appropriated under this heading shall be made available for
			 interagency rule of law training programs.
				(3)Aviation$243,000,000
			 for expenses relating to the cost of purchasing, leasing, maintaining, and the
			 disposition of aircraft, and including aircraft used in counternarcotics
			 programs: 
			 Provided, That not later than 60
			 days after enactment of this Act, the Secretary of State shall submit a report
			 to the Committees on Appropriations detailing the number of aircraft purchased
			 and leased by the Department of State in previous fiscal year, and the costs of
			 storing and maintaining such aircraft.
				(4)Administrative expenses$127,500,000
			 for administrative expenses, including the costs associated with the hiring of
			 contractors: 
			 Provided, That not later than 180
			 days after enactment of this Act, the Secretary of State shall submit a report
			 to the Committees on Appropriations detailing the number of personnel,
			 including contractors, hired by funds made available under this paragraph, and
			 a description of the job to be performed.
				(5)Reprogramming and other matters
					(A)Notwithstanding any provision of this Act,
			 funds may be reprogrammed between subsections under this heading subject to
			 section 7015 of this Act.
					(B)Notwithstanding any other provision of law,
			 the concurrence of the Secretary of State shall be required for the provision
			 of assistance under section 1033 of Public Law 105–85, as amended, and for the
			 provision of any other assistance which is comparable to assistance made
			 available under this heading but which is provided by any other Federal
			 department or agency under any other provision of law, including assistance to
			 support counternarcotics and anti-crime activities of a foreign government and
			 for any foreign law enforcement agency for such purposes.
					(C)The Secretary of State shall provide to the
			 Committees on Appropriations not later than 45 days after enactment of this Act
			 and prior to the initial obligation of funds appropriated under this heading, a
			 report on the proposed uses of all funds under this heading on a
			 country-by-country basis for each proposed program, project, or
			 activity.
					Nonproliferation, anti-terrorism, demining
		  and related programsFor
		  necessary expenses for nonproliferation, anti-terrorism, demining and related
		  programs and activities, $635,668,000, to carry
		  out the provisions of chapter 8 of part II of the Foreign Assistance Act of
		  1961 for anti-terrorism assistance, chapter 9 of part II of the Foreign
		  Assistance Act of 1961, section 504 of the FREEDOM Support Act, section 23 of
		  the Arms Export Control Act or the Foreign Assistance Act of 1961 for demining
		  activities, the clearance of unexploded ordnance, the destruction of small
		  arms, and related activities, notwithstanding any other provision of law,
		  including activities implemented through nongovernmental and international
		  organizations, and section 301 of the Foreign Assistance Act of 1961 for a
		  voluntary contribution to the International Atomic Energy Agency (IAEA), and
		  for a United States contribution to the Comprehensive Nuclear Test Ban Treaty
		  Preparatory Commission: 
		  Provided, That for the clearance of
		  unexploded ordnance, the Secretary of State should prioritize those areas where
		  such ordnance was caused by the United States: 
		   Provided further,
		  That funds made available under this heading for the Nonproliferation and
		  Disarmament Fund shall be available notwithstanding any other provision of law
		  and subject to prior consultation with, and the regular notification procedures
		  of, the Committees on Appropriations, to promote bilateral and multilateral
		  activities relating to nonproliferation, disarmament and weapons destruction,
		  and shall remain available until expended: 
		  Provided further, That
		  such funds may also be used for such countries other than the Independent
		  States of the former Soviet Union and international organizations when it is in
		  the national security interest of the United States to do so: 
		  Provided further, That
		  funds appropriated under this heading may be made available for the IAEA unless
		  the Secretary of State determines that Israel is being denied its right to
		  participate in the activities of that Agency:Provided further, That funds
		  appropriated under this heading may be made available for public-private
		  partnerships for conventional weapons and mine action by grant, cooperative
		  agreement or contract: 
		  Provided further, That
		  notwithstanding any other provision of law, funds appropriated under this
		  heading in prior Acts that were previously notified to the Committees on
		  Appropriations for programs in Asia but that remain unobligated on the date of
		  enactment of this Act, shall be subject to the regular notification procedures
		  of the Committees on Appropriations prior to obligation: 
		  Provided further, That
		  funds made available for demining and related activities, in addition to funds
		  otherwise available for such purposes, may be used for administrative expenses
		  related to the operation and management of the demining program: 
		  Provided further, That
		  funds appropriated under this heading that are available for
		  Anti-terrorism Assistance and Export Control and Border
		  Security shall remain available until September 30, 2014.In addition, for assistance for
		  unanticipated nonproliferation, demining, and anti-terrorism programs in the
		  Near East and other regions, $60,000,000, to
		  remain available until expended.
			Peacekeeping operationsFor necessary expenses to carry out the
		  provisions of section 551 of the Foreign Assistance Act of 1961,
		  $391,100,000: 
		  Provided, That funds appropriated
		  under this heading may be used, notwithstanding section 660 of such Act, to
		  provide assistance to enhance the capacity of foreign civilian security forces,
		  including gendarmes, to participate in peacekeeping operations: 
		  Provided further, That
		  of the funds appropriated under this heading,
		  $28,000,000 shall be made available for a United
		  States contribution to the Multinational Force and Observers mission in the
		  Sinai: 
		  Provided further, That
		  of the funds appropriated under this heading, up to
		  $142,000,000 may be used to pay assessed
		  expenses of international peacekeeping activities in Somalia and shall be
		  available until September 30, 2014: 
		  Provided further, That
		  funds appropriated under this Act should not be used to support any military
		  training or operations that include child soldiers: 
		  Provided further, That
		  none of the funds appropriated under this heading shall be obligated or
		  expended except as provided through the regular notification procedures of the
		  Committees on Appropriations.
			funds appropriated to the
		  president
			international military education and
		  trainingFor necessary
		  expenses to carry out the provisions of section 541 of the Foreign Assistance
		  Act of 1961, $103,018,000, of which up to
		  $4,000,000 may remain available until September
		  30, 2014, and may only be provided through the regular notification procedures
		  of the Committees on Appropriations: 
		  Provided, That the civilian
		  personnel for whom military education and training may be provided under this
		  heading may include civilians who are not members of a government whose
		  participation would contribute to improved civil-military relations, civilian
		  control of the military, or respect for human rights: 
		  Provided further, That
		  the Secretary of State shall provide to the Committees on Appropriations, not
		  later than 45 days after enactment of this Act, a report on the proposed uses
		  of all program funds under this heading on a country-by-country basis,
		  including a detailed description of proposed activities: 
		  Provided further, That
		  of the funds appropriated under this heading, not to exceed
		  $20,000 may be available for entertainment
		  expenses.
			Foreign military financing
		  program
			For necessary expenses for grants to enable
		  the President to carry out the provisions of section 23 of the Arms Export
		  Control Act, $5,849,820,000: 
		  Provided, That to expedite the
		  provision of assistance to foreign countries and international organizations,
		  the Secretary of State, following consultation with the Committees on
		  Appropriations and subject to the regular notification procedures of such
		  Committees, may use the funds appropriated under this heading to procure
		  defense articles and services to enhance the capacity of foreign security
		  forces: 
		  Provided further, That
		  of the funds appropriated under this heading, not less than
		  $3,100,000,000 shall be available for grants
		  only for Israel, and $1,300,000,000 shall be
		  available for grants only for Egypt: 
		  Provided further, That
		  the funds appropriated under this heading for assistance for Israel shall be
		  disbursed within 30 days of enactment of this Act: 
		  Provided further, That
		  to the extent that the Government of Israel requests that funds be used for
		  such purposes, grants made available for Israel under this heading shall, as
		  agreed by the United States and Israel, be available for advanced weapons
		  systems, of which not less than $815,300,000
		  shall be available for the procurement in Israel of defense articles and
		  defense services, including research and development: 
		  Provided further, That
		  of the funds appropriated under this heading,
		  $300,000,000 shall be made available for
		  assistance for Jordan: 
		  Provided further, That
		  funds appropriated by this Act should not be made available and no defense
		  export license should be issued for tear gas, armored vehicles, small arms,
		  light weapons, ammunition, or other items for crowd control purposes, to the
		  security forces of a foreign country undergoing democratic transition, unless
		  the Secretary of State notifies the Committees on Appropriations that such
		  forces have not repeatedly used excessive force to repress peaceful, lawful,
		  and organized dissent: 
		  Provided further, That
		  none of the funds made available under this heading shall be made available to
		  support or continue any program initially funded under the authority of section
		  1206 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law
		  109–163; 119 Stat. 3456) unless the Secretary of State, in coordination with
		  the Secretary of Defense, has justified such program to the Committees on
		  Appropriations: 
		  Provided further, That
		  funds appropriated or otherwise made available under this heading shall be
		  nonrepayable notwithstanding any requirement in section 23 of the Arms Export
		  Control Act: 
		  Provided further, That
		  funds made available under this heading shall be obligated upon apportionment
		  in accordance with paragraph (5)(C) of title 31, United States Code, section
		  1501(a).
			None of the funds made available under this
		  heading shall be available to finance the procurement of defense articles,
		  defense services, or design and construction services that are not sold by the
		  United States Government under the Arms Export Control Act unless the foreign
		  country proposing to make such procurement has first signed an agreement with
		  the United States Government specifying the conditions under which such
		  procurement may be financed with such funds: 
		  Provided, That all country and
		  funding level increases in allocations shall be submitted through the regular
		  notification procedures of section 7015 of this Act: 
		   Provided further,
		  That funds made available under this heading may be used, notwithstanding any
		  other provision of law, for demining, the clearance of unexploded ordnance, and
		  related activities, and may include activities implemented through
		  nongovernmental and international organizations: 
		  Provided further, That
		  only those countries for which assistance was justified for the Foreign
		  Military Sales Financing Program in the fiscal year 1989 congressional
		  presentation for security assistance programs may utilize funds made available
		  under this heading for procurement of defense articles, defense services or
		  design and construction services that are not sold by the United States
		  Government under the Arms Export Control Act: 
		  Provided further, That
		  funds appropriated under this heading shall be expended at the minimum rate
		  necessary to make timely payment for defense articles and services: 
		  Provided further, That
		  not more than $60,000,000 of the funds
		  appropriated under this heading may be obligated for necessary expenses,
		  including the purchase of passenger motor vehicles for replacement only for use
		  outside of the United States, for the general costs of administering military
		  assistance and sales, except that this limitation may be exceeded only through
		  the regular notification procedures of the Committees on Appropriations: 
		  Provided further, That
		  of the funds appropriated under this heading for general costs of administering
		  military assistance and sales, not to exceed
		  $10,000 may be available for representation
		  expenses: 
		  Provided further, That
		  not more than $885,000,000 of funds realized
		  pursuant to section 21(e)(1)(A) of the Arms Export Control Act may be obligated
		  for expenses incurred by the Department of Defense during fiscal year 2013
		  pursuant to section 43(b) of the Arms Export Control Act, except that this
		  limitation may be exceeded only through the regular notification procedures of
		  the Committees on Appropriations.
			Pakistan counterinsurgency capability
		  fund
			(INCLUDING TRANSFER OF FUNDS)For necessary expenses to carry out the
		  provisions of chapter 8 of part I and chapters 2, 5, 6, and 8 of part II of the
		  Foreign Assistance Act of 1961 and section 23 of the Arms Export Control Act,
		  $50,000,000, to remain available until September
		  30, 2013, for the purpose of providing assistance for Pakistan to build and
		  maintain the counterinsurgency capability of Pakistani security forces
		  (including the Frontier Corps), to include program management, training in
		  civil-military humanitarian assistance, human rights training, and the
		  provision of equipment, supplies, services, training, and facility and
		  infrastructure repair, renovation, and construction: 
		  Provided, That the terms,
		  conditions, and authorities contained in the first through sixth provisos under
		  this heading in title VIII of division I of Public Law 112–74 shall apply to
		  funds appropriated by this Act under this heading: Provided further, That none of the
		  funds appropriated under this heading in this Act and prior Acts making
		  appropriations for the Department of State, foreign operations, and related
		  programs may be made available for obligation unless the Secretary of State
		  certifies to the Committees on Appropriations that the Government of Pakistan
		  has reopened overland cargo routes available to support United States and North
		  Atlantic Treaty Organization troops in Afghanistan, and funds appropriated
		  under this heading can be used efficiently and effectively by the end of the
		  fiscal year: Provided further,
		  That if the Secretary cannot make the certification required in the previous
		  proviso, funds appropriated by this Act and prior Acts under this heading shall
		  be transferred to, and merged with, funds appropriated by this Act under the
		  headings Development Assistance, Economic Support
		  Fund, Middle East and North Africa Incentive Fund, and
		  Nonproliferation, Anti-terrorism, Demining and Related
		  Programs.
			GLOBAL SECURITY CONTINGENCY
		  FUNDFor necessary expenses of
		  the Global Security Contingency Fund, as authorized,
		  $25,000,000, to remain available until
		  expended.
			Vmultilateral assistance
			funds appropriated to the
		  president
			international organizations and
		  programsFor necessary
		  expenses to carry out the provisions of section 301 of the Foreign Assistance
		  Act of 1961, and of section 2 of the United Nations Environment Program
		  Participation Act of 1973, $375,000,000: 
		  Provided, That section 307(a) of
		  the Foreign Assistance Act of 1961 shall not apply to contributions to the
		  United Nations Democracy Fund.
			International financial
		  institutions
			Global environment facilityFor payment to the International Bank for
		  Reconstruction and Development as trustee for the Global Environment Facility
		  by the Secretary of the Treasury, $139,400,000,
		  to remain available until expended.
			Contribution to the international
		  development associationFor
		  payment to the International Development Association by the Secretary of the
		  Treasury, $1,358,500,000, to remain available
		  until expended.For payment to
		  the International Development Association by the Secretary of the Treasury for
		  costs incurred under the Multilateral Debt Relief Initiative,
		  $50,000,000, to remain available until
		  expended.
			CONTRIBUTION TO THE INTERNATIONAL BANK FOR
		  RECONSTRUCTION AND DEVELOPMENTFor payment to the International Bank for
		  Reconstruction and Development by the Secretary of the Treasury for the United
		  States share of the paid-in portion of the increases in capital stock,
		  $186,957,000, to remain available until
		  expended.
			LIMITATION ON CALLABLE CAPITAL
		  SUBSCRIPTIONsThe United
		  States Governor of the International Bank for Reconstruction and Development
		  may subscribe without fiscal year limitation to the callable capital portion of
		  the United States share of increases in capital stock in an amount not to
		  exceed
		  $2,928,990,899.
			Contribution to the clean technology
		  fundFor payment to the
		  International Bank for Reconstruction and Development as trustee for the Clean
		  Technology Fund by the Secretary of the Treasury,
		  $300,000,000, to remain available until
		  expended.
			Contribution to the strategic climate
		  fundFor payment to the
		  International Bank for Reconstruction and Development as trustee for the
		  Strategic Climate Fund by the Secretary of the Treasury,
		  $100,000,000, to remain available until
		  expended.
			Global agriculture and food security
		  programFor payment to the
		  Global Agriculture and Food Security Program by the Secretary of the Treasury,
		  $200,000,000, to remain available until
		  expended.
			Contribution to the inter-american
		  development bankFor payment
		  to the Inter-American Development Bank by the Secretary of the Treasury for the
		  United States share of the paid-in portion of the increase in capital stock,
		  $113,500,000, to remain available until
		  expended.
			LIMITATION ON CALLABLE CAPITAL
		  SUBSCRIPTIONSThe United
		  States Governor of the Inter-American Development Bank may subscribe without
		  fiscal year limitation to the callable capital portion of the United States
		  share of such capital stock in an amount not to exceed
		  $4,098,794,833.
			Contribution to the Enterprise for the
		  Americas Multilateral Investment FundFor payment to the Enterprise for the
		  Americas Multilateral Investment Fund by the Secretary of the Treasury,
		  $25,726,000, to remain available until
		  expended.
			Contribution to the asian development
		  bankFor payment to the Asian
		  Development Bank by the Secretary of the Treasury for the United States share
		  of the paid-in portion of increase in capital stock,
		  $106,799,000, to remain available until
		  expended.
			Limitation on callable capital
		  subscriptionsThe United
		  States Governor of the Asian Development Bank may subscribe without fiscal year
		  limitation to the callable capital portion of the United States share of such
		  capital stock in an amount not to exceed
		  $2,558,048,769.
			Contribution to the asian development
		  fundFor payment to the Asian
		  Development Bank’s Asian Development Fund by the Secretary of the Treasury,
		  $115,250,000, to remain available until
		  expended.
			CONTRIBUTION TO THE AFRICAN DEVELOPMENT
		  BANKFor payment to the
		  African Development Bank by the Secretary of the Treasury for the United States
		  share of the paid-in portion of the increase in capital stock,
		  $32,418,000, to remain available until
		  expended.For payment to the
		  African Development Fund by the Secretary of the Treasury for costs incurred
		  under the Multilateral Debt Relief Initiative,
		  $15,150,000, to remain available until
		  expended.
			LIMITATION ON CALLABLE CAPITAL
		  SUBSCRIPTIONSThe United
		  States Governor of the African Development Bank may subscribe without fiscal
		  year limitation to the callable capital portion of the United States share of
		  such capital stock in an amount not to exceed
		  $507,860,808.
			Contribution to the african development
		  fundFor payment to the
		  African Development Fund by the Secretary of the Treasury,
		  $195,000,000, to remain available until
		  expended.
			Contribution to the international fund for
		  agricultural developmentFor
		  payment to the International Fund for Agricultural Development by the Secretary
		  of the Treasury, $32,243,000, to remain
		  available until expended.
			VIExport and Investment Assistance
			Export-Import bank of the united
		  states
			Inspector generalFor necessary expenses of the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978, as amended, $4,400,000, to remain
		  available until September 30, 2014.
			Program accountThe Export-Import Bank of the United States
		  is authorized to make such expenditures within the limits of funds and
		  borrowing authority available to such corporation, and in accordance with law,
		  and to make such contracts and commitments without regard to fiscal year
		  limitations, as provided by section 104 of the Government Corporation Control
		  Act, as may be necessary in carrying out the program for the current fiscal
		  year for such corporation: 
		  Provided, That none of the funds
		  available during the current fiscal year may be used to make expenditures,
		  contracts, or commitments for the export of nuclear equipment, fuel, or
		  technology to any country, other than a nuclear-weapon state as defined in
		  Article IX of the Treaty on the Non-Proliferation of Nuclear Weapons eligible
		  to receive economic or military assistance under this Act, that has detonated a
		  nuclear explosive after the date of the enactment of this Act: 
		   Provided further,
		  That the loan, guarantee, and insurance authority available to the
		  Export-Import Bank may not be used to support any coal-fired power plant that
		  does not meet United States Government emissions requirements for new
		  coal-fired power plants: 
		   Provided further,
		  That not less than 10 percent of the aggregate loan, guarantee, and insurance
		  authority available to the Export-Import Bank under this Act should be used for
		  renewable energy technologies or end-use energy efficiency technologies: 
		   Provided further,
		  That notwithstanding section 1(c) of Public Law 103–428, as amended, sections
		  1(a) and (b) of Public Law 103–428 shall remain in effect through October 1,
		  2013.
			Subsidy appropriationFor the cost of direct loans, loan
		  guarantees, insurance, and tied-aid grants as authorized by section 10 of the
		  Export-Import Bank Act of 1945, as
		  amended, not to exceed $38,000,000: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		  Provided further, That
		  such funds shall remain available until September 30, 2028, for the
		  disbursement of direct loans, loan guarantees, insurance and tied-aid grants
		  obligated in fiscal years 2013, 2014, 2015, and 2016: 
		  Provided further, That
		  none of the funds appropriated by this Act or any prior Acts appropriating
		  funds for the Department of State, foreign operations, and related programs for
		  tied-aid credits or grants may be used for any other purpose except through the
		  regular notification procedures of the Committees on
		  Appropriations.
			administrative expensesFor administrative expenses to carry out the
		  direct and guaranteed loan and insurance programs, including hire of passenger
		  motor vehicles and services as authorized by 5 U.S.C. 3109, and not to exceed
		  $20,000 for official reception and
		  representation expenses for members of the Board of Directors, not to exceed
		  $103,900,000: 
		  Provided, That the Export-Import
		  Bank may accept, and use, payment or services provided by transaction
		  participants for legal, financial, or technical services in connection with any
		  transaction for which an application for a loan, guarantee or insurance
		  commitment has been made: 
		  Provided further, That
		  notwithstanding subsection (b) of section 117 of the Export Enhancement Act of
		  1992, subsection (a) thereof shall remain in effect until September 30, 2013: 
		  Provided further, That
		  the Export-Import Bank shall charge fees for necessary expenses (including
		  special services performed on a contract or fee basis, but not including other
		  personal services) in connection with the collection of moneys owed the
		  Export-Import Bank, repossession or sale of pledged collateral or other assets
		  acquired by the Export-Import Bank in satisfaction of moneys owed the
		  Export-Import Bank, or the investigation or appraisal of any property, or the
		  evaluation of the legal, financial, or technical aspects of any transaction for
		  which an application for a loan, guarantee or insurance commitment has been
		  made, or systems infrastructure directly supporting transactions: 
		  Provided further,
		  That, in addition to other funds appropriated for administrative expenses, such
		  fees shall be credited to this account, to remain available until
		  expended.
			Receipts collectedReceipts collected pursuant to the
		  Export-Import Bank Act of 1945, as
		  amended, and the Federal Credit Reform Act of
		  1990, as amended, in an amount not to exceed the amount appropriated
		  herein, shall be credited as offsetting collections to this account: 
		  Provided, That the sums herein
		  appropriated from the General Fund shall be reduced on a dollar-for-dollar
		  basis by such offsetting collections so as to result in a final fiscal year
		  appropriation from the General Fund estimated at
		  $0: 
		  Provided further, That
		  amounts collected in fiscal year 2013 in excess of obligations, up to
		  $50,000,000, shall become available on September
		  1, 2013, and shall remain available until September 30,
		  2016.
			Overseas private investment
		  corporation
			Noncredit accountThe Overseas Private Investment Corporation
		  is authorized to make, without regard to fiscal year limitations, as provided
		  by 31 U.S.C. 9104, such expenditures and commitments within the limits of funds
		  available to it and in accordance with law as may be necessary: 
		  Provided, That the amount available
		  for administrative expenses to carry out the credit and insurance programs
		  (including an amount for official reception and representation expenses which
		  shall not exceed $10,000) shall not exceed
		  $60,784,000: 
		  Provided further, That
		  project-specific transaction costs, including direct and indirect costs
		  incurred in claims settlements, and other direct costs associated with services
		  provided to specific investors or potential investors pursuant to section 234
		  of the Foreign Assistance Act of
		  1961, shall not be considered administrative expenses for the
		  purposes of this heading.
			Program accountFor the cost of direct and guaranteed loans,
		  $31,000,000, as authorized by section 234 of the
		  Foreign Assistance Act of 1961, to
		  be derived by transfer from the Overseas Private Investment Corporation
		  Noncredit Account: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		  Provided further, That
		  such sums shall be available for direct loan obligations and loan guaranty
		  commitments incurred or made during fiscal years 2013, 2014, and 2015: 
		  Provided further, That
		  funds so obligated in fiscal year 2013 remain available for disbursement
		  through 2021; funds obligated in fiscal year 2014 remain available for
		  disbursement through 2022; and funds obligated in fiscal year 2015 remain
		  available for disbursement through 2023: 
		  Provided further, That
		  notwithstanding any other provision of law, the Overseas Private Investment
		  Corporation is authorized to undertake any program authorized by title IV of
		  chapter 2 of part I of the Foreign Assistance
		  Act of 1961 in Iraq: 
		  Provided further, That
		  funds made available pursuant to the authority of the previous proviso shall be
		  subject to the regular notification procedures of the Committees on
		  Appropriations.
			In addition, such sums as may be necessary
		  for administrative expenses to carry out the credit program may be derived from
		  amounts available for administrative expenses to carry out the credit and
		  insurance programs in the Overseas Private Investment Corporation Noncredit
		  Account and merged with said account.
			Trade and development agencyFor necessary expenses to carry out the
		  provisions of section 661 of the Foreign
		  Assistance Act of 1961, $57,600,000,
		  to remain available until September 30, 2014: 
		  Provided, That of the funds
		  appropriated under this heading, not more than
		  $2,000 may be available for representation and
		  entertainment expenses.
			VIIGeneral Provisions
			allowances and
		  differentials
			7001.Funds appropriated under title I of this
			 Act shall be available, except as otherwise provided, for allowances and
			 differentials as authorized by subchapter 59 of title 5, United States Code;
			 for services as authorized by 5 U.S.C. 3109; and for hire of passenger
			 transportation pursuant to 31 U.S.C. 1343(b).
				Unobligated balances
		  report
				7002.Any department or agency of the United
			 States Government to which funds are appropriated or otherwise made available
			 by this Act shall provide to the Committees on Appropriations a quarterly
			 accounting of cumulative unobligated balances and obligated, but unexpended,
			 balances by program, project, and activity, and Treasury Account Fund Symbol of
			 all funds received by such department or agency in fiscal year 2013 or any
			 previous fiscal year, disaggregated by fiscal year: 
			 Provided, That the report
			 required by this section should specify by account the amount of funds
			 obligated pursuant to bilateral agreements which have not been further
			 sub-obligated.
				Consulting
		  services
				7003.The expenditure of any appropriation under
			 title I of this Act for any consulting service through procurement contract,
			 pursuant to 5 U.S.C. 3109, shall be limited to those contracts where such
			 expenditures are a matter of public record and available for public inspection,
			 except where otherwise provided under existing law, or under existing Executive
			 order issued pursuant to existing law.
				construction of diplomatic
		  facilities
				7004.(a)Of funds provided under title I of this
			 Act, except as provided in subsection (b), a project to construct a diplomatic
			 facility of the United States may not include office space or other
			 accommodations for an employee of a Federal agency or department if the
			 Secretary of State determines that such department or agency has not provided
			 to the Department of State the full amount of funding required by subsection
			 (e) of section 604 of the Secure Embassy Construction and Counterterrorism Act
			 of 1999 (as enacted into law by section 1000(a)(7) of Public Law 106–113 and
			 contained in appendix G of that Act; 113 Stat. 1501A–453), as amended by
			 section 629 of the Departments of Commerce, Justice, and State, the Judiciary,
			 and Related Agencies Appropriations Act, 2005.
				(b)Notwithstanding the prohibition in
			 subsection (a), a project to construct a diplomatic facility of the United
			 States may include office space or other accommodations for members of the
			 United States Marine Corps.
				(c)For the purposes of calculating the fiscal
			 year 2013 costs of providing new United States diplomatic facilities in
			 accordance with section 604(e) of the Secure Embassy Construction and
			 Counterterrorism Act of 1999 (22 U.S.C. 4865 note), the Secretary of State, in
			 consultation with the Director of the Office of Management and Budget, shall
			 determine the annual program level and agency shares in a manner that is
			 proportional to the Department of State’s contribution for this purpose.
				(d)Funds appropriated by this Act, and any
			 prior Act making appropriations for the Department of State, foreign
			 operations, and related programs, which may be made available for the
			 acquisition of property for overseas diplomatic facilities, shall be subject to
			 prior consultation with, and the regular notification procedures of, the
			 Committees on Appropriations.
				(e)Funds appropriated under titles I and II of
			 this Act that are available for the construction or renovation of facilities in
			 Afghanistan and Iraq may not be made available if the purpose is to accommodate
			 staff in addition to those in place or to increase the capacity of aviation
			 assets above those existing, on the date of enactment of this Act: 
			 Provided, That none of the funds
			 appropriated by this Act or prior acts making appropriations for the Department
			 of State, foreign operations, and related programs may be made available for
			 construction, rehabilitation, or other improvements to facilities in Iraq on
			 property for which no land-use agreement has been entered into by the
			 Governments of the United States and Iraq.
				(f)Not later than 90 days after enactment of
			 this Act, and every 90 days thereafter until September 30, 2014, the Secretary
			 of State shall provide to the Committees on Appropriations an updated staffing
			 plan for each Department of State facility in Afghanistan, a justification for
			 the continuation of each on-going or planned construction project in
			 Afghanistan, including the revised number of staff planned for each facility,
			 and modifications to such construction projects to reflect planned reductions
			 in staff.
				(g)Not later than 90 days after enactment of
			 this Act, and every 90 days thereafter until September 30, 2013, the Secretary
			 of State shall provide to the Committees on Appropriations an updated plan for
			 all Department of State construction projects in Iraq, a justification for the
			 continuation of each such project in light of changes in the scope of United
			 States activities in Iraq and related reductions in staff, updated cost
			 estimates for each project and resulting savings, and the proposed use of such
			 savings.
				(h)Not later than 180 days after enactment of
			 this Act, the Secretary of State shall establish policies, standards, and
			 procedures for the construction and operation of temporary and permanent
			 diplomatic facilities in environments in which the Department of State does not
			 traditionally operate or to accommodate temporary surges in personnel and
			 programs: 
			 Provided, That such guidelines
			 shall consider cost-effectiveness, including a cost comparison of temporary
			 versus permanent construction for the projected period the facility will be
			 required, flexible security requirements, and collocation with other United
			 States Government agencies, as appropriate:
				Provided further, That the Secretary of State shall consult
			 with the heads of the United States missions in Afghanistan and Iraq, and other
			 Federal agencies, in developing such policies, standards, and
			 procedures.
				Personnel
		  actions
			7005.Any costs incurred by a department or
			 agency funded under title I of this Act resulting from personnel actions taken
			 in response to funding reductions included in this Act shall be absorbed within
			 the total budgetary resources available under title I to such department or
			 agency: 
			 Provided, That the authority to
			 transfer funds between appropriations accounts as may be necessary to carry out
			 this section is provided in addition to authorities included elsewhere in this
			 Act: 
			 Provided further,
			 That use of funds to carry out this section shall be treated as a reprogramming
			 of funds under section 7015 of this Act and shall not be available for
			 obligation or expenditure except in compliance with the procedures set forth in
			 that section.
				LOCAL GUARD
		  CONTRACTS
				7006.In evaluating proposals for local guard
			 contracts, the Secretary of State shall award contracts in accordance with
			 section 136 of the Foreign Relations Authorization Act, Fiscal Years 1990 and
			 1991 (22 U.S.C. 4864), except that the Secretary may grant authorization to
			 award such contracts on the basis of best value as determined by a
			 cost-technical tradeoff analysis (as described in Federal Acquisition
			 Regulation part 15.101) in Iraq, Afghanistan, Pakistan, and other hostile or
			 high-risk areas notwithstanding subsection (c)(3) of such section: 
			 Provided, That the authority in
			 this section shall apply to any options for renewal that may be exercised under
			 such contracts that are awarded during the current fiscal year: 
			 Provided further,
			 That prior to issuing a solicitation for a contract to be awarded pursuant to
			 the authority under this section, the Secretary of State shall consult with the
			 Committees on Appropriations and other relevant congressional
			 committees.
				Prohibition against direct funding for
		  certain countries
				7007.None of the funds appropriated or otherwise
			 made available pursuant to titles III through VI of this Act shall be obligated
			 or expended to finance directly any assistance or reparations for the
			 Governments of Cuba, North Korea, Iran, or Syria: 
			 Provided, That for purposes of
			 this section, the prohibition on obligations or expenditures shall include
			 direct loans, credits, insurance and guarantees of the Export-Import Bank or
			 its agents.
				coups
		  d'état
				7008.None of the funds appropriated or otherwise
			 made available pursuant to titles III through VI of this Act shall be obligated
			 or expended to finance directly any assistance to the government of any country
			 whose duly elected head of government is deposed by military coup d'état or
			 decree or, after the date of enactment of this Act, a coup d'état or decree in
			 which the military plays a decisive role: 
			 Provided, That assistance may be
			 resumed to such government if the President determines and certifies to the
			 Committees on Appropriations that subsequent to the termination of assistance a
			 democratically elected government has taken office: 
			 Provided further,
			 That the provisions of this section shall not apply to assistance to promote
			 democratic elections or public participation in democratic processes: 
			 Provided further,
			 That funds made available pursuant to the previous provisos shall be subject to
			 the regular notification procedures of the Committees on Appropriations.
				Transfer
		  authority
				7009.(a)Department of state and broadcasting board
			 of governors
					(1)Not to exceed 5 percent of any
			 appropriation made available for the current fiscal year for the Department of
			 State under title I of this Act may be transferred between such appropriations,
			 but no such appropriation, except as otherwise specifically provided, shall be
			 increased by more than 10 percent by any such transfers.
					(2)Not to exceed 5 percent of any
			 appropriation made available for the current fiscal year for the Broadcasting
			 Board of Governors under title I of this Act may be transferred between such
			 appropriations, but no such appropriation, except as otherwise specifically
			 provided, shall be increased by more than 10 percent by any such
			 transfers.
					(3)Any transfer pursuant to this section shall
			 be treated as a reprogramming of funds under subsections (a) and (b) of section
			 7015 of this Act and shall not be available for obligation or expenditure
			 except in compliance with the procedures set forth in that section.
					(b)Export financing transfer
			 authoritiesNot to exceed 5
			 percent of any appropriation other than for administrative expenses made
			 available for fiscal year 2013, for programs under title VI of this Act may be
			 transferred between such appropriations for use for any of the purposes,
			 programs, and activities for which the funds in such receiving account may be
			 used, but no such appropriation, except as otherwise specifically provided,
			 shall be increased by more than 25 percent by any such transfer: 
			 Provided, That the exercise of
			 such authority shall be subject to the regular notification procedures of the
			 Committees on Appropriations.
				(c)Limitation on transfers between
			 agencies
					(1)None of the funds made available under
			 titles II through V of this Act may be transferred to any department, agency,
			 or instrumentality of the United States Government, except pursuant to a
			 transfer made by, or transfer authority provided in, this Act or any other
			 appropriations Act.
					(2)Notwithstanding paragraph (1), in addition
			 to transfers made by, or authorized elsewhere in, this Act, funds appropriated
			 by this Act to carry out the purposes of the Foreign Assistance Act of 1961 and the Arms
			 Export Control Act may be allocated or transferred to agencies of the United
			 States Government pursuant to the provisions of sections 109, 610, and 632 of
			 the Foreign Assistance Act of
			 1961.
					(3)Any agreement entered into by USAID or the
			 Department of State with any department, agency, or instrumentality of the
			 United States Government pursuant to section 632(b) of the Foreign Assistance
			 Act of 1961 valued in excess of $1,000,000 and
			 any agreement made pursuant to section 632(a) of such Act, with funds
			 appropriated by this Act and prior Acts making appropriations for the
			 Department of State, foreign operations, and related programs under the
			 headings Global Health Programs, Development
			 Assistance, and Economic Support Fund shall be subject
			 to the regular notification procedures of the Committees on Appropriations: 
			 Provided, That the requirement in
			 the previous sentence shall not apply to agreements entered into between USAID
			 and the Department of State.
					(d)Transfers between accountsNone of the funds made available under
			 titles II through V of this Act may be obligated under an appropriation account
			 to which they were not appropriated, except for transfers specifically provided
			 for in this Act, unless the President, not less than 5 days prior to the
			 exercise of any authority contained in the Foreign Assistance Act of 1961 to
			 transfer funds, consults with and provides a written policy justification to
			 the Committees on Appropriations.
				(e)Audit of inter-Agency
			 transfersAny agreement for
			 the transfer or allocation of funds appropriated by this Act, or prior Acts,
			 entered into between the Department of State or USAID and another agency of the
			 United States Government under the authority of section 632(a) of the
			 Foreign Assistance Act of 1961 or
			 any comparable provision of law, shall expressly provide that the Inspector
			 General (IG) for the agency receiving the transfer or allocation of such funds,
			 or other entity with audit responsibility if the receiving agency does not have
			 an IG, shall perform periodic program and financial audits of the use of such
			 funds: 
			 Provided, That such audits shall
			 be transmitted to the Committees on Appropriations: 
			 Provided further,
			 That funds transferred under such authority may be made available for the cost
			 of such audits.
				reporting
		  requirement
			7010.The Secretary of State shall provide the
			 Committees on Appropriations, not later than April 1, 2013, and for each fiscal
			 quarter, a report in writing on the uses of funds made available under the
			 headings Foreign Military Financing Program,
			 International Military Education and Training,
			 Peacekeeping Operations, and Pakistan Counterinsurgency
			 Capability Fund: 
			 Provided, That such report shall
			 include a description of the obligation and expenditure of funds, and the
			 specific country in receipt of, and the use or purpose of, the assistance
			 provided by such funds.
				Availability of
		  funds
				7011.No part of any appropriation contained in
			 this Act shall remain available for obligation after the expiration of the
			 current fiscal year unless expressly so provided in this Act: 
			 Provided, That funds appropriated
			 for the purposes of chapters 1 and 8 of part I, section 661, chapters 4, 5, 6,
			 8, and 9 of part II of the Foreign Assistance
			 Act of 1961, section 23 of the Arms
			 Export Control Act, and funds provided under the headings
			 Middle East and North Africa Incentive Fund and
			 Development Credit Authority, shall remain available for an
			 additional 4 years from the date on which the availability of such funds would
			 otherwise have expired, if such funds are initially obligated before the
			 expiration of their respective periods of availability contained in this Act: 
			 Provided further,
			 That notwithstanding any other provision of this Act, any funds made available
			 for the purposes of chapter 1 of part I and chapter 4 of part II of the
			 Foreign Assistance Act of 1961 which
			 are allocated or obligated for cash disbursements in order to address balance
			 of payments or economic policy reform objectives, shall remain available for an
			 additional 4 years from the date on which the availability of such funds would
			 otherwise have expired, if such funds are initially allocated or obligated
			 before the expiration of their respective periods of availability contained in
			 this Act: 
			  Provided further,
			 That the Secretary of State shall provide a report to the Committees on
			 Appropriations at the beginning of each fiscal year, detailing by account and
			 source year, the use of this authority during the previous fiscal year.
				Limitation on assistance to countries in
		  default
				7012.No part of any appropriation provided under
			 titles III through VI in this Act shall be used to furnish assistance to the
			 government of any country which is in default during a period in excess of 1
			 calendar year in payment to the United States of principal or interest on any
			 loan made to the government of such country by the United States pursuant to a
			 program for which funds are appropriated under this Act unless the President
			 determines, following consultations with the Committees on Appropriations, that
			 assistance for such country is in the national interest of the United
			 States.
				prohibition on taxation of united states
		  assistance
				7013.(a)prohibition on taxationNone of the funds appropriated under titles
			 III through VI of this Act may be made available to provide assistance for a
			 foreign country under a new bilateral agreement governing the terms and
			 conditions under which such assistance is to be provided unless such agreement
			 includes a provision stating that assistance provided by the United States
			 shall be exempt from taxation, or reimbursed, by the foreign government, and
			 the Secretary of State shall expeditiously seek to negotiate amendments to
			 existing bilateral agreements, as necessary, to conform with this
			 requirement.
				(b)reimbursement of foreign
			 taxesAn amount equivalent to
			 200 percent of the total taxes assessed during fiscal year 2013 on funds
			 appropriated by this Act by a foreign government or entity against commodities
			 financed under United States assistance programs for which funds are
			 appropriated by this Act, either directly or through grantees, contractors, and
			 subcontractors shall be withheld from obligation from funds appropriated for
			 assistance for fiscal year 2014 and allocated for the central government of
			 such country and for the West Bank and Gaza program to the extent that the
			 Secretary of State certifies and reports in writing to the Committees on
			 Appropriations that such taxes have not been reimbursed to the Government of
			 the United States.
				(c)de minimis exceptionForeign taxes of a de minimis nature shall
			 not be subject to the provisions of subsection (b).
				(d)reprogramming of fundsFunds withheld from obligation for each
			 country or entity pursuant to subsection (b) shall be reprogrammed for
			 assistance to countries which do not assess taxes on United States assistance
			 or which have an effective arrangement that is providing substantial
			 reimbursement of such taxes.
				(e)determinations
					(1)The provisions of this section shall not
			 apply to any country or entity the Secretary of State determines—
						(A)does not assess taxes on United States
			 assistance or which has an effective arrangement that is providing substantial
			 reimbursement of such taxes; or
						(B)the foreign policy interests of the United
			 States outweigh the purpose of this section to ensure that United States
			 assistance is not subject to taxation.
						(2)The Secretary of State shall consult with
			 the Committees on Appropriations at least 15 days prior to exercising the
			 authority of this subsection with regard to any country or entity.
					(f)implementationThe Secretary of State shall issue rules,
			 regulations, or policy guidance, as appropriate, to implement the prohibition
			 against the taxation of assistance contained in this section.
				(g)definitionsAs used in this section—
					(1)the terms ‘‘taxes’’ and ‘‘taxation’’ refer
			 to value added taxes and customs duties imposed on commodities financed with
			 United States assistance for programs for which funds are appropriated by this
			 Act; and
					(2)the term ‘‘bilateral agreement’’ refers to
			 a framework bilateral agreement between the Government of the United States and
			 the government of the country receiving assistance that describes the
			 privileges and immunities applicable to United States foreign assistance for
			 such country generally, or an individual agreement between the Government of
			 the United States and such government that describes, among other things, the
			 treatment for tax purposes that will be accorded the United States assistance
			 provided under that agreement.
					(h)reportThe Secretary of State shall submit a
			 report to the Committees on Appropriations not later than 90 days after the
			 enactment of this Act detailing steps taken by the Department of State to
			 comply with the requirements provided in subsections (a) and (f).
				Reservations of
		  funds
			7014.(a)Funds appropriated under titles II through
			 VI of this Act which are specifically designated may be reprogrammed for other
			 programs within the same account notwithstanding the designation if compliance
			 with the designation is made impossible by operation of any provision of this
			 or any other Act: 
			 Provided, That any such
			 reprogramming shall be subject to the regular notification procedures of the
			 Committees on Appropriations: 
			 Provided further,
			 That assistance that is reprogrammed pursuant to this subsection shall be made
			 available under the same terms and conditions as originally provided.
				(b)In addition to the authority contained in
			 subsection (a), the original period of availability of funds appropriated by
			 this Act and administered by USAID that are specifically designated for
			 particular programs or activities by this or any other Act shall be extended
			 for an additional fiscal year if the USAID Administrator determines and reports
			 promptly to the Committees on Appropriations that the termination of assistance
			 to a country or a significant change in circumstances makes it unlikely that
			 such designated funds can be obligated during the original period of
			 availability: 
			 Provided, That such designated
			 funds that continue to be available for an additional fiscal year shall be
			 obligated only for the purpose of such designation.
				(c)Ceilings and specifically designated
			 funding levels contained in this Act shall not be applicable to funds or
			 authorities appropriated or otherwise made available by any subsequent Act
			 unless such Act specifically so directs: 
			 Provided, That specifically
			 designated funding levels or minimum funding requirements contained in any
			 other Act shall not be applicable to funds appropriated by this Act.
				Notification
		  requirements
			7015.(a)None of the funds made available in title I
			 of this Act, or in prior appropriations Acts to the agencies and departments
			 funded by this Act that remain available for obligation or expenditure in
			 fiscal year 2013, or provided from any accounts in the Treasury of the United
			 States derived by the collection of fees or of currency reflows or other
			 offsetting collections, or made available by transfer, to the agencies and
			 departments funded by this Act, shall be available for obligation or
			 expenditure through a reprogramming of funds that—
					(1)creates new programs;
					(2)eliminates a program, project, or
			 activity;
					(3)increases funds or personnel by any means
			 for any project or activity for which funds have been denied or
			 restricted;
					(4)relocates an office or employees;
					(5)closes or opens a mission or post;
					(6)creates, closes, reorganizes, or renames
			 bureaus, centers, or offices;
					(7)reorganizes programs or activities;
			 or
					(8)contracts out or privatizes any functions
			 or activities presently performed by Federal employees;
					unless the
			 Committees on Appropriations are notified 15 days in advance of such
			 reprogramming of funds: 
			 Provided, That unless previously
			 justified to the Committees on Appropriations, the requirements of this
			 subsection shall apply to all obligations of funds appropriated under title I
			 of this Act for paragraphs (5) and (6) of this subsection.(b)None of the funds provided under title I of
			 this Act, or provided under previous appropriations Acts to the agency or
			 department funded under title I of this Act that remain available for
			 obligation or expenditure in fiscal year 2013, or provided from any accounts in
			 the Treasury of the United States derived by the collection of fees available
			 to the agency or department funded under title I of this Act, shall be
			 available for obligation or expenditure for activities, programs, or projects
			 through a reprogramming of funds in excess of
			 $1,000,000 or 10 percent, whichever is less,
			 that—
					(1)augments existing programs, projects, or
			 activities;
					(2)reduces by 10 percent funding for any
			 existing program, project, or activity, or numbers of personnel by 10 percent
			 as approved by Congress; or
					(3)results from any general savings, including
			 savings from a reduction in personnel, which would result in a change in
			 existing programs, activities, or projects as approved by Congress; unless the
			 Committees on Appropriations are notified 15 days in advance of such
			 reprogramming of funds.
					(c)None of the funds made available under
			 titles II through VI and VIII in this Act under the headings Global
			 Health Programs, Development Assistance,
			 International Organizations and Programs, Trade and
			 Development Agency, International Narcotics Control and Law
			 Enforcement, Economic Support Fund, Democracy
			 Fund, Middle East and North Africa Incentive Fund,
			 Peacekeeping Operations, Capital Investment Fund,
			 Operating Expenses, Office of Inspector General,
			 Nonproliferation, Anti-terrorism, Demining and Related Programs,
			 Millennium Challenge Corporation, Foreign Military
			 Financing Program, International Military Education and
			 Training, Pakistan Counterinsurgency Capability Fund,
			 and Peace Corps, shall be available for obligation for
			 activities, programs, projects, type of materiel assistance, countries, or
			 other operations not justified or in excess of the amount justified to the
			 Committees on Appropriations for obligation under any of these specific
			 headings unless the Committees on Appropriations are notified 15 days in
			 advance: 
			 Provided, That the President
			 shall not enter into any commitment of funds appropriated for the purposes of
			 section 23 of the Arms Export Control Act for the provision of major defense
			 equipment, other than conventional ammunition, or other major defense items
			 defined to be aircraft, ships, missiles, or combat vehicles, not previously
			 justified to Congress or 20 percent in excess of the quantities justified to
			 Congress unless the Committees on Appropriations are notified 15 days in
			 advance of such commitment: 
			 Provided further,
			 That requirements of this subsection or any similar provision of any other Act
			 shall not apply to any reprogramming for an activity, program, or project for
			 which funds are appropriated under titles II through VI and VIII of this Act of
			 less than 10 percent of the amount previously justified to the Congress for
			 obligation for such activity, program, or project for the current fiscal
			 year.
				(d)Notwithstanding any other provision of law,
			 with the exception of funds transferred to, and merged with, funds appropriated
			 under title I of this Act, funds transferred by the Department of Defense to
			 the Department of State and USAID for assistance for foreign countries and
			 international organizations, and funds made available for programs authorized
			 by section 1206 of the National Defense Authorization Act for Fiscal Year 2006
			 (Public Law 109–163), shall be subject to the regular notification procedures
			 of the Committees on Appropriations.
				(e)The requirements of this section or any
			 similar provision of this Act or any other Act, including any prior Act
			 requiring notification in accordance with the regular notification procedures
			 of the Committees on Appropriations, may be waived if failure to do so would
			 pose a substantial risk to human health or welfare: 
			 Provided, That in case of any
			 such waiver, notification to the Committees on Appropriations shall be provided
			 as early as practicable, but in no event later than 3 days after taking the
			 action to which such notification requirement was applicable, in the context of
			 the circumstances necessitating such waiver: 
			 Provided further,
			 That any notification provided pursuant to such a waiver shall contain an
			 explanation of the emergency circumstances.
				(f)None of the funds appropriated under titles
			 III, IV, and VIII of this Act shall be obligated or expended for assistance for
			 Afghanistan, Bahrain, Bangladesh, Burma, Cambodia, Colombia, Cuba, Egypt,
			 Ethiopia, Guatemala, Haiti, Honduras, Indonesia, Iran, Iraq, Kazakhstan, Kenya,
			 Libya, Mexico, Nepal, Pakistan, Philippines, the Russian Federation, Serbia,
			 Somalia, Sri Lanka, South Sudan, Sudan, Syria, Uzbekistan, Yemen, or Zimbabwe
			 except as provided through the regular notification procedures of the
			 Committees on Appropriations.
				notification on excess defense
		  equipment
			7016.Prior to providing excess Department of
			 Defense articles in accordance with section 516(a) of the Foreign Assistance
			 Act of 1961, the Department of Defense shall notify the Committees on
			 Appropriations to the same extent and under the same conditions as other
			 committees pursuant to subsection (f) of that section: 
			 Provided, That before issuing a
			 letter of offer to sell excess defense articles under the Arms Export Control
			 Act, the Department of Defense shall notify the Committees on Appropriations in
			 accordance with the regular notification procedures of such Committees if such
			 defense articles are significant military equipment (as defined in section
			 47(9) of the Arms Export Control Act) or are valued (in terms of original
			 acquisition cost) at $7,000,000 or more, or if
			 notification is required elsewhere in this Act for the use of appropriated
			 funds for specific countries that would receive such excess defense articles: 
			 Provided further,
			 That such Committees shall also be informed of the original acquisition cost of
			 such defense articles.
				Limitation on availability of funds for
		  international organizations and programs
				7017.Subject to the regular notification
			 procedures of the Committees on Appropriations, funds appropriated under titles
			 III through VI of this Act and prior Acts making appropriations for the
			 Department of State, foreign operations, and related programs, which are
			 returned or not made available for organizations and programs because of the
			 implementation of section 307(a) of the Foreign Assistance Act of 1961 or
			 section 7049(a) of this Act, shall remain available for obligation until
			 September 30, 2014.
				Prohibition on funding for abortions and
		  involuntary sterilization
				7018.None of the funds made available to carry
			 out part I of the Foreign Assistance Act of 1961, as amended, may be used to
			 pay for the performance of abortions as a method of family planning or to
			 motivate or coerce any person to practice abortions. None of the funds made
			 available to carry out part I of the Foreign Assistance Act of 1961, as
			 amended, may be used to pay for the performance of involuntary sterilization as
			 a method of family planning or to coerce or provide any financial incentive to
			 any person to undergo sterilizations. None of the funds made available to carry
			 out part I of the Foreign Assistance Act of 1961, as amended, may be used to
			 pay for any biomedical research which relates in whole or in part, to methods
			 of, or the performance of, abortions or involuntary sterilization as a means of
			 family planning. None of the funds made available to carry out part I of the
			 Foreign Assistance Act of 1961, as amended, may be obligated or expended for
			 any country or organization if the President certifies that the use of these
			 funds by any such country or organization would violate any of the above
			 provisions related to abortions and involuntary sterilizations.
				Allocations
				7019.(a)Funds provided in this Act shall be made
			 available for programs and countries in the amounts contained in the respective
			 tables included in the report accompanying this Act.
				(b)For the purposes of implementing this
			 section and only with respect to the tables included in the report accompanying
			 this Act, the Secretary of State, the USAID Administrator and the Broadcasting
			 Board of Governors, as appropriate, may propose deviations to the amounts
			 referenced in subsection (a), subject to the regular notification procedures of
			 the Committees on Appropriations.
				Limitations on Representation and
		  Entertainment Expenses
			7020.(a)Each Federal department, agency, or entity
			 funded in titles I and II of this Act, and the Department of Treasury and
			 independent agencies funded in titles III and VI of this Act, shall take steps
			 to ensure that all expenses for domestic and overseas representation and
			 entertainment are only for meals and events of a protocol nature that are not
			 incident to a conference, meeting, or other business of such department,
			 agency, or entity: 
			 Provided, That such meals and
			 events shall not be for employee-only events (such as retirement and holiday
			 parties), and shall be primarily for fostering relations outside of the
			 executive branch: 
			 Provided further,
			 That entertainment expenses may not include activities that are substantially
			 of a recreational character, including but not limited to entrance fees at
			 sporting events, theatrical and musical productions, and amusement parks: 
			 Provided further,
			 That each such department, agency, and entity shall provide to the Committees
			 on Appropriations not later than 90 days after enactment of this Act its policy
			 on the use of representation and entertainment funds.
				(b)None of the funds appropriated or otherwise
			 made available by this Act under the headings International Military
			 Education and Training or Foreign Military Financing
			 Program for Informational Program activities or under the headings
			 Global Health Programs, Development Assistance,
			 and Economic Support Fund may be obligated or expended to pay
			 for—
					(1)alcoholic beverages; or
					(2)entertainment expenses for activities that
			 are substantially of a recreational character, including but not limited to
			 entrance fees at sporting events, theatrical and musical productions, and
			 amusement parks.
					Prohibition on assistance to governments
		  supporting international terrorism
			7021.(a)Lethal military equipment exports
					(1)None of the funds appropriated or otherwise
			 made available by titles III through VI of this Act may be available to any
			 foreign government which provides lethal military equipment to a country the
			 government of which the Secretary of State has determined supports
			 international terrorism for purposes of section 6(j) of the
			 Export Administration Act of 1979: 
			 Provided, That the prohibition
			 under this section with respect to a foreign government shall terminate 12
			 months after that government ceases to provide such military equipment: 
			 Provided further,
			 That this section applies with respect to lethal military equipment provided
			 under a contract entered into after October 1, 1997.
					(2)Assistance restricted by paragraph (1) or
			 any other similar provision of law, may be furnished if the President
			 determines that to do so is important to the national interests of the United
			 States.
					(3)Whenever the President makes a
			 determination pursuant to paragraph (2), the President shall submit to the
			 Committees on Appropriations a report with respect to the furnishing of such
			 assistance, including a detailed explanation of the assistance to be provided,
			 the estimated dollar amount of such assistance, and an explanation of how the
			 assistance furthers U.S. national interests.
					(b)Bilateral assistance
					(1)Funds appropriated for bilateral assistance
			 in titles III through VI of this Act and funds appropriated under any such
			 title in prior acts making appropriations for the Department of State, foreign
			 operations, and related programs, shall not be made available to any foreign
			 government which the President determines—
						(A)grants sanctuary from prosecution to any
			 individual or group which has committed an act of international
			 terrorism;
						(B)otherwise supports international terrorism;
			 or
						(C)is controlled by an organization designated
			 as a terrorist organization under section 219 of the Immigration and
			 Nationality Act.
						(2)The President may waive the application of
			 paragraph (1) to a government if the President determines that national
			 security or humanitarian reasons justify such waiver: 
			 Provided, That the President
			 shall publish each such waiver in the Federal Register and, at least 15 days
			 before the waiver takes effect, shall notify the Committees on Appropriations
			 of the waiver (including the justification for the waiver) in accordance with
			 the regular notification procedures of the Committees on Appropriations.
					Authorization
		  requirements
			7022.Funds appropriated by this Act, except
			 funds appropriated under the heading Trade and Development
			 Agency, may be obligated and expended notwithstanding section 10 of
			 Public Law 91–672, section 15 of the State
			 Department Basic Authorities Act of 1956, section 313 of the
			 Foreign Relations Authorization Act,
			 Fiscal Years 1994 and 1995 (Public Law 103–236), and section 504(a)(1) of the
			 National Security Act of 1947 (50 U.S.C. 414(a)(1)).
				Definition of program, project, and
		  activity
				7023.For the purpose of titles I through VI of
			 this Act program, project, and activity shall be defined at the
			 appropriations Act account level and shall include all appropriations and
			 authorizations Acts funding directives, ceilings, and limitations with the
			 exception that for the following accounts: Economic Support Fund
			 and Foreign Military Financing Program, program, project,
			 and activity shall also be considered to include country, regional, and
			 central program level funding within each such account; and for the development
			 assistance accounts of USAID program, project, and activity
			 shall also be considered to include central, country, regional, and program
			 level funding, either as—
				(1)justified to the Congress; or
				(2)allocated by the executive branch in
			 accordance with a report, to be provided to the Committees on Appropriations
			 within 30 days of the enactment of this Act, as required by section 653(a) of
			 the Foreign Assistance Act of
			 1961.
				Authorities for the peace corps,
		  inter-american foundation and african development
		  foundation
			7024.Unless expressly provided to the contrary,
			 provisions of this or any other Act, including provisions contained in prior
			 Acts authorizing or making appropriations for the Department of State, foreign
			 operations, and related programs, shall not be construed to prohibit activities
			 authorized by or conducted under the Peace Corps Act, the Inter-American
			 Foundation Act or the African Development Foundation Act: 
			 Provided, That prior to
			 conducting activities in a country for which assistance is prohibited, the
			 agency shall consult with the Committees on Appropriations and report to such
			 Committees within 15 days of taking such action.
				Commerce, trade and surplus
		  commodities
				7025.(a)None of the funds appropriated or made
			 available pursuant to titles III through VI of this Act for direct assistance
			 and none of the funds otherwise made available to the Export-Import Bank and
			 the Overseas Private Investment Corporation shall be obligated or expended to
			 finance any loan, any assistance or any other financial commitments for
			 establishing or expanding production of any commodity for export by any country
			 other than the United States, if the commodity is likely to be in surplus on
			 world markets at the time the resulting productive capacity is expected to
			 become operative and if the assistance will cause substantial injury to United
			 States producers of the same, similar, or competing commodity: 
			 Provided, That such prohibition
			 shall not apply to the Export-Import Bank if in the judgment of its Board of
			 Directors the benefits to industry and employment in the United States are
			 likely to outweigh the injury to United States producers of the same, similar,
			 or competing commodity, and the Chairman of the Board so notifies the
			 Committees on Appropriations: 
			  Provided further,
			 That this subsection shall not prohibit—
					(1)activities in a country that is eligible
			 for assistance from the International Development Association, is not eligible
			 for assistance from the International Bank for Reconstruction and Development,
			 and does not export on a consistent basis the commodity with respect to which
			 assistance is furnished; or
					(2)activities in a country recovering from
			 widespread conflict, a humanitarian crisis, or a complex emergency.
					(b)None of the funds appropriated by this or
			 any other Act to carry out chapter 1 of part I of the
			 Foreign Assistance Act of 1961 shall
			 be available for any testing or breeding feasibility study, variety improvement
			 or introduction, consultancy, publication, conference, or training in
			 connection with the growth or production in a foreign country of an
			 agricultural commodity for export which would compete with a similar commodity
			 grown or produced in the United States: 
			 Provided, That this subsection
			 shall not prohibit—
					(1)activities designed to increase food
			 security in developing countries where such activities will not have a
			 significant impact on the export of agricultural commodities of the United
			 States;
					(2)research activities intended primarily to
			 benefit American producers;
					(3)activities in a country that is eligible
			 for assistance from the International Development Association, is not eligible
			 for assistance from the International Bank for Reconstruction and Development,
			 and does not export on a consistent basis the agricultural commodity with
			 respect to which assistance is furnished; or
					(4)activities in a country recovering from
			 widespread conflict, a humanitarian crisis, or a complex emergency.
					(c)The Secretary of the Treasury shall
			 instruct the United States Executive Directors of the international financial
			 institutions, as defined in section 7029(e) of this Act, to use the voice and
			 vote of the United States to oppose any assistance by such institutions, using
			 funds appropriated or made available by this Act, for the production or
			 extraction of any commodity or mineral for export, if it is in surplus on world
			 markets and if the assistance will cause substantial injury to United States
			 producers of the same, similar, or competing commodity.
				Separate
		  accounts
			7026.(a)Separate accounts for local
			 currencies
					(1)If assistance is furnished to the
			 government of a foreign country under chapters 1 and 10 of part I or chapter 4
			 of part II of the Foreign Assistance Act of
			 1961 under agreements which result in the generation of local
			 currencies of that country, the USAID Administrator shall—
						(A)require that local currencies be deposited
			 in a separate account established by that government;
						(B)enter into an agreement with that
			 government which sets forth—
							(i)the amount of the local currencies to be
			 generated; and
							(ii)the terms and conditions under which the
			 currencies so deposited may be utilized, consistent with this section;
			 and
							(C)establish by agreement with that government
			 the responsibilities of USAID and that government to monitor and account for
			 deposits into and disbursements from the separate account.
						(2)Uses of local currenciesAs may be agreed upon with the foreign
			 government, local currencies deposited in a separate account pursuant to
			 subsection (a), or an equivalent amount of local currencies, shall be used
			 only—
						(A)to carry out chapter 1 or 10 of part I or
			 chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may
			 be), for such purposes as—
							(i)project and sector assistance activities;
			 or
							(ii)debt and deficit financing; or
							(B)for the administrative requirements of the
			 United States Government.
						(3)Programming accountabilityUSAID shall take all necessary steps to
			 ensure that the equivalent of the local currencies disbursed pursuant to
			 subsection (a)(2)(A) from the separate account established pursuant to
			 subsection (a)(1) are used for the purposes agreed upon pursuant to subsection
			 (a)(2).
					(4)Termination of assistance
			 programsUpon termination of
			 assistance to a country under chapter 1 or 10 of part I or chapter 4 of part II
			 of the Foreign Assistance Act of 1961 (as the case may be), any unencumbered
			 balances of funds which remain in a separate account established pursuant to
			 subsection (a) shall be disposed of for such purposes as may be agreed to by
			 the government of that country and the United States Government.
					(5)Reporting requirementThe USAID Administrator shall report on an
			 annual basis as part of the justification documents submitted to the Committees
			 on Appropriations on the use of local currencies for the administrative
			 requirements of the United States Government as authorized in subsection
			 (a)(2)(B), and such report shall include the amount of local currency (and
			 United States dollar equivalent) used and/or to be used for such purpose in
			 each applicable country.
					(b)Separate accounts for cash
			 transfers
					(1)If assistance is made available to the
			 government of a foreign country, under chapter 1 or 10 of part I or chapter 4
			 of part II of the Foreign Assistance Act of
			 1961, as cash transfer assistance or as nonproject sector
			 assistance, that country shall be required to maintain such funds in a separate
			 account and not commingle them with any other funds.
					(2)Applicability of other provisions of
			 lawSuch funds may be
			 obligated and expended notwithstanding provisions of law which are inconsistent
			 with the nature of this assistance including provisions which are referenced in
			 the Joint Explanatory Statement of the Committee of Conference accompanying
			 House Joint Resolution 648 (House Report No. 98–1159).
					(3)NotificationAt least 15 days prior to obligating any
			 such cash transfer or nonproject sector assistance, the President shall submit
			 a notification through the regular notification procedures of the Committees on
			 Appropriations, which shall include a detailed description of how the funds
			 proposed to be made available will be used, with a discussion of the United
			 States interests that will be served by the assistance (including, as
			 appropriate, a description of the economic policy reforms that will be promoted
			 by such assistance).
					(4)ExemptionNonproject sector assistance funds may be
			 exempt from the requirements of subsection (b)(1) only through the regular
			 notification procedures of the Committees on Appropriations.
					eligibility for
		  assistance
			7027.(a)Assistance through nongovernmental
			 organizationsRestrictions
			 contained in this or any other Act with respect to assistance for a country
			 shall not be construed to restrict assistance in support of programs of
			 nongovernmental organizations from funds appropriated by this Act to carry out
			 the provisions of chapters 1, 10, 11, and 12 of part I and chapter 4 of part II
			 of the Foreign Assistance Act of 1961, and from funds appropriated under the
			 heading Middle East and North Africa Incentive Fund: 
			 Provided, That before using the
			 authority of this subsection to furnish assistance in support of programs of
			 nongovernmental organizations, the President shall notify the Committees on
			 Appropriations under the regular notification procedures of those committees,
			 including a description of the program to be assisted, the assistance to be
			 provided, and the reasons for furnishing such assistance: 
			 Provided further,
			 That nothing in this subsection shall be construed to alter any existing
			 statutory prohibitions against abortion or involuntary sterilizations contained
			 in this or any other Act.
				(b)Public
			 law 480During fiscal year
			 2013, restrictions contained in this or any other Act with respect to
			 assistance for a country shall not be construed to restrict assistance under
			 the Food for Peace Act (Public Law 83–480), as amended: 
			 Provided, That none of the funds
			 appropriated to carry out title I of such Act and made available pursuant to
			 this subsection may be obligated or expended except as provided through the
			 regular notification procedures of the Committees on Appropriations.
				(c)ExceptionThis section shall not apply—
					(1)with respect to section 620A of the Foreign
			 Assistance Act of 1961 or any comparable provision of law prohibiting
			 assistance to countries that support international terrorism; or
					(2)with respect to section 116 of the Foreign
			 Assistance Act of 1961 or any comparable provision of law prohibiting
			 assistance to the government of a country that violates internationally
			 recognized human rights.
					Impact on jobs in the united
		  states
			7028.None of the funds appropriated under titles
			 III through VI of this Act may be obligated or expended to provide—
				(1)any financial incentive to a business
			 enterprise currently located in the United States for the purpose of inducing
			 such an enterprise to relocate outside the United States if such incentive or
			 inducement is likely to reduce the number of employees of such business
			 enterprise in the United States because United States production is being
			 replaced by such enterprise outside the United States; or
				(2)assistance for any program, project, or
			 activity that contributes to the violation of internationally recognized
			 workers rights, as defined in section 507(4) of the
			 Trade Act of 1974, of workers in the
			 recipient country, including any designated zone or area in that country: 
			 Provided, That the application of
			 section 507(4) (D) and (E) of such Act should be commensurate with the level of
			 development of the recipient country and sector, and shall not preclude
			 assistance for the informal sector in such country, micro and small-scale
			 enterprise, and smallholder agriculture.
				International financial
		  institutions
			7029.(a)None of the funds appropriated under title
			 V of this Act may be made as payment to any international financial institution
			 while the United States executive director to such institution is compensated
			 by the institution at a rate which, together with whatever compensation such
			 executive director receives from the United States, is in excess of the rate
			 provided for an individual occupying a position at level IV of the Executive
			 Schedule under section 5315 of title 5, United States Code, or while any
			 alternate United States executive director to such institution is compensated
			 by the institution at a rate in excess of the rate provided for an individual
			 occupying a position at level V of the Executive Schedule under section 5316 of
			 title 5, United States Code.
				(b)The Secretary of the Treasury shall
			 instruct the United States executive director of each international financial
			 institution to oppose any loan, grant, strategy or policy of such institution
			 that would require user fees or service charges on poor people for primary
			 education or primary healthcare, including maternal and child health, and the
			 prevention, care and treatment of HIV/AIDS, malaria, and tuberculosis in
			 connection with such institution's financing programs.
				(c)The Secretary of the Treasury shall
			 instruct the United States Executive Director of the International Monetary
			 Fund (IMF) to use the voice and vote of the United States to oppose any loan,
			 project, agreement, memorandum, instrument, plan, or other program of the IMF
			 to a Heavily Indebted Poor Country that imposes budget caps or restraints that
			 do not allow the maintenance of or an increase in governmental spending on
			 healthcare or education; and to promote government spending on healthcare,
			 education, agriculture and food security, or other critical safety net programs
			 in all of the IMF’s activities with respect to Heavily Indebted Poor
			 Countries.
				(d)Of the funds appropriated by this Act that
			 are available for a United States contribution to the general capital increases
			 of the International Bank for Reconstruction and Development, the African
			 Development Bank, the Asian Development Bank, and the Inter-American
			 Development Bank, 10 percent of each such contribution may not be obligated or
			 expended until the Secretary of the Treasury reports to the Committees on
			 Appropriations that such institution is implementing best practices for the
			 protection of whistleblowers from retaliation, including best practices for
			 legal burdens of proof, access to independent adjudicative bodies, results that
			 eliminate the effects of retaliation, and statutes of limitation for reporting
			 retaliation.
				(e)For the purposes of this Act
			 international financial institutions shall mean the
			 International Bank for Reconstruction and Development, the International
			 Development Association, the International Finance Corporation, the
			 Inter-American Development Bank, the International Monetary Fund, the Asian
			 Development Bank, the Asian Development Fund, the Inter-American Investment
			 Corporation, the North American Development Bank, the European Bank for
			 Reconstruction and Development, the African Development Bank and the African
			 Development Fund.
				Debt-for-development
			7030.In order to enhance the continued
			 participation of nongovernmental organizations in debt-for-development and
			 debt-for-nature exchanges, a nongovernmental organization which is a grantee or
			 contractor of USAID may place in interest bearing accounts local currencies
			 which accrue to that organization as a result of economic assistance provided
			 under title III of this Act and, subject to the regular notification procedures
			 of the Committees on Appropriations, any interest earned on such investment
			 shall be used for the purpose for which the assistance was provided to that
			 organization.
				FINANCIAL MANAGEMENT AND BUDGET
		  TRANSPARENCY
				7031.(a)Limitation on direct
			 government-to-Government assistance
					(1)Funds appropriated by this Act may be made
			 available for direct Government-to-Government assistance only if—
						(A)each implementing agency or ministry to
			 receive assistance has been assessed and is considered to have the systems
			 required to manage such assistance and any identified vulnerabilities or
			 weaknesses of such agency or ministry have been addressed; and
							(i)the recipient agency or ministry employs
			 and utilizes staff with the necessary technical, financial, and management
			 capabilities;
							(ii)the recipient agency or ministry has
			 adopted competitive procurement policies and systems;
							(iii)effective monitoring and evaluation systems
			 are in place to ensure that such assistance is used for its intended purposes;
			 and
							(iv)no level of acceptable fraud is assumed;
			 and
							(B)the Government of the United States and the
			 government of the recipient country have agreed, in writing, on clear and
			 achievable objectives for the use of such assistance.
						(2)In addition to the requirements in
			 subsection (a), no funds may be made available for such assistance without
			 prior consultation with, and notification to, the Committees on Appropriations:
			 
			 Provided, That such notification
			 shall contain an explanation of how the proposed activity meets the
			 requirements of paragraph (1): 
			 Provided further,
			 That the requirements of this paragraph shall only apply to direct
			 Government-to-Government assistance with a cumulative value exceeding
			 $50,000,000 and to all funds available for cash
			 payments to individuals.
					(3)The USAID Administrator or the Secretary of
			 State, as appropriate, shall suspend any such assistance if the Administrator
			 or the Secretary has credible information of material misuse of such
			 assistance, unless the Administrator or the Secretary determines and reports to
			 the Committees on Appropriations that it is in the national interest of the
			 United States to continue such assistance.
					(4)The Secretary of State shall submit to the
			 Committees on Appropriations, concurrent with the fiscal year 2014
			 congressional budget justification materials, amounts planned for assistance
			 described in subsection (a) by country, proposed funding amount, source of
			 funds, and type of assistance.
					(b)National budget and contract
			 transparency
					(1)Minimum Standards of Fiscal
			 TransparencyNot later than
			 90 days after enactment of this Act, the Secretary of State shall develop, for
			 each government receiving assistance appropriated by this Act, minimum
			 standards of fiscal transparency which shall be updated and
			 strengthened, as appropriate, to reflect best practices.
					(2)DefinitionFor purposes of paragraph (1), “minimum
			 standards of fiscal transparency” are standards developed in accordance with
			 subsection (a) and shall include standards for the public disclosure of
			 national budget information, including receipts and expenditures by ministry,
			 and government contracts and licenses for natural resource extraction, to
			 include bidding and concession allocation practices.
					(3)Determination and ReportFor each government identified pursuant to
			 paragraph (1), the Secretary of State, not later than 180 days after enactment
			 of this Act and annually thereafter, shall make a determination of
			 significant progress or no significant progress
			 in meeting minimum standards of fiscal transparency, and make such
			 determinations publicly available in an annual Fiscal Transparency
			 Report to be posted on the Department of State’s Web site: 
			 Provided, That the Secretary
			 shall identify any steps taken by each such government to publicly disclose
			 national budget information which are additional to those taken in previous
			 fiscal years, include specific recommendations of short- and long-term steps
			 such government can take to improve budget transparency, and identify
			 benchmarks for measuring progress.
					(4)AssistanceOf the funds appropriated under title III
			 of this Act, not less than $10,000,000 shall be
			 made available for programs and activities to assist governments identified
			 pursuant to paragraph (1) to improve budget transparency and to support civil
			 society organizations in such countries that promote budget transparency: 
			 Provided, That such sums shall be
			 in addition to funds otherwise made available for such purposes.
					(c)Anti-Kleptocracy
					(1)Officials of foreign governments and their
			 immediate family members who the Secretary of State has credible information
			 have been involved in significant corruption, including corruption related to
			 the extraction of natural resources, shall be ineligible for entry into the
			 United States.
					(2)Individuals shall not be ineligible if
			 entry into the United States would further important United States law
			 enforcement objectives or is necessary to permit the United States to fulfill
			 its obligations under the United Nations Headquarters Agreement: 
			 Provided, That nothing in this
			 provision shall be construed to derogate from United States Government
			 obligations under applicable international agreements.
					(3)The Secretary may waive the application of
			 paragraph (1) if the Secretary determines that the waiver would serve a
			 compelling national interest or that the circumstances which caused the
			 individual to be ineligible have changed sufficiently.
					(4)Not later than 90 days after enactment of
			 this Act and 180 days thereafter, the Secretary of State shall submit a report,
			 in classified form if necessary, to the Committees on Appropriations describing
			 the information relating to corruption concerning each of the individuals found
			 ineligible pursuant to paragraph (1), or who would be ineligible but for the
			 application of paragraph (2), a list of any waivers provided under subsection
			 (3), and the justification for each waiver.
					(d)Foreign assistance web siteFunds appropriated by this Act shall be
			 made available to expand information on United States Government foreign
			 assistance posted on the foreignassistance.gov Web site: 
			 Provided, That all Federal
			 agencies funded under this Act shall provide such information on foreign
			 assistance, upon request, to the Department of State: 
			 Provided further,
			 That not later than 180 days after enactment of this Act, the Secretary of
			 State shall submit a report to the Committees on Appropriations assessing the
			 cooperation of the heads of other Federal agencies in providing the Department
			 of State with foreign assistance information administered by such agencies, in
			 a standardized format: 
			 Provided further,
			 That the Secretary of State shall seek such foreign assistance information from
			 prior fiscal years, beginning in fiscal year 2011.
				Authority to engage in debt buybacks or
		  sales
			7032.(a)Loans eligible for sale, reduction, or
			 cancellation
					(1)Authority to sell, reduce, or cancel
			 certain loansNotwithstanding
			 any other provision of law, the President may, in accordance with this section,
			 sell to any eligible purchaser any concessional loan or portion thereof made
			 before January 1, 1995, pursuant to the Foreign
			 Assistance Act of 1961, to the government of any eligible country as
			 defined in section 702(6) of that Act or on receipt of payment from an eligible
			 purchaser, reduce or cancel such loan or portion thereof, only for the purpose
			 of facilitating—
						(A)debt-for-equity swaps, debt-for-development
			 swaps, or debt-for-nature swaps; or
						(B)a debt buyback by an eligible country of
			 its own qualified debt, only if the eligible country uses an additional amount
			 of the local currency of the eligible country, equal to not less than 40
			 percent of the price paid for such debt by such eligible country, or the
			 difference between the price paid for such debt and the face value of such
			 debt, to support activities that link conservation and sustainable use of
			 natural resources with local community development, and child survival and
			 other child development, in a manner consistent with sections 707 through 710
			 of the Foreign Assistance Act of
			 1961, if the sale, reduction, or cancellation would not contravene
			 any term or condition of any prior agreement relating to such loan.
						(2)Terms and conditionsNotwithstanding any other provision of law,
			 the President shall, in accordance with this section, establish the terms and
			 conditions under which loans may be sold, reduced, or canceled pursuant to this
			 section.
					(3)AdministrationThe Facility, as defined in section 702(8)
			 of the Foreign Assistance Act of
			 1961, shall notify the administrator of the agency primarily
			 responsible for administering part I of the Foreign Assistance Act of 1961 of purchasers
			 that the President has determined to be eligible, and shall direct such agency
			 to carry out the sale, reduction, or cancellation of a loan pursuant to this
			 section: 
			 Provided, That such agency shall
			 make adjustment in its accounts to reflect the sale, reduction, or
			 cancellation.
					(4)LimitationThe authorities of this subsection shall be
			 available only to the extent that appropriations for the cost of the
			 modification, as defined in section 502 of the Congressional Budget Act of
			 1974, are made in advance.
					(b)Deposit of proceedsThe proceeds from the sale, reduction, or
			 cancellation of any loan sold, reduced, or canceled pursuant to this section
			 shall be deposited in the United States Government account or accounts
			 established for the repayment of such loan.
				(c)Eligible purchasersA loan may be sold pursuant to subsection
			 (a)(1)(A) only to a purchaser who presents plans satisfactory to the President
			 for using the loan for the purpose of engaging in debt-for-equity swaps,
			 debt-for-development swaps, or debt-for-nature swaps.
				(d)Debtor consultationsBefore the sale to any eligible purchaser,
			 or any reduction or cancellation pursuant to this section, of any loan made to
			 an eligible country, the President should consult with the country concerning
			 the amount of loans to be sold, reduced, or canceled and their uses for
			 debt-for-equity swaps, debt-for-development swaps, or debt-for-nature
			 swaps.
				(e)Availability of fundsThe authority provided by subsection (a)
			 may be used only with regard to funds appropriated by this Act under the
			 heading Debt Restructuring.
				Multi-year
		  pledges
			7033.None of the funds appropriated by this Act
			 may be used to make any pledge for future year funding for any multilateral or
			 bilateral program funded in titles III through VI of this Act unless such
			 pledge was—
				(1)previously justified, including the
			 projected future year costs, in a congressional budget justification;
				(2)included in an Act making appropriations
			 for the Department of State, foreign operations, and related programs or
			 previously authorized by an Act of Congress;
				(3)notified in accordance with the regular
			 notification procedures of the Committees on Appropriations, including the
			 projected future year costs; or
				(4)the subject of prior consultation with the
			 Committees on Appropriations and such consultation was conducted at least 7
			 days in advance of the pledge.
				special
		  provisions
			7034.(a)Victims of war, displaced children, and
			 displaced burmeseFunds
			 appropriated in titles III and VI of this Act that are made available for
			 victims of war, displaced children, displaced Burmese, and to combat
			 trafficking in persons and assist victims of such trafficking, may be made
			 available notwithstanding any other provision of law.
				(b)Reconstituting civilian police
			 authorityIn providing
			 assistance with funds appropriated by this Act under section 660(b)(6) of the
			 Foreign Assistance Act of 1961, support for a nation emerging from instability
			 may be deemed to mean support for regional, district, municipal, or other
			 sub-national entity emerging from instability, as well as a nation emerging
			 from instability.
				(c)World food programFunds managed by the Bureau for Democracy,
			 Conflict, and Humanitarian Assistance, USAID, from this or any other Act, shall
			 be made available as a general contribution to the World Food Program,
			 notwithstanding any other provision of law.
				(d)Disarmament, demobilization and
			 reintegrationNotwithstanding
			 any other provision of law, regulation or Executive order, funds appropriated
			 by this Act and prior Acts making appropriations for the Department of State,
			 foreign operations, and related programs under the headings Economic
			 Support Fund, Middle East and North Africa Incentive
			 Fund, Peacekeeping Operations, International
			 Disaster Assistance, and Transition Initiatives may be
			 made available to support programs to disarm, demobilize, and reintegrate into
			 civilian society former members of foreign terrorist organizations: 
			 Provided, That the Secretary of
			 State shall consult with the Committees on Appropriations prior to the
			 obligation of funds pursuant to this subsection: 
			 Provided further,
			 That for the purposes of this subsection the term foreign terrorist
			 organization means an organization designated as a terrorist
			 organization under section 219 of the Immigration and Nationality Act.
				(e)ContingenciesDuring fiscal year 2013, the President may
			 use up to $50,000,000 under the authority of
			 section 451 of the Foreign Assistance Act of 1961, notwithstanding any other
			 provision of law.
				(f)Democracy and Human Rights
					(1)Funds appropriated by this Act that are
			 made available for democracy and human rights programs may be made available
			 notwithstanding any other provision of law, and with regard to the National
			 Endowment for Democracy, any regulation.
					(2)For the purposes of funds appropriated by
			 this Act, the term democracy and human rights programs means
			 programs that support good governance, credible and competitive elections,
			 freedom of expression, association, assembly, and religion, human rights, labor
			 rights, independent media, and the rule of law, and that otherwise strengthen
			 the capacity of democratic political parties, governments, nongovernmental
			 organizations and institutions, and citizens to support the development of
			 democratic states, and institutions that are responsive and accountable to
			 citizens.
					(3)With respect to the provision of assistance
			 for democracy, human rights and governance activities in this Act, the
			 organizations implementing such assistance, the specific nature of that
			 assistance, and participants in democracy and human rights programs shall not
			 be subject to the prior approval by the government of any foreign
			 country.
					(4)Funds appropriated under the heading
			 Economic Support Fund shall be made available to the Bureau of
			 Democracy, Human Rights, and Labor (DRL), Department of State, for programs to
			 promote human rights by expanding open and uncensored access to information and
			 communication as identified in the Department of State’s Internet freedom
			 strategy: 
			 Provided, That funds made
			 available by this paragraph should be matched by sources other than the United
			 States Government, as appropriate: 
			  Provided further,
			 That the Secretary of State shall coordinate the development and uses of
			 circumvention and secure communications technologies with the USAID
			 Administrator and the Broadcasting Board of Governors, as appropriate.
					(5)Funds appropriated by this Act that are
			 made available to promote democracy and human rights shall also be made
			 available to support freedom of religion, especially in the Middle East and
			 North Africa.
					(6)Funds made available by this Act for DRL’s
			 Business and Human Rights program in the People’s Republic of China shall be
			 made available on a cost-matching basis from sources other than the United
			 States Government.
					(7)In order to avoid duplication of democracy
			 and human rights programs, DRL and the Bureau for Democracy, Conflict, and
			 Humanitarian Assistance, USAID, shall regularly communicate their planned
			 programs to the National Endowment for Democracy.
					(8)Of the funds appropriated by this Act, not
			 less than $2,606,000,000 should be made
			 available for democracy programs, as defined in paragraph (2).
					(9)Funds appropriated by this Act under the
			 heading Democracy Fund that are made available to DRL shall be
			 made available to establish and maintain a database of prisons and gulags in
			 North Korea, including a list of political prisoners, and such database shall
			 be regularly updated and made publicly available on the Internet.
					(g)Protections and Remedies for Employees of
			 Diplomatic Missions and International OrganizationsThe Secretary of State shall implement
			 section 203(a)(2) of the William Wilberforce Trafficking Victims Protection
			 Reauthorization Act of 2008 (Public Law 110–457): 
			 Provided, That in determining
			 whether to suspend the issuance of A–3 or G–5 visas to applicants seeking to
			 work for officials of a diplomatic mission or international organization, the
			 Secretary shall consider whether a final court judgment has been issued against
			 a current or former employee of such mission or organization (and the time
			 period for a final appeal has expired) or whether the Department of State has
			 requested that immunity of individual diplomats or family members be waived to
			 permit criminal prosecution: 
			 Provided further,
			 That the Secretary should continue to assist in obtaining payment of final
			 court judgments awarded to A–3 and G–5 visa holders, including encouraging the
			 sending states to provide compensation directly to victims: 
			 Provided further,
			 That the Secretary shall include, in a manner the Secretary deems appropriate,
			 all trafficking cases involving A–3 or G–5 visa holders in the Trafficking in
			 Persons annual report for which a final civil judgment has been issued (and the
			 time period for final appeal has expired) or the Department of Justice has
			 determined that the United States Government would seek to indict the diplomat
			 or a family member but for diplomatic immunity.
				(h)Modification of amendmentSection 620M of the
			 Foreign Assistance Act of 1961
			 (Limitation on Assistance to Security Forces) is amended in subsection (d)(5)
			 by inserting , equipment, or other types of assistance after
			 training.
				(i)Extension of authorities
					(1)Section 1(b)(2) of the Passport Act of June
			 4, 1920 (22 U.S.C. 214(b)(2)) shall be applied by substituting September
			 30, 2013 for September 30, 2010.
					(2)The authority provided by section 301(a)(3)
			 of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C.
			 4831(a)(3)) shall remain in effect through September 30, 2013.
					(3)The authority contained in section 1115(d)
			 of Public Law 111–32 shall remain in effect through September 30, 2013.
					(4)Section 824(g) of the Foreign Service Act
			 of 1980 (22 U.S.C. 4064(g)) shall be applied by substituting September
			 30, 2013 for October 1, 2010 in paragraph (2).
					(5)Section 61(a) of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2733(a)) shall be applied by substituting
			 September 30, 2013 for October 1, 2010 in
			 paragraph (2).
					(6)Section 625(j)(1) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2385(j)(1)) shall be applied by substituting
			 September 30, 2013 for October 1, 2010 in
			 subparagraph (B).
					(7)The authority provided by section 1113 of
			 Public Law 111–32 shall remain in effect through September 30, 2013: 
			 Provided, That none of the funds
			 appropriated or otherwise made available by this Act or any other Act making
			 appropriations for the Department of State, foreign operations, and related
			 programs may be used to implement phase 3 of such authority.
					(8)The Foreign Operations, Export Financing,
			 and Related Programs Appropriations Act, 1990 (Public Law 101–167) is
			 amended—
						(A)In section 599D (8 U.S.C. 1157
			 note)—
							(i)in subsection (b)(3), by striking
			 and 2012 and inserting 2012, and 2013; and
							(ii)in subsection (e), by striking
			 October 1, 2012 each place it appears and inserting
			 October 1, 2013; and
							(B)in section 599E (8 U.S.C. 1255 note) in
			 subsection (b)(2), by striking 2012 and inserting
			 2013.
						(9)Chapter 5 of title I of the Emergency
			 Wartime Supplemental Appropriations Act, 2003 (Public Law 108–11), as amended,
			 is amended in the item relating to “Loan Guarantees to Israel”, before “: 
			 Provided,” by striking “2011” and
			 inserting “2015”, and in the second proviso, by striking “2011” and inserting
			 “2015”.
					(10)The fifth proviso under the heading
			 “Economic Support Fund” in title III of division I of Public Law 112–74 is
			 amended by striking “$30,000,000” through
			 “division B” and inserting in lieu thereof
			 “$60,000,000 of the funds appropriated under
			 this heading in titles III and VIII in this Act and in prior Acts making
			 appropriations for the Department of State, foreign operations, and related
			 programs”.
					(11)The authorities provided in section 1015(b)
			 of Public Law 111–212 shall remain in effect through September 30, 2013.
					(j)Reports AmendedThe following provisions of law are amended
			 as follows:
					(1)Section 258(b) of the Foreign Assistance
			 Act of 1961 is amended as follows:
						(A)by striking paragraph (1) and paragraphs
			 (6) through (11); and
						(B)by redesignating paragraphs (2) through (5)
			 as paragraphs (1) through (4), respectively.
						(2)Section 102(b)(1) of the International
			 Religious Freedom Act of 1998 (22 U.S.C. 6412(b)(1)) is amended by striking
			 September 1 and inserting May 1.
					(k)Government ExpendituresFunds appropriated under title III and
			 under the heading International Narcotics Control and Law
			 Enforcement in this Act shall not be made available for assistance for
			 any government for programs or activities in fiscal year 2013 if such
			 government has reduced its own expenditures for such programs or activities as
			 a result of assistance provided in prior fiscal years and for reasons that are
			 inconsistent with the purposes of such assistance.
				(l)International Child
			 Abductions(1)The Secretary of State shall withhold funds
			 appropriated by this Act for assistance for the government of any country that
			 is not taking appropriate steps to comply with Federal or State court orders
			 concerning child custody and visitation or with the Convention on the Civil
			 Aspects of International Child Abductions, done at the Hague on October 25,
			 1980: 
			 Provided, That the Secretary
			 shall report to the Committees on Appropriations within 15 days of withholding
			 funds under this paragraph.
					(2)The Secretary of State may waive the
			 requirements in paragraph (1) if the Secretary determines and reports to the
			 Committees on Appropriations that to do so is in the national interest of the
			 United States.
					(m)Limitations
					(1)(A)None of the funds appropriated under the
			 heading “Economic Support Fund” in this Act may be made available for
			 assistance for the Palestinian Authority if the Palestinians obtain, after the
			 date of enactment of this Act, the same standing as member states or full
			 membership as a state in the United Nations or any specialized agency thereof
			 outside an agreement negotiated between Israel and the Palestinians.
						(B)The Secretary of State may waive the
			 restriction in paragraph (A) if the Secretary certifies to the Committees on
			 Appropriations that to do so is in the national security interests of the
			 United States, and submits a report to such Committees detailing how the waiver
			 and the continuation of assistance would assist in furthering Middle East
			 peace.
						(2)(A)The President may waive the provisions of
			 section 1003 of Public Law 100–204 if the President certifies in writing to the
			 Speaker of the House of Representatives, the President Pro Tempore of the
			 Senate, and the Committees on Appropriations that the Palestinians have not,
			 after the date of enactment of this Act, obtained in the United Nations or any
			 specialized agency thereof the same standing as member states or full
			 membership as a state outside an agreement negotiated between Israel and the
			 Palestinians.
						(B)Not less than 90 days after the President
			 is unable to make the certification pursuant to paragraph (2)(A), the President
			 may waive section 1003 of Public Law 100–204 if the President determines and
			 certifies in writing to the Speaker of the House of Representatives, the
			 President Pro Tempore of the Senate, and the Committees on Appropriations that
			 the Palestinians have entered into direct and meaningful negotiations with
			 Israel: 
			 Provided, That any waiver of the
			 provisions of section 1003 of Public Law 100–204 under paragraph (2) or under
			 previous provisions of law must expire before the waiver under the preceding
			 sentence may be exercised.
						(3)Any waiver pursuant to paragraphs (1) and
			 (2) shall be effective for no more than a period of 6 months at a time and
			 shall not apply beyond 12 months after enactment of this Act.
					(4)Not later than 45 days after enactment of
			 this Act, the Secretary of State shall submit a report to the Committees on
			 Appropriations detailing the impact and potential impact of section 414 of
			 Public Law 101–246 and section 410 of Public Law 103–236 on the national
			 interests of the United States: 
			 Provided, That such report shall
			 also include information on the amount of United States assistance prohibited
			 from obligation and disbursement to United Nations agencies as a result of such
			 provisions of law.
					(n)Enterprise FundsFunds appropriated by this Act may be made
			 available to finance enterprise funds for Pakistan and countries in the Middle
			 East and North Africa: 
			 Provided, That section 201 of the
			 Support for East European Democracy (SEED) Act of 1989, excluding subsections
			 (b), (c), and (f), shall be deemed to apply to any such fund or funds, and to
			 funds made available to such fund or funds, in order to enable such fund or
			 funds to provide assistance for purposes of this subsection: 
			  Provided further,
			 That section 7077 of division F of Public Law 111–117 shall apply to any such
			 fund or funds established pursuant to this subsection: 
			  Provided further,
			 That not more than 10 percent of the funds made available pursuant to this
			 subsection should be available for administrative expenses annually of such
			 fund or funds and not later than 1 year after the date of enactment of this
			 Act, and annually thereafter until each fund is dissolved, each fund shall
			 submit to the Committees on Appropriations a report detailing the
			 administrative expenses of such fund: 
			  Provided further,
			 That each fund shall be governed by a Board of Directors comprised of a maximum
			 of nine and a minimum of six members, of whom not less than two-thirds shall be
			 United States citizens, who have had international business careers and
			 demonstrated expertise in international and emerging markets investment
			 activities: 
			  Provided further,
			 That not later than 1 year after the entry into force of the initial grant
			 agreement under this section and annually thereafter, each fund shall prepare
			 and make publicly available on a Web site administered by the fund a detailed
			 report on the fund’s activities during the previous year: 
			  Provided further,
			 That the authority of any such fund or funds to provide assistance shall cease
			 to be effective on December 31, 2023: 
			  Provided further,
			 That funds made available pursuant to this section shall be subject to prior
			 consultation with the Committees on Appropriations.
				(o)Extension of RewardsSection 36 of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2708) is amended—
					(1)in subsection (a)(2), by inserting
			 serious violations of international humanitarian law, after
			 international narcotics trafficking,; and
					(2)by adding at the end the following new
			 paragraph:
						
							(8)the arrest or conviction in any country, or
				the transfer to or conviction by an international criminal tribunal (including
				a hybrid or mixed tribunal), of any foreign national accused of war crimes,
				crimes against humanity, or genocide, as defined under the statute of such
				tribunal.
							.
					(p)Effectiveness of Humanitarian
			 AssistanceFunds appropriated
			 under the headings “International Disaster Assistance”, “Complex Crises Fund”,
			 and “Migration and Refugee Assistance” shall be made available for the
			 independent and systematic collection and reporting of information obtained
			 directly from beneficiaries of assistance funded under such headings, regarding
			 the quality and utility of such assistance, for the purpose of maximizing the
			 effectiveness of such assistance: 
			 Provided, That not later than
			 September 30, 2013, the USAID Administrator and the Secretary of State, as
			 appropriate, shall submit a summary of such information to the Committees on
			 Appropriations.
				(q)International Cooperative Administrative
			 Support ServicesThe
			 Secretary of State shall develop a process by which any agency participating in
			 the International Cooperative Administrative Support Services (ICASS) program
			 provide a cost analysis and justification for the agency’s decision to opt out,
			 in whole or in part, of ICASS services: 
			 Provided, That such process shall
			 be developed in close coordination with the ICASS Service Center and
			 participating agencies to ensure that the process is not overly burdensome: 
			 Provided further,
			 That the Secretary of State shall conduct a review of the ICASS services
			 provided by the Department of State to identify options for cost savings and
			 program efficiencies, including reevaluating the number of American officials
			 overseas needed to provide the ICASS services and whether the creation of new
			 non-State ICASS providers (including USAID) will improve cost effectiveness at
			 individual posts: 
			 Provided further,
			 That the Secretary shall submit a report to the Committees on Appropriations
			 not later than 90 days after enactment of this Act, detailing the steps taken
			 to implement this subsection.
				(r)Security Sector ReformFunds appropriated by this Act for security
			 sector reform shall be implemented in a manner consistent with the roles and
			 responsibilities and guiding principles of the February 2009 “Security Sector
			 Reform” paper prepared jointly by USAID, the Department of Defense, and the
			 Department of State.
				(s)WaiverThe Secretary of State may waive on a
			 country-by-country basis funding ceilings contained in titles I and II of this
			 Act for operations in Afghanistan, Pakistan, and Iraq in order to address
			 extraordinary, unanticipated contingencies, if the Secretary reports to the
			 Committees on Appropriations that it is important to the national interest of
			 the United States and that failure to do so would pose a substantial risk to
			 human health and welfare: 
			 Provided, That such waiver shall
			 identify the contingency that is being addressed, and include a justification
			 of how such waiver serves the national interest.
				(t)Prize authorityFunds appropriated by this Act that are
			 available for prizes in accordance with section 24 of the Stevenson-Wydler
			 Technology Innovation Act of 1980 may be made available for prizes of not more
			 than $100,000 and may be for foreign citizens
			 and foreign private entities notwithstanding section 24(g)(3) of such
			 Act.
				(u)Science and technologyOf the amounts made available by this Act
			 or any other Act under the heading “Diplomatic and Consular Programs”, up to
			 $1,000,000 may be made available for grants
			 pursuant to section 504 of Public Law 95–426 (22 U.S.C. 2656d), including to
			 facilitate collaboration with indigenous communities.
				(v)Energy audits and savingsThe Department of State, USAID, Peace
			 Corps, the Broadcasting Board of Governors, and other agencies funded by this
			 Act shall, in fiscal year 2013, conduct updated environmental assessments and
			 water and energy audits of their overseas post operations, including staff
			 housing, to assess consistency with Federal energy efficiency standards and
			 environmental practices, and shall implement the recommendations of such
			 assessments and audits to correct any shortfalls in meeting the targets for
			 Federal building energy efficiency and environmental sustainability mandated by
			 the Energy Independence and Security Act, 2007, and Executive Order
			 13514.
				(w)Office of global women’s
			 issuesThe Secretary of State
			 shall establish an Office of Global Women’s Issues, headed by a Coordinator for
			 Global Women’s Issues who shall be designated by the Secretary of State, who
			 may also be appointed as an Ambassador-at-Large, and who shall, to the extent
			 the Secretary may direct, provide policy direction and oversight over
			 assistance programs for women and girls including all programs and activities
			 funded pursuant to section 7059(d) of this Act, in consultation, as
			 appropriate, with USAID’s Senior Coordinator for Gender Equality and Women’s
			 Empowerment.
				(x)Limitation on fundingNone of the funds appropriated or otherwise
			 made available by this Act may be obligated or expended to advocate or agree to
			 any provision of a United Nations Arms Trade Treaty that would restrict in any
			 way the rights of United States citizens under the second amendment to the
			 Constitution of the United States, or that would otherwise regulate the
			 domestic manufacture, assembly, possession, use, transfer, or purchase of
			 firearms, ammunition, or related items in the United States.
				(y)Hostile acts targeted against the united
			 statesNot later than 180
			 days after enactment of this Act, the Secretary of State, in consultation with
			 the heads of other Federal agencies, shall submit a report to the Committees on
			 Appropriations detailing existing authorities and programs for compensation
			 provided to civilian employees under Chief of Mission authority (including
			 foreign service, civil service, and locally employed staff) who are killed
			 during the performance of their official duties overseas in a hostile act
			 targeted against the United States: 
			 Provided, That such report should
			 include a description of the number of such employees killed in such acts since
			 1979, and the compensation provided and the authority used to provide such
			 compensation: 
			 Provided further,
			 That such report shall include a determination of the extent to which
			 additional compensation to such employees is warranted commensurate with
			 compensation provided to other Federal employees, including members of the
			 Armed Forces, killed during the performance of their official duties overseas
			 in such acts: 
			 Provided further,
			 That in preparing such report, the Secretary shall consult with the Committees
			 on Appropriations and representatives of victims of terrorist attacks, and
			 shall consider previous United States Government programs and authorities to
			 compensate victims of terrorist attacks.
				Arab league boycott of
		  israel
			7035.It is the sense of the Congress
			 that—
				(1)the Arab League boycott of Israel, and the
			 secondary boycott of American firms that have commercial ties with Israel, is
			 an impediment to peace in the region and to United States investment and trade
			 in the Middle East and North Africa;
				(2)the Arab League boycott, which was
			 regrettably reinstated in 1997, should be immediately and publicly terminated,
			 and the Central Office for the Boycott of Israel immediately disbanded;
				(3)all Arab League states should normalize
			 relations with their neighbor Israel;
				(4)the President and the Secretary of State
			 should continue to vigorously oppose the Arab League boycott of Israel and find
			 concrete steps to demonstrate that opposition by, for example, taking into
			 consideration the participation of any recipient country in the boycott when
			 determining to sell weapons to said country; and
				(5)the President should report to Congress
			 annually on specific steps being taken by the United States to encourage Arab
			 League states to normalize their relations with Israel to bring about the
			 termination of the Arab League boycott of Israel, including those to encourage
			 allies and trading partners of the United States to enact laws prohibiting
			 businesses from complying with the boycott and penalizing businesses that do
			 comply.
				Palestinian
		  statehood
			7036.(a)Limitation on assistanceNone of the funds appropriated under titles
			 III through VI of this Act may be provided to support a Palestinian state
			 unless the Secretary of State determines and certifies to the appropriate
			 congressional committees that—
					(1)the governing entity of a new Palestinian
			 state—
						(A)has demonstrated a firm commitment to
			 peaceful co-existence with the State of Israel; and
						(B)is taking appropriate measures to counter
			 terrorism and terrorist financing in the West Bank and Gaza, including the
			 dismantling of terrorist infrastructures, and is cooperating with appropriate
			 Israeli and other appropriate security organizations; and
						(2)the Palestinian Authority (or the governing
			 entity of a new Palestinian state) is working with other countries in the
			 region to vigorously pursue efforts to establish a just, lasting, and
			 comprehensive peace in the Middle East that will enable Israel and an
			 independent Palestinian state to exist within the context of full and normal
			 relationships, which should include—
						(A)termination of all claims or states of
			 belligerency;
						(B)respect for and acknowledgment of the
			 sovereignty, territorial integrity, and political independence of every state
			 in the area through measures including the establishment of demilitarized
			 zones;
						(C)their right to live in peace within secure
			 and recognized boundaries free from threats or acts of force;
						(D)freedom of navigation through international
			 waterways in the area; and
						(E)a framework for achieving a just settlement
			 of the refugee problem.
						(b)Sense of congressIt is the sense of Congress that the
			 governing entity should enact a constitution assuring the rule of law, an
			 independent judiciary, and respect for human rights for its citizens, and
			 should enact other laws and regulations assuring transparent and accountable
			 governance.
				(c)WaiverThe President may waive subsection (a) if
			 the President determines that it is important to the national security
			 interests of the United States to do so.
				(d)ExemptionThe restriction in subsection (a) shall not
			 apply to assistance intended to help reform the Palestinian Authority and
			 affiliated institutions, or the governing entity, in order to help meet the
			 requirements of subsection (a), consistent with the provisions of section 7040
			 of this Act (Limitation on Assistance for the Palestinian
			 Authority).
				Restrictions concerning the palestinian
		  authority
			7037.None of the funds appropriated under titles
			 II through VI of this Act may be obligated or expended to create in any part of
			 Jerusalem a new office of any department or agency of the United States
			 Government for the purpose of conducting official United States Government
			 business with the Palestinian Authority over Gaza and Jericho or any successor
			 Palestinian governing entity provided for in the Israel-PLO Declaration of
			 Principles: 
			 Provided, That this restriction
			 shall not apply to the acquisition of additional space for the existing
			 Consulate General in Jerusalem: 
			 Provided further,
			 That meetings between officers and employees of the United States and officials
			 of the Palestinian Authority, or any successor Palestinian governing entity
			 provided for in the Israel-PLO Declaration of Principles, for the purpose of
			 conducting official United States Government business with such authority
			 should continue to take place in locations other than Jerusalem: 
			 Provided further,
			 That as has been true in the past, officers and employees of the United States
			 Government may continue to meet in Jerusalem on other subjects with
			 Palestinians (including those who now occupy positions in the Palestinian
			 Authority), have social contacts, and have incidental discussions.
				Prohibition on assistance to the
		  palestinian broadcasting corporation
				7038.None of the funds appropriated or otherwise
			 made available by this Act may be used to provide equipment, technical support,
			 consulting services, or any other form of assistance to the Palestinian
			 Broadcasting Corporation.
				Assistance for the west bank and
		  gaza
				7039.(a)OversightFor fiscal year 2013, 30 days prior to the
			 initial obligation of funds for the bilateral West Bank and Gaza Program, the
			 Secretary of State shall certify to the Committees on Appropriations that
			 procedures have been established to assure the Comptroller General of the
			 United States will have access to appropriate United States financial
			 information in order to review the uses of United States assistance for the
			 Program funded under the heading Economic Support Fund for the
			 West Bank and Gaza.
				(b)VettingPrior to the obligation of funds
			 appropriated by this Act under the heading Economic Support Fund
			 for assistance for the West Bank and Gaza, the Secretary of State shall take
			 all appropriate steps to ensure that such assistance is not provided to or
			 through any individual, private or government entity, or educational
			 institution that the Secretary knows or has reason to believe advocates, plans,
			 sponsors, engages in, or has engaged in, terrorist activity nor, with respect
			 to private entities or educational institutions, those that have as a principal
			 officer of the entity's governing board or governing board of trustees any
			 individual that has been determined to be involved in, or advocating terrorist
			 activity or determined to be a member of a designated foreign terrorist
			 organization: 
			 Provided, That the Secretary of
			 State shall, as appropriate, establish procedures specifying the steps to be
			 taken in carrying out this subsection and shall terminate assistance to any
			 individual, entity, or educational institution which the Secretary has
			 determined to be involved in or advocating terrorist activity.
				(c)Prohibition
					(1)None of the funds appropriated under titles
			 III through VI of this Act for assistance under the West Bank and Gaza Program
			 may be made available for the purpose of recognizing or otherwise honoring
			 individuals who commit, or have committed acts of terrorism.
					(2)Notwithstanding any other provision of law,
			 none of the funds made available by this or prior appropriations Acts,
			 including funds made available by transfer, may be made available for
			 obligation for security assistance for the West Bank and Gaza until the
			 Secretary of State reports to the Committees on Appropriations on the
			 benchmarks that have been established for security assistance for the West Bank
			 and Gaza and reports on the extent of Palestinian compliance with such
			 benchmarks.
					(d)Audits
					(1)The USAID Administrator shall ensure that
			 Federal or non-Federal audits of all contractors and grantees, and significant
			 subcontractors and sub-grantees, under the West Bank and Gaza Program, are
			 conducted at least on an annual basis to ensure, among other things, compliance
			 with this section.
					(2)Of the funds appropriated by this Act, up
			 to $500,000 may be used by the Office of
			 Inspector General of USAID for audits, inspections, and other activities in
			 furtherance of the requirements of this subsection: 
			 Provided, That such funds are in
			 addition to funds otherwise available for such purposes.
					(e)Subsequent to the certification specified
			 in subsection (a), the Comptroller General of the United States shall conduct
			 an audit and an investigation of the treatment, handling, and uses of all funds
			 for the bilateral West Bank and Gaza Program, including all funds provided as
			 cash transfer assistance, in fiscal year 2013 under the heading Economic
			 Support Fund, and such audit shall address—
					(1)the extent to which such Program complies
			 with the requirements of subsections (b) and (c); and
					(2)an examination of all programs, projects,
			 and activities carried out under such Program, including both obligations and
			 expenditures.
					(f)Funds made available in this Act for West
			 Bank and Gaza shall be subject to the regular notification procedures of the
			 Committees on Appropriations.
				(g)Not later than 180 days after enactment of
			 this Act, the Secretary of State shall submit a report to the Committees on
			 Appropriations updating the report contained in section 2106 of chapter 2 of
			 title II of Public Law 109–13.
				Limitation on assistance for the
		  palestinian authority
			7040.(a)Prohibition of fundsNone of the funds appropriated by this Act
			 to carry out the provisions of chapter 4 of part II of the Foreign Assistance
			 Act of 1961 may be obligated or expended with respect to providing funds to the
			 Palestinian Authority.
				(b)WaiverThe prohibition included in subsection (a)
			 shall not apply if the President certifies in writing to the Speaker of the
			 House of Representatives, the President pro tempore of the Senate, and the
			 Committees on Appropriations that waiving such prohibition is important to the
			 national security interests of the United States.
				(c)Period of application of
			 waiverAny waiver pursuant to
			 subsection (b) shall be effective for no more than a period of 6 months at a
			 time and shall not apply beyond 12 months after the enactment of this
			 Act.
				(d)ReportWhenever the waiver authority pursuant to
			 subsection (b) is exercised, the President shall submit a report to the
			 Committees on Appropriations detailing the justification for the waiver, the
			 purposes for which the funds will be spent, and the accounting procedures in
			 place to ensure that the funds are properly disbursed: 
			 Provided, That the report shall
			 also detail the steps the Palestinian Authority has taken to arrest terrorists,
			 confiscate weapons and dismantle the terrorist infrastructure.
				(e)CertificationIf the President exercises the waiver
			 authority under subsection (b), the Secretary of State must certify and report
			 to the Committees on Appropriations prior to the obligation of funds that the
			 Palestinian Authority has established a single treasury account for all
			 Palestinian Authority financing and all financing mechanisms flow through this
			 account, no parallel financing mechanisms exist outside of the Palestinian
			 Authority treasury account, and there is a single comprehensive civil service
			 roster and payroll.
				(f)Prohibition to Hamas and the Palestine
			 Liberation Organization
					(1)None of the funds appropriated in titles
			 III through VI of this Act may be obligated for salaries of personnel of the
			 Palestinian Authority located in Gaza or may be obligated or expended for
			 assistance to Hamas or any entity effectively controlled by Hamas, any
			 power-sharing government of which Hamas is a member, or that results from an
			 agreement with Hamas and over which Hamas exercises undue influence.
					(2)Notwithstanding the limitation of paragraph
			 (1), assistance may be provided to a power-sharing government only if the
			 President certifies and reports to the Committees on Appropriations that such
			 government, including all of its ministers or such equivalent, has publicly
			 accepted and is complying with the principles contained in section 620K(b)(1)
			 (A) and (B) of the Foreign Assistance Act of 1961, as amended.
					(3)The President may exercise the authority in
			 section 620K(e) of the Foreign Assistance Act of 1961, as added by the
			 Palestine Anti-Terrorism Act of 2006 (Public Law 109–446) with respect to this
			 subsection.
					(4)Whenever the certification pursuant to
			 paragraph (2) is exercised, the Secretary of State shall submit a report to the
			 Committees on Appropriations within 120 days of the certification and every
			 quarter thereafter on whether such government, including all of its ministers
			 or such equivalent are continuing to comply with the principles contained in
			 section 620K(b)(1) (A) and (B) of the Foreign Assistance Act of 1961, as
			 amended: 
			 Provided, That the report shall
			 also detail the amount, purposes and delivery mechanisms for any assistance
			 provided pursuant to the abovementioned certification and a full accounting of
			 any direct support of such government.
					(5)None of the funds appropriated under titles
			 III through VI of this Act may be obligated for assistance for the Palestine
			 Liberation Organization.
					NEAR EAST and north
		  africa
			7041.(a)Bahrain
					(1)Of the funds appropriated by this Act under
			 the heading “Middle East and North Africa Incentive Fund”, not less than
			 $5,000,000 shall be made available for programs
			 and activities to promote reconciliation in Bahrain: 
			 Provided, That notwithstanding
			 section 660 of the Foreign Assistance Act of 1961, a portion of such funds may
			 also be used for programs to strengthen oversight and professionalism of the
			 police forces of Bahrain.
					(2)None of the funds appropriated by this Act
			 may be made available for tear gas, armored vehicles, small arms, light
			 weapons, ammunition, or other items for crowd control purposes, for the police
			 or military forces of Bahrain, unless the Secretary of State certifies to the
			 Committees on Appropriations that the Government of Bahrain—
						(A)has released persons convicted or charged
			 with offenses involving peaceful expression, as well as those convicted on the
			 basis of evidence that the defendant could not challenge or that was obtained
			 as a result of torture;
						(B)is protecting freedom of expression,
			 association, and assembly; the right of political opposition parties, civil
			 society organizations, and journalists to operate without harassment or
			 interference; and due process of law; and
						(C)is investigating and prosecuting Bahraini
			 officials credibly alleged to have been involved in violations of human rights,
			 including torture.
						(b)Egypt
					(1)None of the funds appropriated under titles
			 III and IV of this Act and in prior Acts making appropriations for the
			 Department of State, foreign operations, and related programs may be made
			 available for assistance for the Government of Egypt unless the Secretary of
			 State certifies to the Committees on Appropriations that such government is
			 meeting its obligations under the 1979 Egypt-Israel Peace Treaty.
					(2)The President shall submit to the
			 Committees on Appropriations, concurrent with the fiscal year 2014 budget
			 request, a comprehensive review of United States assistance for Egypt,
			 including the strategic purposes and mechanisms for disbursing such assistance,
			 and specific programs to be conducted in furtherance of security sector and
			 other reforms.
					(3)Funds appropriated by this Act under the
			 heading Foreign Military Financing Program for assistance for
			 Egypt shall be made available for border security programs in the Sinai, and
			 for purposes related to peacekeeping and disaster response: 
			 Provided, That a portion of such
			 funds estimated to be outlayed during fiscal year 2013 may, following
			 consultation with the Committees on Appropriations, be transferred to an
			 interest bearing account for Egypt in the Federal Reserve Bank of New York: 
			 Provided further,
			 That funds appropriated by this Act under the heading Economic Support
			 Fund shall be made available to promote security sector reform in
			 Egypt, in accordance with section 7034(r) of this Act.
					(4)Prior to the initial obligation of funds
			 appropriated by this Act for assistance for Egypt under the heading
			 Foreign Military Financing Program, the Secretary of State shall
			 certify to the Committees on Appropriations that the Government of Egypt is a
			 democratically elected civilian government that is implementing policies
			 to—
						(A)provide civilian control over, and public
			 disclosure of, the military and police budgets;
						(B)fully repeal the Emergency Law; and
						(C)protect judicial independence; freedom of
			 expression, association, assembly, and religion; the right of political
			 opposition parties, civil society organizations, and journalists to operate
			 without harassment or interference; and due process of law.
						(5)The Secretary of State, after consultation
			 with the Committees on Appropriations, may waive the requirements of paragraphs
			 (1) and (4) if the Secretary determines and reports to the Committees on
			 Appropriations that to do so is important to the national security interest of
			 the United States: 
			 Provided, That such determination
			 and report shall include a detailed justification for such waiver.
					(6)The authorities, purposes, and requirements
			 in section 7041(a)(3) of division I of Public Law 112–74 shall continue in
			 effect during fiscal year 2013: 
			 Provided, That funds appropriated
			 by this Act under the headings Economic Support Fund and
			 Middle East and North Africa Incentive Fund may be made
			 available for such initiative.
					(7)Funds appropriated by this Act under the
			 heading “Economic Support Fund” and made available for assistance for the
			 Government of Egypt shall be reduced by an amount equal to the amount that the
			 Secretary of State determines and reports to the Committees on Appropriations
			 was posted as bail in February 2012 for members of United States
			 nongovernmental organizations.
					(c)Iran
					(1)It is the policy of the United States to
			 seek to prevent Iran from achieving the capability to produce or otherwise
			 manufacture nuclear weapons, including by supporting international diplomatic
			 efforts to halt Iran's uranium enrichment program, and the President should
			 fully implement and enforce the Iran Sanctions Act of 1996, as amended (Public
			 Law 104–172) as a means of encouraging foreign governments to require
			 state-owned and private entities to cease all investment in, and support of,
			 Iran's energy sector and all exports of refined petroleum products to
			 Iran.
					(2)None of the funds appropriated or otherwise
			 made available in this Act under the heading Export-Import Bank of the
			 United States may be used by the Export-Import Bank of the United
			 States to provide any new financing (including loans, guarantees, other
			 credits, insurance, and reinsurance) to any person or entity that is subject to
			 sanctions under paragraph (2) or (3) of section 5(a) of the Iran Sanctions Act
			 of 1996 (Public Law 104–172).
					(3)The reporting requirements in section
			 7043(c) in division F of Public Law 111–117 shall continue in effect during
			 fiscal year 2013 as if part of this Act: 
			 Provided, That the date in
			 subsection (c)(1) shall be deemed to be September 30,
			 2013.
					(d)Iraq
					(1)Of the funds appropriated under titles III,
			 IV, and VIII of this Act, not more than
			 $582,347,000 may be made available for
			 assistance for Iraq, including not more than
			 $100,000,000 from funds appropriated under the
			 heading Economic Support Fund and not more than
			 $450,000,000 from funds appropriated under the
			 heading “Foreign Military Financing Program”.
					(2)Funds appropriated by this Act for
			 assistance for the Government of Iraq should be made available only if the
			 Secretary of State certifies to the Committees on Appropriations that such
			 government is supporting free and fair elections and implementing policies
			 to—
						(A)publicly disclose the national budget,
			 including for the military and police; and
						(B)protect judicial independence; freedom of
			 expression, association, assembly, and religion; the right of political
			 opposition parties, civil society organizations, women activists, and
			 journalists to operate without harassment or interference; and due process of
			 law.
						(3)Funds appropriated or otherwise made
			 available by this Act for assistance for Iraq shall be made available in
			 accordance with the cost-matching and other requirements in the Department of
			 State’s April 9, 2009 Guidelines for Government of Iraq Financial
			 Participation in United States Government-Funded Civilian Foreign Assistance
			 Programs and Projects: 
			 Provided, That the Secretaries of
			 State and the Treasury shall work with Iraq’s Ministry of Finance to complete
			 the review required by the International Monetary Fund of Iraq’s outstanding
			 advances.
					(4)Funds appropriated by this Act under titles
			 III and VI for assistance for Iraq may be made available notwithstanding any
			 other provision of law, except for this subsection and section 620M of the
			 Foreign Assistance Act of 1961, as amended by this Act.
					(e)Lebanon
					(1)None of the funds appropriated by this Act
			 may be made available for the Lebanese Armed Forces (LAF) if the LAF is
			 controlled by a foreign terrorist organization, as defined by section 219 of
			 the Immigration and Nationality Act.
					(2)Funds appropriated by this Act under the
			 heading Foreign Military Financing Program for assistance for
			 Lebanon may be made available only to professionalize the LAF and to strengthen
			 border security and combat terrorism, including training and equipping the LAF
			 to secure Lebanon's borders, interdicting arms shipments, preventing the use of
			 Lebanon as a safe haven for terrorist groups, and to implement United Nations
			 Security Council Resolution 1701: 
			 Provided, That funds may not be
			 made available for obligation for assistance for the LAF until the Secretary of
			 State submits a detailed spend plan to the Committees on Appropriations, except
			 such plan may not be considered as meeting the notification requirements under
			 section 7015 of this Act or under section 634A of the Foreign Assistance Act of
			 1961, and shall be submitted not later than September 1, 2013: 
			  Provided further,
			 That not later than 90 days after enactment of this Act, the Secretary of State
			 shall consult with the Committees on Appropriations on the activities of the
			 LAF, assistance provided to the LAF by the United States, and actions taken to
			 ensure that such assistance is used for intended purposes.
					(3)Funds appropriated by this Act under titles
			 III and VI for assistance for Lebanon may be made available notwithstanding any
			 other provision of law, except for this subsection and section 620M of the
			 Foreign Assistance Act of 1961, as amended by this Act.
					(f)LibyaFunds appropriated by this Act for
			 activities to promote democracy, transparent and accountable governance, human
			 rights, transitional justice, and the rule of law in Libya shall be made
			 available, to the maximum extent practicable, on a cost matching basis: 
			 Provided, That none of the funds
			 appropriated by this Act may be made available for assistance for Libya for
			 infrastructure projects, except on a loan basis with terms favorable to the
			 United States, and only following consultation with the Committees on
			 Appropriations.
				(g)MoroccoPrior to the obligation of funds
			 appropriated by this Act under the heading Foreign Military Financing
			 Program for assistance for Morocco, the Secretary of State shall submit
			 a report to the Committees on Appropriations on steps taken during the previous
			 12 months by the Government of Morocco to—
					(1)protect freedom of expression, association,
			 and assembly regarding the status and future of the Western Sahara, and due
			 process of law;
					(2)release prisoners of conscience;
					(3)support a human rights monitoring and
			 reporting role for the United Nations Mission in Western Sahara in cooperation
			 with the Office of the United Nations High Commissioner for Human Rights;
			 and
					(4)provide unimpeded access to human rights
			 organizations, journalists, and representatives of foreign governments to the
			 Western Sahara.
					(h)Syria
					(1)Funds appropriated by this Act shall be
			 made available for activities to support civil society organizations that
			 support democratic principles in Syria, including communications equipment and
			 technical training: 
			 Provided, That such activities
			 shall be considered democracy and human rights programs in accordance with
			 section 7034(f) of this Act: Provided
				further, That not later than 90 days after enactment of this
			 Act and every 90 days thereafter until September 30, 2013, the Secretary of
			 State shall submit a report to the Committees on Appropriations describing the
			 activities conducted in support of such organizations, and the equipment and
			 technical training provided: Provided
				further, That such technical training shall include
			 instruction on democratic governance and respect for human rights.
					(2)Funds appropriated by this Act shall be
			 made available for humanitarian relief for civilian victims of political
			 violence in Syria.
					(i)TunisiaOf the funds appropriated under titles III
			 and IV of this Act, not less than $39,100,000
			 shall be made available for assistance for Tunisia.
				(j)YemenOf the funds appropriated under titles III
			 and IV of this Act, not less than $77,000,000
			 may be made available for assistance for Yemen: 
			 Provided, That not later than 60
			 days after enactment of this Act and prior to the initial obligation of such
			 funds, the Secretary of State, in consultation with the heads of relevant
			 Federal agencies and the Government of Yemen, shall submit a counterinsurgency
			 strategy to the Committees on Appropriations:
				Provided further, That none of the funds appropriated by
			 this Act may be made available for the Armed Forces of Yemen if such forces are
			 controlled by a foreign terrorist organization, designated pursuant to section
			 219 of the Immigration and Nationality Act.
				Serbia
			7042.(a)Funds appropriated by this Act may be made
			 available for assistance for the central Government of Serbia after May 31,
			 2013, if the Secretary of State has made the determination required in
			 subsection (c).
				(b)After May 31, 2013, the Secretary of the
			 Treasury shall instruct the United States executive directors of the
			 international financial institutions to support loans and assistance to the
			 Government of Serbia subject to the requirement in subsection (c).
				(c)The determination referred to in subsection
			 (a) is a determination made by the Secretary of State and reported in writing
			 to the Committees on Appropriations that the Government of Serbia is
			 cooperating with the International Criminal Tribunal for the former
			 Yugoslavia.
				(d)This section shall not apply to
			 humanitarian assistance or assistance to promote democracy.
				Africa 
			(including transfer of
		  funds)
			7043.(a)Central
			 AfricaOf the funds
			 appropriated under the heading Economic Support Fund, up to
			 $10,000,000 shall be made available for programs
			 and activities in areas affected by the Lord's Resistance Army (LRA) consistent
			 with the goals of the Lord’s Resistance Army Disarmament and Northern Uganda
			 Recovery Act (Public Law 111–172), including to improve physical access,
			 telecommunications infrastructure, and early-warning mechanisms and to support
			 the disarmament, demobilization, and reintegration of former LRA combatants,
			 especially child soldiers.
				(b)Conflict minerals
					(1)Funds appropriated by this Act should be
			 made available for programs in the Democratic Republic of the Congo to
			 implement the Organization for Economic Cooperation and Development’s due
			 diligence guidance for mining in conflict areas.
					(2)Funds appropriated by this Act under the
			 heading Foreign Military Financing Program may be made available
			 for assistance for Rwanda or Uganda unless the Secretary of State has credible
			 information that the Government of Rwanda or the Government of Uganda is
			 providing political, military or financial support to armed groups in the
			 Democratic Republic of the Congo (DRC) that are involved in the illegal
			 exportation of minerals out of the DRC or have violated human rights.
					(3)The restriction in paragraph (2) shall not
			 apply to assistance to improve border controls to prevent the illegal
			 exportation of minerals out of the DRC by such groups, to protect humanitarian
			 relief efforts, or to support the training and deployment of members of the
			 Rwandan or Ugandan militaries in international peacekeeping operations or to
			 conduct operations against the Lord's Resistance Army.
					(c)Counterterrorism programs
					(1)Of the funds appropriated by this Act, not
			 less than $55,000,000 should be made available
			 for the Trans-Sahara Counter-terrorism Partnership program, and not less than
			 $25,000,000 should be made available for the
			 Partnership for Regional East Africa Counterterrorism program.
					(2)Of the funds appropriated by this Act under
			 the heading Economic Support Fund,
			 $10,000,000 shall be made available for programs
			 to counter extremism in East Africa, in addition to such sums that may
			 otherwise be made available for such purposes.
					(d)Crisis ResponseNotwithstanding any other provision of law,
			 up to $25,000,000 of the funds appropriated by
			 this Act under the heading Global Health Programs for HIV/AIDS
			 activities may be transferred to, and merged with, funds appropriated under the
			 headings Economic Support Fund and Transition
			 Initiatives to respond to unanticipated crises in Africa, except that
			 funds shall not be transferred unless the Secretary of State certifies to the
			 Committees on Appropriations that no individual currently on anti-retroviral
			 therapy supported by such funds shall be negatively impacted by the transfer of
			 such funds: 
			 Provided, That the authority of
			 this subsection shall be subject to prior consultation with the Committees on
			 Appropriations.
				(e)Expanded international military education
			 and training
					(1)Funds appropriated under the heading
			 International Military Education and Training (IMET) in this Act
			 that are made available for assistance for Angola, Cameroon, Central African
			 Republic, Chad, Côte d’Ivoire, Guinea and Zimbabwe may be made available only
			 for training related to international peacekeeping operations and expanded
			 IMET: 
			 Provided, That the limitation
			 included in this paragraph shall not apply to courses that support training in
			 maritime security for Angola and Cameroon.
					(2)None of the funds appropriated under the
			 heading International Military Education and Training in this
			 Act may be made available for assistance for Equatorial Guinea or
			 Somalia.
					(f)Ethiopia
					(1)Funds appropriated by this Act that are
			 available for assistance for Ethiopian military and police forces shall not be
			 made available unless the Secretary of State—
						(A)certifies to the Committees on
			 Appropriations that the Government of Ethiopia is implementing policies
			 to—
							(i)publicly disclose the military and police
			 budgets;
							(ii)protect judicial independence; freedom of
			 expression, association, assembly, and religion; the right of political
			 opposition parties, civil society organizations, and journalists to operate
			 without harassment or interference; and due process of law; and
							(iii)permit access to human rights and
			 humanitarian organizations to the Somali region of Ethiopia; and
							(B)submits a report to the Committees on
			 Appropriations on the types and amounts of United States training and equipment
			 proposed to be provided to the Ethiopian military and police including steps
			 that will be taken to ensure that such assistance is not provided to military
			 or police units or personnel that have violated human rights, and steps taken
			 by the Government of Ethiopia to investigate and prosecute members of the
			 Ethiopian military and police who have been credibly alleged to have violated
			 such rights.
						(2)The restriction in paragraph (1) shall not
			 apply to assistance to Ethiopian military efforts in support of international
			 peacekeeping operations, border security, and for assistance to the Ethiopian
			 Defense Command and Staff College.
					(g)PiracyNot later than 180 days after enactment of
			 this Act, and following consultation with other relevant Federal agencies, the
			 Secretary of State shall submit to the Committees on Appropriations a diplomacy
			 and development counter-piracy strategy for the Horn of Africa region,
			 including an assessment of the potential effectiveness of economic and security
			 assistance for vulnerable Somali and Kenyan communities in providing gainful
			 alternatives to piracy and encouraging collective action within such
			 communities against groups and individuals involved in piracy.
				(h)South AfricaNot later than 180 days after enactment of
			 this Act, and following consultation with the Government of South Africa, the
			 Secretary of State shall submit a transition strategy to the Committees on
			 Appropriations for the President’s Emergency Program for AIDS Relief in South
			 Africa, including projected trajectories for levels and types of United States
			 assistance.
				(i)Sudan
					(1)Notwithstanding any other provision of law,
			 none of the funds appropriated by this Act may be made available for assistance
			 for the Government of Sudan.
					(2)Notwithstanding the restriction in
			 paragraph (1), up to $250,000,000 of the funds
			 appropriated under the heading Economic Support Fund in this Act
			 may be transferred to, and merged with, funds available under the heading
			 Department of Treasury, Debt Restructuring in title III of prior
			 acts making appropriations for the Department of State, foreign operations, and
			 related programs for the cost, as defined in section 502 of the Congressional
			 Budget Act of 1974, of modifying loans and loan guarantees, as the President
			 may determine, for the cost of selling, reducing, or canceling amounts owed to
			 the United States as a result of concessional loans made to Sudan: 
			 Provided, That such funds may be
			 made available only if the Secretary of State determines and reports to the
			 Committees on Appropriations that Sudan is implementing the agreement reached
			 by the Governments of Sudan and South Sudan under the Comprehensive Peace
			 Agreement, including a political resolution of the conflict in Southern
			 Kordofan and Blue Nile, and other legislative requirements related to Heavily
			 Indebted Poor Countries debt relief, including determinations on human rights
			 and state sponsorship of terrorism.
					(3)The limitations of paragraphs (1) and (2)
			 shall not apply to—
						(A)humanitarian assistance;
						(B)assistance for the Darfur region, Southern
			 Kordofan, Blue Nile, other marginalized areas and populations in Sudan, and
			 Abyei; and
						(C)assistance to support implementation of the
			 Comprehensive Peace Agreement (CPA), mutual arrangements related to
			 post-referendum issues associated with the CPA, or to promote peace and
			 stability between Sudan and South Sudan, or any other internationally
			 recognized viable peace agreement in Sudan.
						(j)South Sudan
					(1)Funds appropriated by this Act should be
			 made available for assistance for South Sudan, including to increase
			 agricultural productivity, prevent and respond to gender-based violence,
			 promote women's leadership, expand educational opportunities especially for
			 girls, strengthen democratic institutions and the rule of law, and enhance the
			 capacity of the Federal Legislative Assembly to conduct oversight over
			 government processes, revenues, and expenditures.
					(2)Not less than 15 days prior to the
			 obligation of funds appropriated by this Act that are available for assistance
			 for the Government of South Sudan, the Secretary of State shall submit a report
			 to the Committees on Appropriations detailing the extent to which the
			 Government of South Sudan is—
						(A)supporting freedom of expression and
			 association, the establishment of democratic institutions including an
			 independent judiciary, parliament, and security forces that are accountable to
			 civilian authority; and
						(B)investigating and punishing members of
			 security forces who have violated human rights.
						(3)The Secretary of State shall seek to obtain
			 regular audits of the financial accounts of the Government of South Sudan to
			 ensure transparency and accountability of funds, including revenues from the
			 extraction of oil and gas, and the timely, public disclosure of such audits: 
			 Provided, That the Secretary
			 should assist the Government of South Sudan in conducting such audits, and
			 provide technical assistance to enhance the capacity of the National Auditor
			 Chamber to carry out its responsibilities, and shall submit a report not later
			 than 90 days after enactment of this Act to the Committees on Appropriations
			 detailing the steps that will be taken by the Government of South Sudan, which
			 are additional to those taken in the previous fiscal year, to improve resource
			 management and ensure transparency and accountability of funds.
					(k)War crimes in africa
					(1)The Congress reaffirms its support for the
			 efforts of the International Criminal Tribunal for Rwanda (ICTR) and the
			 Special Court for Sierra Leone (SCSL) to bring to justice individuals
			 responsible for war crimes and crimes against humanity in a timely
			 manner.
					(2)Funds appropriated by this Act may be made
			 available for assistance for the central government of a country in which
			 individuals indicted by the ICTR and the SCSL are credibly alleged to be
			 living, if the Secretary of State determines and reports to the Committees on
			 Appropriations that such government is cooperating with the ICTR and the SCSL,
			 including the apprehension, surrender, and transfer of indictees in a timely
			 manner: 
			 Provided, That this paragraph
			 shall not apply to assistance provided under section 551 of the Foreign
			 Assistance Act of 1961 or to assistance under title VI of this Act: 
			 Provided further,
			 That the United States shall use its voice and vote in the United Nations
			 Security Council to fully support efforts by the ICTR and the SCSL to bring to
			 justice individuals indicted by such tribunals in a timely manner.
					(3)The prohibition in paragraph (2) may be
			 waived on a country-by-country basis if the Secretary of State determines that
			 doing so is in the national security interest of the United States: 
			 Provided, That prior to
			 exercising such waiver authority, the Secretary shall submit a report to the
			 Committees on Appropriations, in classified form if necessary, on—
						(A)the steps being taken to obtain the
			 cooperation of the government in apprehending and surrendering the indictee to
			 the court of jurisdiction;
						(B)a strategy, including a timeline, for
			 bringing the indictee before such court; and
						(C)the justification for exercising the waiver
			 authority.
						(l)Zimbabwe
					(1)The Secretary of the Treasury shall
			 instruct the United States executive director of each international financial
			 institution to vote against any extension by the respective institution of any
			 loans or grants to the Government of Zimbabwe, except to meet basic human needs
			 or to promote democracy, unless the Secretary of State determines and reports
			 in writing to the Committees on Appropriations that the rule of law has been
			 restored in Zimbabwe, including respect for ownership and title to property,
			 freedom of speech and association.
					(2)None of the funds appropriated by this Act
			 shall be made available for assistance for the central Government of Zimbabwe,
			 except for health, education, and macroeconomic growth assistance, unless the
			 Secretary of State makes the determination required in paragraph (1).
					East Asia and the
		  Pacific
			7044.(a)Assistance
					(1)Not later than 180 days after enactment of
			 this Act, the Secretary of State, in consultation with the heads of other
			 relevant Federal agencies, shall submit to the Committees on Appropriations a
			 multi-year strategy for the advancement of United States interests in the East
			 Asia and Pacific region, to include a description of the process for
			 coordinating assistance and policy between the Department of State and such
			 other agencies.
					(2)Funds appropriated by this Act under the
			 heading Economic Support Fund may be made available, following
			 consultation with the Committees on Appropriations, for East Asia and Pacific
			 regional programs that include countries or governments otherwise ineligible
			 for United States assistance, notwithstanding any other provision of
			 law.
					(b)BurmaFunds appropriated by this Act under the
			 heading Economic Support Fund may be made available for Burma
			 notwithstanding any other provision of law, except that no funds shall be made
			 available to any successor or affiliated organization of the State Peace and
			 Development Council (SPDC) controlled by former SPDC members that promote the
			 repressive policies of the SPDC: 
			 Provided, That such funds shall
			 be made available for programs along Burma’s border and for Burmese groups and
			 organizations located outside of Burma, and may be available to support
			 programs in Burma: 
			 Provided further,
			 That in addition to assistance for Burmese refugees from funds appropriated by
			 this Act under the heading Migration and Refugee Assistance,
			 funds shall be made available for community-based organizations operating in
			 Thailand to provide food, medical, and other humanitarian assistance to
			 internally displaced persons in eastern Burma: 
			 Provided further,
			 That funds appropriated by this Act for assistance for Burma shall be provided,
			 to the maximum extent practicable, through credible, indigenous nongovernmental
			 organizations, and shall be used to build the capacity of such organizations: 
			 Provided further,
			 That funds appropriated by this Act for assistance for Burma should be matched,
			 to the maximum extent practicable, by the Government of Burma and/or other
			 international donors: 
			 Provided further,
			 That any new program or activity in Burma funded by this Act shall be subject
			 to prior consultation with the Committees on Appropriations, and all such funds
			 shall be subject to the regular notification procedures of the Committees on
			 Appropriations.
				(c)Cambodia
					(1)None of the funds appropriated by this Act
			 may be may available for a United States contribution to a Khmer Rouge
			 Tribunal—
						(A)if the Secretary of State certifies to the
			 Committees on Appropriations that the Prime Minister of Cambodia is directly or
			 indirectly interfering with the operations and deliberations of such Tribunal;
			 and
						(B)unless the United Nations and the
			 Government of Cambodia are taking credible steps to address allegations of
			 corruption and mismanagement within such Tribunal.
						(2)Funds appropriated by this Act under the
			 headings International Military Education and Training and
			 Foreign Military Financing Program that are made available for
			 assistance for Cambodia shall be made available to promote human rights within
			 the Royal Cambodian Armed Forces: 
			 Provided, That not less than 90
			 days after enactment of this Act, the Secretary of State shall submit a report
			 to the Committees on Appropriations detailing specific programs conducted to
			 promote human rights.
					(d)IndonesiaOf the funds appropriated by this Act under
			 the heading Foreign Military Financing Program that are
			 available for assistance for Indonesia,
			 $2,000,000 may not be obligated until the
			 Secretary of State submits to the Committees on Appropriations the report on
			 Indonesia required under such heading in the report accompanying this
			 Act.
				(e)North Korea
					(1)Of the funds made available under the
			 heading International Broadcasting Operations in title I of this
			 Act, not less than $8,960,000 shall made
			 available for broadcasts into North Korea.
					(2)Funds appropriated by this Act under the
			 heading Migration and Refugee Assistance shall be made available
			 for assistance for refugees from North Korea, including for protection
			 activities in the People’s Republic of China.
					(f)People's Republic of China
					(1)None of the funds appropriated under the
			 heading Diplomatic and Consular Programs in this Act may be
			 obligated or expended for processing licenses for the export of satellites of
			 United States origin (including commercial satellites and satellite components)
			 to the People's Republic of China unless, at least 15 days in advance, the
			 Committees on Appropriations are notified of such proposed action.
					(2)The terms and requirements of section
			 620(h) of the Foreign Assistance Act of
			 1961 shall apply to foreign assistance projects or activities of the
			 People's Liberation Army (PLA) of the People's Republic of China, to include
			 such projects or activities by any entity that is owned or controlled by, or an
			 affiliate of, the PLA: 
			 Provided, That none of the funds
			 appropriated or otherwise made available pursuant to this Act may be used to
			 finance any grant, contract, or cooperative agreement with the PLA, or any
			 entity that the Secretary of State has reason to believe is owned or controlled
			 by, or an affiliate of, the PLA.
					(3)Notwithstanding any other provision of law,
			 of the funds appropriated under the heading Economic Support
			 Fund, not less than $15,000,000 shall be
			 made available to United States institutions of higher education and
			 nongovernmental organizations for programs and activities in the People’s
			 Republic of China relating to democracy, governance, rule of law, labor rights,
			 and the environment.
					(4)Funds appropriated by this Act under the
			 headings Development Assistance, Economic Support
			 Fund, and International Narcotics Control and Law
			 Enforcement shall be made available for assistance for economic and
			 trade development, transparency, good governance, and human rights in the
			 Africa, Asia, and South America regions in countries in which the People’s
			 Republic of China provides substantial assistance to the central government of
			 such country, subject to the regular notification procedures of the Committees
			 on Appropriations: 
			 Provided, That funds made
			 available pursuant to this paragraph may be transferred to, and merged with,
			 funds made available under the heading “Millennium Challenge Corporation”, and
			 shall be matched, to the maximum extent practicable, from sources other than
			 the Government of the United States.
					(g)PhilippinesOf the funds appropriated by this Act under
			 the heading Foreign Military Financing Program that are
			 available for assistance for the Philippines,
			 $3,000,000 may not be obligated until the
			 Secretary of State submits to the Committees on Appropriations the report on
			 the Philippines required under such heading in the report accompanying this
			 Act.
				(h)Tibet
					(1)The Secretary of the Treasury should
			 instruct the United States executive director of each international financial
			 institution to use the voice and vote of the United States to support projects
			 in Tibet if such projects do not provide incentives for the migration and
			 settlement of non-Tibetans into Tibet or facilitate the transfer of ownership
			 of Tibetan land and natural resources to non-Tibetans, are based on a thorough
			 needs-assessment, foster self-sufficiency of the Tibetan people and respect
			 Tibetan culture and traditions, and are subject to effective monitoring.
					(2)Notwithstanding any other provision of law,
			 funds appropriated by this Act under the heading Economic Support
			 Fund shall be made available to nongovernmental organizations to
			 support activities which preserve cultural traditions and promote sustainable
			 development and environmental conservation in Tibetan communities in the
			 Tibetan Autonomous Region and in other Tibetan communities in China.
					(i)VietnamOf the funds appropriated under the heading
			 Economic Support Fund, not less than
			 $20,000,000 shall be made available for
			 remediation of dioxin contaminated sites in Vietnam and may be made available
			 for assistance for the Government of Vietnam, including the military, for such
			 purposes, and not less than $5,000,000 of the
			 funds appropriated under the heading Global Health Programs
			 shall be made available for health/disability activities in areas sprayed or
			 otherwise contaminated with dioxin.
				western
		  hemisphere
			7045.(a)Colombia
					(1)Funds appropriated by this Act and made
			 available to the Department of State for assistance for the Government of
			 Colombia may be used to support a unified campaign against narcotics
			 trafficking, organizations designated as Foreign Terrorist Organizations, and
			 other criminal or illegal armed groups; for disarmament, demobilization, and
			 reintegration of former combatants; and to take actions to protect human health
			 and welfare in emergency circumstances, including undertaking rescue
			 operations: 
			 Provided, That no United States
			 Armed Forces personnel or United States civilian contractor employed by the
			 United States will participate in any combat operation in connection with
			 assistance made available by this Act for Colombia: 
			 Provided further,
			 That rotary and fixed wing aircraft supported with funds appropriated under the
			 heading International Narcotics Control and Law Enforcement for
			 assistance for Colombia may be used for aerial or manual drug eradication and
			 interdiction including to transport personnel and supplies and to provide
			 security for such operations: 
			 Provided further,
			 That such aircraft may also be used to provide transport in support of
			 alternative development programs and investigations by civilian judicial
			 authorities: Provided further,
			 That funds appropriated by this Act for the Colombian national police may not
			 be used for the aerial spraying of toxic chemicals unless the Secretary of
			 State, after consultation with the Administrator of the Environmental
			 Protection Agency and the Secretary of the Department of Health and Human
			 Services, certifies to the Committees on Appropriations that the chemicals, in
			 the manner they are being sprayed, do not pose unreasonable risks or adverse
			 effects to humans, including pregnant women and children, or the environment,
			 including endemic species: 
			 Provided further,
			 That any complaints of harm to health or licit crops caused by such aerial
			 spraying shall be thoroughly investigated and evaluated, and fair compensation
			 paid in a timely manner for meritorious claims: 
			 Provided further,
			 That the Secretary of State shall submit a report to the Committees on
			 Appropriations not later than 6 months after enactment of this Act and 6 months
			 thereafter, detailing the complaints made during the previous 6 months, the
			 investigations conducted, and the amount of compensation, if any: 
			 Provided further,
			 That none of the funds appropriated by this Act or prior Acts making
			 appropriations for the Department of State, foreign operations, and related
			 programs may be made available for assistance for successor organizations to
			 the Colombian Departamento Administrativo de Seguridad: 
			 Provided further,
			 That none of the funds appropriated by this Act shall be made available for the
			 cultivation or processing of African oil palm.
					(2)Colombian armed forcesOf the funds appropriated by this Act that
			 are available for assistance for the Colombian Armed Forces, 25 percent may be
			 obligated only if the Secretary of State consults with, and subsequently
			 certifies and submits a report to, the Committees on Appropriations that the
			 Government of Colombia and Colombian Armed Forces are meeting the conditions
			 that appear under this section in the report accompanying this Act: 
			 Provided, That the requirement to
			 withhold funds from obligation shall not apply with respect to funds made
			 available under the heading “International Narcotics Control and Law
			 Enforcement” in this Act for continued support for the Critical Flight Safety
			 Program or for any alternative development programs in Colombia administered by
			 the Bureau of International Narcotics and Law Enforcement Affairs of the
			 Department of State: 
			  Provided further,
			 That not less than 30 days prior to making the certification the Secretary of
			 State shall consult with Colombian and international human rights
			 organizations.
					(3)Illegal armed groups
						(A)Denial of visasSubject to subparagraph (B), the Secretary
			 of State shall not issue a visa to any alien about whom the Secretary has
			 credible information—
							(i)has willfully provided any support to or
			 benefitted from the Revolutionary Armed Forces of Colombia (FARC), the National
			 Liberation Army (ELN), the United Self-Defense Forces of Colombia (AUC), or
			 other illegal armed groups, including taking actions or failing to take actions
			 which allow, facilitate, or otherwise foster the activities of such groups;
			 or
							(ii)has committed, ordered, incited, assisted,
			 or otherwise participated in the commission of a violation of human rights in
			 Colombia.
							(B)WaiverSubparagraph (A) shall not apply if the
			 Secretary of State certifies to the Committees on Appropriations, on a
			 case-by-case basis, that the issuance of a visa to the alien is necessary to
			 support the peace process in Colombia or for urgent humanitarian
			 reasons.
						(b)GuatemalaFunds appropriated by this Act under the
			 headings International Military Education and Training (IMET)
			 and “Foreign Military Financing Program” that are available for assistance for
			 Guatemala may be made available only for the Guatemalan Air Force, Navy, and
			 Army Corps of Engineers: 
			 Provided, That expanded IMET may
			 be made available for assistance for the Guatemalan Army.
				(c)HaitiThe Government of Haiti shall be eligible
			 to purchase defense articles and services under the Arms Export Control Act (22
			 U.S.C. 2751 et seq.) for the Coast Guard.
				(d)Honduras(1)Of the funds appropriated by this Act that
			 are available for assistance for Honduran military and police forces, 25
			 percent may be obligated only if the Secretary of State reports in writing to
			 the Committees on Appropriations that the Government of Honduras and Honduran
			 military and police forces are meeting the conditions that appear under this
			 section in the report accompanying this Act.
					(2)The restriction in paragraph (1) shall not
			 apply to assistance to promote transparency, anti-corruption, and the rule of
			 law within the military and police forces.
					(e)Mexico(1)Of the funds appropriated by this Act that
			 are available for assistance for Mexican military and police forces, 15 percent
			 may be obligated only if the Secretary of State reports in writing to the
			 Committees on Appropriations that the Government of Mexico and Mexican military
			 and police forces are meeting the conditions that appear under this section in
			 the report accompanying this Act.
					(2)The restriction in paragraph (1) shall not
			 apply to assistance to promote transparency, anti-corruption, and the rule of
			 law within the military and police forces.
					(f)Trade
			 capacityOf the funds
			 appropriated by this Act, not less than
			 $12,000,000 under the heading Development
			 Assistance and not less than $12,000,000
			 under the heading Economic Support Fund shall be made available
			 for labor and environmental capacity building activities relating to free trade
			 agreements with countries of Central America, Peru, the Dominican Republic,
			 Colombia, and Mexico.
				(g)Aircraft operations and
			 maintenanceTo the maximum
			 extent practicable, the costs of operations and maintenance, including fuel, of
			 aircraft funded by this Act should be borne by the recipient country.
				South and Central Asia
		  
			7046.(a)Afghanistan
					(1)LimitationOf the funds appropriated under titles III,
			 IV, and VIII of this Act, not more than
			 $1,580,750,000 may be made available for
			 assistance for Afghanistan, including not more than
			 $1,075,000,000 from funds appropriated under the
			 heading Economic Support Fund and not more than
			 $450,000,000 from funds appropriated under the
			 heading International Narcotics Control and Law
			 Enforcement.
					(2)CertificationNone of the funds appropriated or otherwise
			 made available by this Act under the headings Economic Support
			 Fund and International Narcotics Control and Law
			 Enforcement may be obligated for assistance for the Government of
			 Afghanistan until the Secretary of State, in consultation with the USAID
			 Administrator, certifies to the Committees on Appropriations that—
						(A)Funds will be used for programs and
			 activities that can be sustained by the Government of Afghanistan.
						(B)The Government of Afghanistan is—
							(i)reducing corruption and improving
			 governance, including by investigating, prosecuting, sanctioning, or removing
			 corrupt officials from office and implementing financial transparency and
			 accountability measures for government institutions and officials (including
			 the Central Bank) as well as conducting oversight of public resources;
							(ii)implementing policies to protect due
			 process of law;
							(iii)taking credible and consistent steps to
			 protect the human rights of Afghan women;
							(iv)taking significant steps to facilitate
			 active public participation in governance and oversight; and
							(v)publishing mining contracts and associated
			 project documents.
							(C)Funds will be used to support and
			 strengthen the capacity of Afghan public and private institutions and entities
			 to reduce corruption and to improve transparency and accountability of
			 national, provincial, and local governments, and such governments are actively
			 supporting such efforts.
						(D)Representatives of Afghan national,
			 provincial, or local governments, and local communities and civil society
			 organizations, including women's organizations, will be consulted and
			 participate in the design of programs, projects, and activities, including
			 participation in implementation and oversight, and the development of specific
			 benchmarks to measure progress and outcomes.
						(3)Assistance
						(A)Funds appropriated or otherwise made
			 available by this Act for assistance for Afghanistan may be made available as a
			 United States contribution to the Afghanistan Reconstruction Trust Fund (ARTF)
			 unless the Secretary of State determines and reports to the Committees on
			 Appropriations that the World Bank Monitoring Agent of the ARTF is unable to
			 conduct its financial control and audit responsibilities.
						(B)Funds appropriated under the headings
			 ‘‘Economic Support Fund’’ and “International Narcotics Control and Law
			 Enforcement” in this Act that are available for assistance for
			 Afghanistan—
							(i)shall be made available in a manner that
			 emphasizes the equitable participation of Afghan women, prevents and responds
			 to gender-based violence, and directly improves the security, economic and
			 social well-being, and political status, and protects the rights of, Afghan
			 women, girls, and boys and complies with section 7059 of this Act, including
			 support for the Afghan Independent Human Rights Commission, the Afghan Ministry
			 of Women’s Affairs, and women-led organizations; and
							(ii)may be made available for a United States
			 contribution to an internationally managed fund to support the reconciliation
			 with and disarmament, demobilization, and reintegration into Afghan society of
			 former combatants who have renounced violence against the Government of
			 Afghanistan: 
			 Provided, That funds may be made
			 available to support reconciliation and reintegration activities only
			 if:
								(I)Afghan women are participating at national,
			 provincial, and local levels of government in the design, policy formulation,
			 and implementation of the reconciliation or reintegration process, and such
			 process protects the rights of Afghan women; and
								(II)such funds will not be used to support any
			 pardon or immunity from prosecution, or any position in the Government of
			 Afghanistan or security forces, for any leader of an armed group responsible
			 for crimes against humanity, war crimes, or acts of terrorism.
								(C)The authority contained in section 1102(c)
			 of Public Law 111–32 shall continue in effect during fiscal year 2013 and shall
			 apply as if part of this Act.
						(D)(i)Of the funds appropriated by this Act that
			 are made available for assistance for Afghanistan, not less than
			 $75,000,000 shall be made available for rule of
			 law programs: 
			 Provided, That decisions on the
			 uses of such funds shall be the responsibility of the Coordinator for Rule of
			 Law (the Coordinator), in consultation with the Interagency Planning and
			 Implementation Team, at the United States Embassy in Kabul, Afghanistan.
							(ii)The Coordinator shall be consulted on the
			 use of all funds appropriated by this Act for rule of law programs in
			 Afghanistan.
							(E)Funds appropriated by this Act or any other
			 Act that are available for the construction of any water, energy,
			 transportation, or other infrastructure assistance project in Afghanistan that
			 is estimated to cost more than $15,000,000 and
			 requires the concurrence of, or is developed jointly with, the Secretary of
			 State or the USAID Administrator, should not receive such concurrence unless
			 the Secretary or the Administrator, as appropriate, first reports in writing to
			 the Committees on Appropriations—
							(i)that the project is based on best
			 development practices including lessons learned from recent audits of similar
			 projects;
							(ii)that the Government of Afghanistan has a
			 credible plan to sustain the project; and
							(iii)the contingency plan to mitigate the risk
			 of sustainment failure.
							(F)None of the funds made available by this
			 Act shall be used to support or continue any program or activity initially
			 funded under the authority of the Task Force for Business and Stability
			 Operations, unless the Secretary of State, in consultation with the USAID
			 Administrator and the Secretary of Defense, has provided a detailed
			 justification for such program or activity to the Committees on Appropriations,
			 including—
							(i)an explanation of why the Department of
			 Defense is no longer funding such program or activity;
							(ii)steps by the Government of Afghanistan to
			 include funding for such program or activity in its national budget;
							(iii)benchmarks to measure the impact of such
			 program or activity; and
							(iv)a description of management controls in
			 place to ensure funds are used for intended purposes.
							(G)None of the funds appropriated or otherwise
			 made available by this Act may be used by the Government of the United States
			 to enter into a permanent basing rights agreement between the United States and
			 Afghanistan.
						(H)Any significant modification to the scope,
			 objectives, or implementation mechanisms of United States assistance programs
			 in Afghanistan shall be subject to prior consultation with, and the regular
			 notification procedures of, the Committees on Appropriations, except that the
			 prior consultation requirement may be waived in a manner consistent with
			 section 7015(e) of this Act.
						(I)Funds appropriated under titles III through
			 VI of this Act that are made available for assistance for Afghanistan may be
			 made available notwithstanding section 7012 of this Act or any similar
			 provision of law and section 660 of the Foreign Assistance Act of 1961.
						(J)Funds appropriated under titles III and IV
			 of this Act for assistance for Afghanistan shall be matched, to the maximum
			 extent practicable, from sources other than the Government of the United
			 States.
						(4)Reports
						(A)The spend plan required by section 7076 of
			 this Act for assistance for Afghanistan shall include achievable and
			 sustainable goals, benchmarks for measuring progress, and expected results
			 regarding furthering development in Afghanistan and establishing conditions
			 conducive to the rule of law and transparent and accountable governance: 
			 Provided, That not later than 6
			 months after submission of such spend plan, and each 6 months thereafter until
			 September 30, 2014, the Secretary of State shall submit a report to the
			 Committees on Appropriations on the status of achieving the goals and
			 benchmarks in such plan.
						(B)The Secretary of State should suspend
			 assistance for the Government of Afghanistan if any report required by
			 paragraph (A) indicates that Afghanistan is failing to make measurable progress
			 in meeting such goals or benchmarks.
						(5)OversightThe Special Inspector General for
			 Afghanistan Reconstruction and the Inspectors General of the Department of
			 State and USAID, shall jointly develop and submit to the Committees on
			 Appropriations within 45 days of enactment of this Act a coordinated audit and
			 inspection plan of United States assistance for, and civilian operations in,
			 Afghanistan.
					(b)Nepal
					(1)Funds appropriated by this Act under the
			 heading Foreign Military Financing Program may be made available
			 for assistance for Nepal only if the Secretary of State certifies to the
			 Committees on Appropriations that the Nepal Army is—
						(A)cooperating fully with investigations and
			 prosecutions of violations of human rights by civilian judicial authorities;
			 and
						(B)working constructively to redefine the
			 Nepal Army's mission and adjust its size accordingly, implement reforms
			 including strengthening the capacity of the civilian ministry of defense to
			 improve budget transparency and accountability, and facilitate the integration
			 of former rebel combatants into the security forces including the Nepal Army,
			 consistent with the goals of reconciliation, peace and stability.
						(2)The conditions in paragraph (1) shall not
			 apply to assistance for humanitarian relief and reconstruction activities in
			 Nepal.
					(c)Pakistan
					(1)Certification
						(A)None of the funds appropriated or otherwise
			 made available by this Act under the headings “Economic Support Fund”,
			 “International Narcotics Control and Law Enforcement”, “Foreign Military
			 Financing Program”, and “Pakistan Counterinsurgency Capability Fund” for
			 assistance for the Government of Pakistan may be made available unless the
			 Secretary of State certifies to the Committees on Appropriations that the
			 Government of Pakistan is—
							(i)cooperating with the United States in
			 counterterrorism efforts against the Haqqani Network, the Quetta Shura Taliban,
			 Lashkar e-Tayyiba, Jaish-e-Mohammed, Al Qaeda, and other domestic and foreign
			 terrorist organizations, including taking steps to end support for such groups
			 and prevent them from basing and operating in Pakistan and carrying out cross
			 border attacks into neighboring countries;
							(ii)not supporting terrorist activities against
			 United States or coalition forces in Afghanistan, and Pakistan’s military and
			 intelligence agencies are not intervening extra-judicially into political and
			 judicial processes in Pakistan;
							(iii)dismantling improvised explosive device
			 (IED) networks and interdicting precursor chemicals used in the manufacture of
			 IEDs;
							(iv)preventing the proliferation of
			 nuclear-related material and expertise;
							(v)implementing policies to protect judicial
			 independence and due process of law;
							(vi)issuing visas in a timely manner for United
			 States visitors engaged in counterterrorism efforts and assistance programs in
			 Pakistan; and
							(vii)providing humanitarian organizations access
			 to detainees, internally displaced persons, and other Pakistani civilians
			 affected by the conflict.
							(B)The Secretary of State may waive the
			 requirements of subparagraph (A) if it is important to the national security
			 interests of the United States.
						(2)Assistance
						(A)Of the funds appropriated under titles III,
			 IV, and VIII of this Act, not more than
			 $800,346,000 may be made available for
			 assistance for Pakistan, including not more than
			 $375,000,000 from funds appropriated under the
			 heading Economic Support Fund, not more than
			 $100,000,000 from funds appropriated under the
			 heading International Narcotics Control and Law Enforcement, not
			 more than $250,000,000 from funds appropriated
			 under the heading Foreign Military Financing Program, and not
			 more than $50,000,000 from funds appropriated
			 under the heading Pakistan Counterinsurgency Capability
			 Fund.
						(B)Funds appropriated by this Act under the
			 headings Foreign Military Financing Program and Pakistan
			 Counterinsurgency Capability Fund for assistance for Pakistan may be
			 made available only to support counterterrorism, counterinsurgency, and
			 counterpiracy capabilities in Pakistan, and are subject to section 620M of the
			 Foreign Assistance Act of 1961, as amended by this Act.
						(C)Funds appropriated by this Act under the
			 heading Economic Support Fund that are available for assistance
			 for Pakistan should be made available to interdict precursor materials from
			 Pakistan to Afghanistan that are used to manufacture improvised explosive
			 devices, including calcium ammonium nitrate; to support programs to train
			 border and customs officials in Pakistan and Afghanistan; and for agricultural
			 extension programs that encourage alternative fertilizer use among Pakistani
			 farmers.
						(D)Funds appropriated by this Act under the
			 heading Economic Support Fund that are available for assistance
			 for Pakistan may be made available for the Chief of Mission Fund, as authorized
			 by section 101(c)(5) of Public Law 111–73.
						(E)Funds appropriated by this Act under the
			 heading “Economic Support Fund” that are made available for assistance for
			 infrastructure projects in Pakistan shall be implemented in a manner consistent
			 with section 507(6) of the Trade Act of 1974 (19 U.S.C. 2467(6)).
						(F)Funds appropriated by this Act under titles
			 III and IV for assistance for Pakistan may be made available notwithstanding
			 any other provision of law, except for this subsection and section 620M of the
			 Foreign Assistance Act of 1961, as amended by this Act.
						(G)Of the funds appropriated by this Act under
			 the heading Foreign Military Financing Program and made
			 available for assistance for Pakistan,
			 $33,000,000 shall be withheld from obligation
			 until the Secretary of State reports to the Committees on Appropriations that
			 Dr. Shakil Afridi has been released from prison and cleared of all charged
			 relating to the assistance provided to the United States in locating Osama bin
			 Laden.
						(3)Reports
						(A)(i)The spend plan required by section 7076 of
			 this Act for assistance for Pakistan shall include achievable and sustainable
			 goals, benchmarks for measuring progress, and expected results regarding
			 furthering development in Pakistan, countering extremism, and establishing
			 conditions conducive to the rule of law and transparent and accountable
			 governance: 
			 Provided, That such benchmarks
			 may incorporate those required in title III of Public Law 111–73, as
			 appropriate: 
			 Provided further,
			 That not later than 6 months after submission of such spend plan, and each 6
			 months thereafter until September 30, 2014, the Secretary of State shall submit
			 a report to the Committees on Appropriations on the status of achieving the
			 goals and benchmarks in such plan.
							(ii)The Secretary of State should suspend
			 assistance for the Government of Pakistan if any report required by paragraph
			 (A)(i) indicates that Pakistan is failing to make measurable progress in
			 meeting such goals or benchmarks.
							(B)Not later than 90 days after enactment of
			 this Act, the Secretary of State shall submit a report to the Committees on
			 Appropriations detailing the costs and objectives associated with significant
			 infrastructure projects supported by the United States in Pakistan, and an
			 assessment of the extent to which such projects achieve such objectives.
						(d)Sri Lanka
					(1)None of the funds appropriated by this Act
			 under the heading Foreign Military Financing Program or under
			 the Arms Export Control Act may be made available for assistance for Sri Lanka,
			 no defense export license may be issued, and no military equipment or
			 technology shall be sold or transferred to Sri Lanka pursuant to the
			 authorities contained in this Act or any other Act, unless the Secretary of
			 State certifies to the Committees on Appropriations that the Government of Sri
			 Lanka is meeting the conditions that appear under this section in the report
			 accompanying this Act.
					(2)Paragraph (1) shall not apply to assistance
			 for humanitarian demining and aerial and maritime surveillance.
					(3)If the Secretary makes the certification
			 required in paragraph (1), funds appropriated under the heading Foreign
			 Military Financing Program that are made available for assistance for
			 Sri Lanka should be used to support the recruitment and training of Tamils into
			 the Sri Lankan military, Tamil language training for Sinhalese military
			 personnel, and human rights training for all military personnel.
					(4)The Secretary of the Treasury shall
			 instruct the United States executive directors of the international financial
			 institutions to vote against any loan, agreement, or other financial support
			 for Sri Lanka except to meet basic human needs, unless the Secretary of State
			 certifies to the Committees on Appropriations that the Government of Sri Lanka
			 is meeting the conditions that appear under this section in the report
			 accompanying this Act.
					(e)Regional cross border
			 programsOf the funds
			 appropriated by this Act under the heading Economic Support Fund
			 that are available for assistance for Afghanistan and Pakistan, not less than
			 $15,000,000 shall be made available,
			 notwithstanding any other provision of law that restricts assistance to foreign
			 countries, for cross border stabilization and development programs between
			 Afghanistan and Pakistan or between either country and the Central Asian
			 republics.
				Prohibition of payments to united nations
		  members
			7047.None of the funds appropriated or made
			 available pursuant to titles III through VI of this Act for carrying out the
			 Foreign Assistance Act of 1961, may
			 be used to pay in whole or in part any assessments, arrearages, or dues of any
			 member of the United Nations or, from funds appropriated by this Act to carry
			 out chapter 1 of part I of the Foreign
			 Assistance Act of 1961, the costs for participation of another
			 country's delegation at international conferences held under the auspices of
			 multilateral or international organizations.
				War crimes tribunals
		  drawdown
				7048.If the President determines that doing so
			 will contribute to a just resolution of charges regarding genocide or other
			 violations of international humanitarian law, the President may direct a
			 drawdown pursuant to section 552(c) of the Foreign Assistance Act of 1961 of up to
			 $30,000,000 of commodities and services for the
			 United Nations War Crimes Tribunal established with regard to the former
			 Yugoslavia by the United Nations Security Council or such other tribunals or
			 commissions as the Council may establish or authorize to deal with such
			 violations, without regard to the ceiling limitation contained in paragraph (2)
			 thereof: 
			 Provided, That the determination
			 required under this section shall be in lieu of any determinations otherwise
			 required under section 552(c): 
			 Provided further,
			 That funds made available pursuant to this section shall be made available
			 subject to the regular notification procedures of the Committees on
			 Appropriations.
				UNITED
		  NATIONS
				7049.(a)Transparency and accountability
					(1)Of the funds appropriated under title I and
			 under the heading “International Organizations and Programs” in title V of this
			 Act that are available for contributions to any United Nations agency or to the
			 Organization of American States, 10 percent shall be withheld from obligation
			 for such agency or organization if the agency or organization is not—
						(A)publishing on a publicly available Web
			 site, consistent with privacy regulations and due process, regular financial
			 and programmatic audits of the agency or organization, and providing the United
			 States Government with necessary access to such financial and performance
			 audits; and
						(B)implementing best practices for the
			 protection of whistleblowers from retaliation, including for legal burdens of
			 proof, access to independent adjudicative bodies, results that eliminate the
			 effects of retaliation, and statutes of limitation for reporting
			 retaliation.
						(2)The Secretary of State may waive the
			 restriction in this subsection on a case-by-case basis if the Secretary
			 determines and reports that to do so is in the national interest of the United
			 States.
					(b)Restrictions on united nations
			 organizationsNone of the
			 funds made available under title I of this Act may be used by the Secretary of
			 State as a contribution to any organization, agency, commission, or program
			 within the United Nations system if such organization, agency, commission, or
			 program is chaired or presided over by a country, the government of which the
			 Secretary of State has determined, for purposes of section 620A of the Foreign
			 Assistance Act of 1961, section 40 of the Arms Export Control Act, section
			 6(j)(1) of the Export Administration Act of 1979, or any other provision of
			 law, is a government that has repeatedly provided support for acts of
			 international terrorism: 
			 Provided, That the Secretary of
			 State may waive the restriction in this subsection if the Secretary determines
			 and reports to the Committees on Appropriations that to do so is in the
			 national interest of the United States.
				(c)United nations human rights
			 councilFunds appropriated by
			 this Act may be made available for voluntary contributions or payment of United
			 States assessments in support of the United Nations Human Rights Council if the
			 Secretary of State reports to the Committees on Appropriations that
			 participation in the Council is in the national interest of the United States: 
			 Provided, That the Secretary of
			 State shall report to the Committees on Appropriations not later than September
			 30, 2013, on the resolutions considered in the United Nations Human Rights
			 Council during the previous 12 months.
				(d)Capital master planNone of the funds appropriated by this Act
			 may be made available as a United States contribution for additional costs for
			 the Capital Master Plan construction project for the United Nations
			 Headquarters in New York.
				(e)Reporting requirementNot later than 45 days after enactment of
			 this Act, the Secretary of State shall submit a report to the Committees on
			 Appropriation detailing the amount of funds available for obligation or
			 expenditure in fiscal year 2013 under the headings “Contributions to
			 International Organizations” and “International Organizations and Programs”
			 that are withheld from obligation or expenditure due to any provision of law: 
			 Provided, That the Secretary of
			 State shall update such report each time additional funds are withheld by
			 operation of any provision of law: 
			  Provided further,
			 That the reprogramming of any withheld funds identified in such report,
			 including updates thereof, shall be subject to prior consultation with, and the
			 regular notification procedures of, the Committees on Appropriations.
				Community-based police
		  assistance
			7050.(a)AuthorityFunds made available by titles III and IV
			 of this Act to carry out the provisions of chapter 1 of part I and chapters 4
			 and 6 of part II of the Foreign Assistance Act of 1961, may be used,
			 notwithstanding section 660 of that Act, to enhance the effectiveness and
			 accountability of civilian police authority through training and technical
			 assistance in human rights, the rule of law, anti-corruption, strategic
			 planning, and through assistance to foster civilian police roles that support
			 democratic governance, including assistance for programs to prevent conflict,
			 respond to disasters, address gender-based violence, and foster improved police
			 relations with the communities they serve.
				(b)NotificationAssistance provided under subsection (a)
			 shall be subject to the regular notification procedures of the Committees on
			 Appropriations.
				Conferences
			7051.(a)Attendance at international
			 conferencesNone of the funds
			 made available in this Act may be used to send or otherwise pay for the
			 attendance of more than 50 employees of agencies or departments of the
			 Government of the United States who are stationed in the United States, at any
			 single international conference occurring outside the United States, unless the
			 Secretary of State reports to the Committees on Appropriations at least 5 days
			 in advance that the additional employees will not perform a redundant function
			 and such attendance is important to the national interest: 
			 Provided, That for purposes of
			 this section the term international conference shall mean a
			 conference attended by representatives of the Government of the United States
			 and of foreign governments, international organizations, or nongovernmental
			 organizations.
				(b)Reports on conference costs
					(1)The head of any department, agency, board,
			 or commission funded by this Act shall submit semi-annual reports to the
			 Inspector General, or senior ethics official for any entity without an
			 inspector general, of the appropriate department, agency, board, or commission
			 regarding the costs and contracting procedures relating to each conference held
			 by such department, agency, board, or commission during fiscal year 2013 for
			 which the cost to the United States Government was more than
			 $20,000, and shall post such reports on their
			 respective Web sites.
					(2)Each report submitted shall include, for
			 each conference held during the applicable 6 month period—
						(A)a description of the purpose;
						(B)the number of participants
			 attending;
						(C)a detailed statement of the cost to the
			 United States Government; and
						(D)a description of the contracting
			 procedures.
						(3)A grant or contract funded by amounts
			 appropriated by this Act may not be used for the purpose of defraying the cost
			 of a conference that is not directly and programmatically related to the
			 purpose for which the grant or contract was awarded.
					(4)None of the funds made available by this
			 Act may be used for travel and conference activities that are not in compliance
			 with the Office of Management and Budget M–12–12 dated May 11, 2012.
					Aircraft transfer and
		  coordination
			7052.(a)Transfer authorityNotwithstanding any other provision of law
			 or regulation, aircraft procured with funds appropriated by this Act and prior
			 Acts making appropriations for the Department of State, foreign operations, and
			 related programs under the headings Diplomatic and Consular
			 Programs, International Narcotics Control and Law
			 Enforcement, Andean Counterdrug Initiative and
			 Andean Counterdrug Programs may be used for any other program
			 and in any region, including for the transportation of active and standby
			 Civilian Response Corps personnel and equipment during a deployment: 
			 Provided, That the responsibility
			 for policy decisions and justification for the use of such transfer authority
			 shall be the responsibility of the Secretary of State and the Deputy Secretary
			 of State and this responsibility shall not be delegated.
				(b)Property disposalThe authority provided in subsection (a)
			 shall apply only after the Secretary of State determines and reports to the
			 Committees on Appropriations that the equipment is no longer required to meet
			 programmatic purposes in the designated country or region: 
			 Provided, That any such transfer
			 shall be subject to prior consultation with, and the regular notification
			 procedures of, the Committees on Appropriations.
				(c)Aircraft coordination
					(1)The uses of aircraft purchased or leased by
			 the Department of State and USAID with funds made available in this Act or
			 prior Acts making appropriations for the Department of State, foreign
			 operations, and related programs shall be coordinated under the authority of
			 the appropriate Chief of Mission: 
			 Provided, That such aircraft may
			 be used to transport, on a reimbursable or non-reimbursable basis, Federal and
			 non-Federal personnel supporting Department of State and USAID programs and
			 activities: 
			 Provided further,
			 That official travel for other agencies for other purposes may be supported on
			 a reimbursable basis, or without reimbursement when traveling on a space
			 available basis: 
			 Provided further,
			 That in fiscal year 2013 and thereafter, funds received by the Department of
			 State for the use of aircraft owned, leased, or chartered by the Department of
			 State may be credited to the Department's Working Capital Fund and shall be
			 available for expenses related to the purchase, lease, maintenance, chartering,
			 or operation of such aircraft.
					(2)The requirement and authorities of this
			 subsection shall only apply to aircraft, the primary purpose of which is the
			 transportation of personnel.
					Parking fines and real property taxes owed
		  by foreign governments
			7053.The terms and conditions of section 7055 of
			 division F of Public Law 111–117 shall apply to this Act: 
			 Provided, That the date
			 September 30, 2009 in subsection (f)(2)(B) shall be deemed to be
			 September 30, 2012.
				Landmines and cluster
		  munitions
				7054.(a)LandminesNotwithstanding any other provision of law,
			 demining equipment available to USAID and the Department of State and used in
			 support of the clearance of landmines and unexploded ordnance for humanitarian
			 purposes may be disposed of on a grant basis in foreign countries, subject to
			 such terms and conditions as the Secretary of State may prescribe.
				(b)Cluster munitionsNo military assistance shall be furnished
			 for cluster munitions, no defense export license for cluster munitions may be
			 issued, and no cluster munitions or cluster munitions technology shall be sold
			 or transferred, unless—
					(1)the submunitions of the cluster munitions,
			 after arming, do not result in more than 1 percent unexploded ordnance across
			 the range of intended operational environments; and
					(2)the agreement applicable to the assistance,
			 transfer, or sale of such cluster munitions or cluster munitions technology
			 specifies that the cluster munitions will only be used against clearly defined
			 military targets and will not be used where civilians are known to be present
			 or in areas normally inhabited by civilians.
					Prohibition on publicity or
		  propaganda
			7055.No part of any appropriation contained in
			 this Act shall be used for publicity or propaganda purposes within the United
			 States not authorized before the date of the enactment of this Act by the
			 Congress: 
			 Provided, That not to exceed
			 $25,000 may be made available to carry out the
			 provisions of section 316 of Public Law 96–533.
				Limitation on residence
		  expenses
				7056.Of the funds appropriated or made available
			 pursuant to title II of this Act, not to exceed
			 $100,500 shall be for official residence
			 expenses of the United States Agency for International Development during the
			 current fiscal year.
				United states agency for international
		  development management
				(including transfer of
		  funds)
				7057.(a)AuthorityUp to
			 $93,000,000 of the funds made available in title
			 III of this Act to carry out the provisions of part I of the
			 Foreign Assistance Act of 1961 may
			 be used by USAID to hire and employ individuals in the United States and
			 overseas on a limited appointment basis pursuant to the authority of sections
			 308 and 309 of the Foreign Service Act of
			 1980.
				(b)Restrictions
					(1)The number of individuals hired in any
			 fiscal year pursuant to the authority contained in subsection (a) may not
			 exceed 175.
					(2)The authority to hire individuals contained
			 in subsection (a) shall expire on September 30, 2014.
					(c)ConditionsThe authority of subsection (a) should only
			 be used to the extent that an equivalent number of positions that are filled by
			 personal services contractors or other non-direct hire employees of USAID, who
			 are compensated with funds appropriated to carry out part I of the
			 Foreign Assistance Act of 1961 are
			 eliminated.
				(d)Program account chargedThe account charged for the cost of an
			 individual hired and employed under the authority of this section shall be the
			 account to which such individual's responsibilities primarily relate: 
			 Provided, That funds made
			 available to carry out this section may be transferred to, and merged with,
			 funds appropriated by this Act in title II under the heading Operating
			 Expenses.
				(e)Foreign service limited
			 extensionsIndividuals hired
			 and employed by USAID, with funds made available in this Act or prior Acts
			 making appropriations for the Department of State, foreign operations, and
			 related programs, pursuant to the authority of section 309 of the
			 Foreign Service Act of 1980, may be
			 extended for a period of up to 4 years notwithstanding the limitation set forth
			 in such section.
				(f)Disaster surge capacityFunds appropriated under title III of this
			 Act to carry out part I of the Foreign
			 Assistance Act of 1961 may be used, in addition to funds otherwise
			 available for such purposes, for the cost (including the support costs) of
			 individuals detailed to or employed by USAID whose primary responsibility is to
			 carry out programs in response to natural or man-made disasters subject to the
			 regular notification procedures of the Committees on Appropriations.
				(g)Personal services contractorsFunds appropriated by this Act to carry out
			 chapter 1 of part I, chapter 4 of part II, and section 667 of the Foreign
			 Assistance Act of 1961, and title II of the Agricultural Trade Development and
			 Assistance Act of 1954, may be used by USAID to employ up to 40 personal
			 services contractors in the United States, notwithstanding any other provision
			 of law, for the purpose of providing direct, interim support for new or
			 expanded overseas programs and activities managed by the agency until permanent
			 direct hire personnel are hired and trained: 
			 Provided, That not more than 15
			 of such contractors shall be assigned to any bureau or office: 
			 Provided further,
			 That such funds appropriated to carry out title II of the Agricultural Trade
			 Development and Assistance Act of 1954, may be made available only for personal
			 services contractors assigned to the Office of Food for Peace.
				(h)small
			 businessIn entering into
			 multiple award indefinite-quantity contracts with funds appropriated by this
			 Act, USAID may provide an exception to the fair opportunity process for placing
			 task orders under such contracts when the order is placed with any category of
			 small or small disadvantaged business.
				(i)Senior foreign service limited
			 appointmentsIndividuals
			 hired pursuant to the authority provided by section 7059(o) of division F of
			 Public Law 111–117 may be assigned to or support programs in Iraq, Afghanistan,
			 or Pakistan with funds made available in this Act and prior Acts making
			 appropriations for the Department of State, foreign operations, and related
			 programs.
				Global health
		  activities
			7058.(a)In GeneralFunds appropriated by titles III and IV of
			 this Act that are made available for bilateral assistance for global health
			 activities including activities relating to research on, and the prevention,
			 treatment and control of, HIV/AIDS may be made available notwithstanding any
			 other provision of law except for provisions under the heading Global
			 Health Programs and the United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003 (117 Stat. 711; 22 U.S.C. 7601 et seq.),
			 as amended: 
			 Provided, That of the funds
			 appropriated under title III of this Act, not less than
			 $700,000,000 should be made available for family
			 planning/reproductive health, including in areas where population growth
			 threatens biodiversity or endangered species.
				(b)Global fundNot later than September 30, 2013, the
			 Secretary of State shall submit a report to the Committees on Appropriations
			 assessing progress by the Global Fund to Fight AIDS, Tuberculosis, and Malaria
			 (Global Fund) in implementing the recommendations contained in the Final Report
			 of the High-Level Independent Review Panel on Fiduciary Controls and Oversight
			 Mechanisms of the Global Fund (the Final Report): 
			 Provided, That the Secretary of
			 State should consider withholding a portion of the United States contribution
			 to the Global Fund, if necessary, to further the implementation of such
			 recommendations, subject to prior consultation with the Committees on
			 Appropriations, but any such withholding shall not be in addition to funds that
			 are withheld from the Global Fund in fiscal year 2013 pursuant to the
			 application of any other provision contained in this or any other Act.
				(c)Pandemic responseIf the President determines and reports to
			 the Committees on Appropriations that a pandemic virus is efficient and
			 sustained, severe, and is spreading internationally, funds made available under
			 titles III, IV, and VIII in this Act and prior Acts making appropriations for
			 the Department of State, foreign operations, and related programs may be made
			 available to combat such virus: 
			 Provided, That funds made
			 available pursuant to the authority of this subsection shall be subject to
			 prior consultation with, and the regular notification procedures of, the
			 Committees on Appropriations.
				(d)Challenge grantsFunds appropriated by this Act under the
			 heading Global Health Programs that are administered by the
			 Office of the United States Global HIV/AIDS Coordinator and made available for
			 programs to combat HIV/AIDS, shall be made available as challenge grants in
			 countries receiving assistance from the Global Fund to Fight AIDS, Tuberculosis
			 and Malaria (the Global Fund): 
			 Provided, That the purpose of
			 such challenge grants shall be to leverage funding from host country
			 governments, multilateral organizations, including the World Bank, and/or other
			 donor governments for activities supported by the Global Fund: 
			 Provided further,
			 That not later than 180 days after implementation of a challenge grants
			 program, the Secretary of State shall submit a report to the Committees on
			 Appropriations assessing the ability of such program to increase funding for
			 activities supported by the Global Fund from sources other than the United
			 States Government and recommendations for improving such program.
				GENDER
		  PROGRAMS
			7059.(a)gender equality
					(1)Of the funds appropriated by this Act, not
			 less than $1,650,000,000 shall be made available
			 for gender programs.
					(2)The Secretary of State and the USAID
			 Administrator shall make every effort to integrate a focus on gender equality
			 in Department of State and USAID headquarters and overseas operations,
			 including in strategic planning and budget allocations, and in monitoring and
			 evaluation of the impact of United States policies and programs on women and
			 girls in foreign countries, as appropriate.
					(3)Funds appropriated by this Act shall be
			 made available to promote gender equality in United States Government
			 diplomatic and development efforts by raising the status, increasing the
			 participation, and protecting the rights of women and girls worldwide,
			 including by—
						(A)expanding access to education and health
			 services for women and girls;
						(B)providing women and girls access to legal
			 and other protective services;
						(C)expanding economic opportunities for poor
			 women, including increasing the number and capacity of women-owned enterprises
			 that employ the poor and very poor, improving property rights for women,
			 increasing access to financial services and capital for women living in
			 poverty, enhancing the role of women in economic decision-making and the
			 ability of women to participate in local, national, and global markets;
						(D)focusing on reducing disparities between
			 women’s and men’s access to, control over, and ability to benefit economically,
			 politically, and socially from resources and services;
						(E)ensuring that programs to strengthen food
			 security and agricultural development take into account the unique needs of
			 women, in particular increasing women’s assets and prioritizing access to
			 inputs, technologies, and technical assistance for women farmers; and
						(F)increasing the participation of women in
			 the planning, implementation, monitoring, and evaluation of such efforts,
			 including by building the capacity of women-focused organizations.
						(b)Women’s political leadershipOf the funds appropriated under the
			 headings Development Assistance, Economic Support
			 Fund, Democracy Fund, and Middle East and North
			 Africa Incentive Fund in this Act, not less than
			 $50,000,000 shall be made available for programs
			 and activities to increase political opportunities for women in countries where
			 women and girls suffer severe forms of discrimination due to law, policy, or
			 practice, by strengthening protections for women’s political status, expanding
			 women’s participation in political parties and elections, and increasing
			 women’s access to leadership positions in government at the local, provincial,
			 and national levels.
				(c)Gender-Based violence
					(1)Of the funds appropriated under the
			 headings Global Health Programs, Development
			 Assistance, Economic Support Fund, Democracy
			 Fund, Middle East and North Africa Incentive Fund, and
			 International Narcotics Control and Law Enforcement in this Act,
			 not less than $150,000,000 shall be made
			 available, notwithstanding section 660 of the Foreign Assistance Act of 1961,
			 to strengthen, expand, and implement a multi-year strategy to prevent and
			 respond to gender-based violence in countries where it is common in conflict
			 and non-conflict settings, and funds appropriated under the headings
			 International Disaster Assistance, Transition
			 Initiatives, Complex Crises Fund, Migration and
			 Refugee Assistance, and Emergency Refugee and Migration
			 Assistance should be made available for such efforts.
					(2)Department of State and USAID gender
			 programs shall incorporate coordinated efforts to combat a variety of forms of
			 gender-based violence, including child marriage, rape, female genital cutting
			 and mutilation, and domestic violence, among other forms of gender-based
			 violence in conflict and non-conflict settings.
					(3)Programs and activities funded under titles
			 III and IV of this Act to train foreign police, judicial, and military
			 personnel, including for international peacekeeping operations, shall address,
			 where appropriate, prevention and response to gender-based violence and
			 trafficking in persons, notwithstanding section 660 of the Foreign Assistance
			 Act of 1961, and shall promote the integration of women into the police and
			 other security forces of their countries.
					(d)Strategy to implement the national action
			 plan
					(1)Of the funds appropriated under titles III
			 and IV (but not including funds appropriated under the headings
			 Development Assistance and International Disaster
			 Assistance) in this Act, not less than
			 $50,000,000 shall be made available to support a
			 multi-year strategy to fully implement the United States National Action Plan
			 on Women, Peace, and Security, including to expand, and improve coordination
			 of, United States Government efforts to empower women as equal partners in
			 conflict prevention, peace building, transitional processes, and reconstruction
			 efforts in countries affected by conflict or in political transitions which may
			 perpetuate the inequality of, and discrimination and violence against, women
			 and girls, and to ensure their equal access to relief and recovery
			 assistance.
					(2)The Secretary of State shall submit a
			 report to the Committees on Appropriations not later than 120 days after
			 enactment of this Act describing the strategy required in paragraph (1) and how
			 existing programs are being redesigned to directly and concretely implement
			 such strategy.
					(e)Funds made available by this Act for
			 assistance for women and girls shall be made available notwithstanding any
			 other provision of law: 
			 Provided, That nothing in this
			 section shall be construed to alter any existing statutory prohibitions against
			 abortion or involuntary sterilizations contained in this or any other
			 Act.
				SECTOR
		  ALLOCATIONS
			7060.(a)Basic and higher education
					(1)Basic educationOf the funds appropriated by title III of
			 this Act, up to $800,000,000 may be made
			 available for assistance for basic education, including as a contribution to
			 the Global Partnership for Education.
					(2)Higher educationOf the funds appropriated by title III of
			 this Act, not less than $215,000,000 shall be
			 made available for assistance for higher education, of which
			 $25,000,000 shall be to support such programs in
			 Africa, including for partnerships between higher education institutions in
			 Africa and the United States.
					(b)Development grants programOf the funds appropriated in title III of
			 this Act, not less than $45,000,000 shall be
			 made available for the Development Grants Program established pursuant to
			 section 674 of the Department of State, Foreign Operations, and Related
			 Programs Appropriations Act, 2008 (division J of Public Law 110–161), primarily
			 for unsolicited proposals for activities within any sector, to support grants
			 of not more than $2,000,000 to small
			 nongovernmental organizations: 
			 Provided, That funds made
			 available under this subsection are in addition to other funds available for
			 such purposes including funds designated by this Act by subsection (f).
				(c)Environment and energy
					(1)In generalOf the funds appropriated by this Act, not
			 less than $1,155,000,000 shall be made available
			 for environment and energy programs.
					(2)Clean energy programsThe limitation in section 7081(b) of
			 division F of Public Law 111–117 shall continue in effect during fiscal year
			 2013 as if part of this Act: 
			 Provided, That the proviso
			 contained in such section shall not apply.
					(3)Adaptation programsFunds appropriated by this Act may be made
			 available for United States contributions to the Least Developed Countries
			 Fund, the Special Climate Change Fund, the Forest Carbon Partnership Facility,
			 the Green Climate Fund, and the Partnership for Market Readiness to support
			 adaptation and mitigation programs and activities.
					(4)Sustainable landscapes and biodiversity
			 programsOf the funds
			 appropriated under title III of this Act, not less than
			 $111,000,000 shall be made available for
			 sustainable landscapes programs and, in addition, not less than
			 $200,000,000 shall be made available to protect
			 biodiversity, including not less than $2,000,000
			 to implement and enforce section 8204 of Public Law 110–246, and shall not be
			 used to support or promote industrial scale logging in areas of tropical forest
			 where no such logging occured prior to the date of enactment of this Act: 
			 Provided, That funds made
			 available for the Central African Regional Program for the Environment and
			 other tropical forest programs in the Congo Basin for the United States Fish
			 and Wildlife Service (USFWS) shall be apportioned directly to the
			 USFWS: Provided further, That
			 funds made available for the Department of the Interior (DOI) for programs in
			 the Mayan Biosphere Reserve shall be apportioned directly to the DOI: Provided further, That such funds
			 shall also support programs to protect great apes in Africa and Indonesia, and
			 other endangered species.
					(5)AuthorityFunds appropriated by this Act to carry out
			 the provisions of sections 103 through 106, and chapter 4 of part II, of the
			 Foreign Assistance Act of 1961 may be used, notwithstanding any other provision
			 of law except for the provisions of this subsection and subject to the regular
			 notification procedures of the Committees on Appropriations, to support
			 programs and activities specified in this section.
					(6)Extraction of natural resources
						(A)Funds appropriated by this Act shall be
			 made available to promote and support transparency and accountability of
			 expenditures and revenues related to the extraction of natural resources,
			 including by strengthening implementation and monitoring of the Extractive
			 Industries Transparency Initiative, implementing and enforcing section 8204 of
			 Public Law 110–246 and the Kimberley Process Certification Scheme, and
			 providing technical assistance to promote independent audit mechanisms and
			 support civil society participation in natural resource management.
						(B)(i)The Secretary of the Treasury shall inform
			 the managements of the international financial institutions and post on the
			 Department of the Treasury’s Web site that it is the policy of the United
			 States to vote against any assistance by such institutions (including but not
			 limited to any loan, credit, grant, or guarantee) for the extraction and export
			 of a natural resource if the government of the country has in place laws or
			 regulations to prevent or limit the public disclosure of company payments as
			 required by section 1504 of Public Law 111–203, and unless such government has
			 in place functioning systems in the sector in which assistance is being
			 considered for—
								(I)accurately accounting for and public
			 disclosure of payments to the host government by companies involved in the
			 extraction and export of natural resources;
								(II)the
			 independent auditing of accounts receiving such payments and public disclosure
			 of the findings of such audits; and
								(III)public disclosure of such documents as Host
			 Government Agreements, Concession Agreements, and bidding documents, allowing
			 in any such dissemination or disclosure for the redaction of, or exceptions
			 for, information that is commercially proprietary or that would create
			 competitive disadvantage.
								(ii)The requirements of clause (i) shall not
			 apply to assistance for the purpose of building the capacity of such government
			 to meet the requirements of this subparagraph.
							(C)The Secretary of the Treasury or the
			 Secretary of State, as appropriate, shall instruct the United States executive
			 director of each international financial institution and the United States
			 representatives to all forest-related multilateral financing mechanisms and
			 processes to vote against industrial scale logging in areas of tropical forest
			 where no such logging occured prior to the date of enactment of this
			 Act.
						(D)The Secretary of the Treasury shall
			 instruct the executive director of each international financial institution to
			 vote against the construction of any coal-fired power plant that does not meet
			 United States Government emissions requirements for new coal-fired power
			 plants, and absent a thorough, independent assessment including public
			 consultation indicating that a mix of conservation and efficiency measures, and
			 renewable energy alternatives, cannot together produce comparable amounts of
			 electricity at comparable cost over the lifetime of the plant.
						(7)Continuation of prior lawSection 7081(g)(2) and (4) of division F of
			 Public Law 111–117 shall continue in effect during fiscal year 2013 as if part
			 of this Act.
					(d)Food security and agriculture
			 developmentOf the funds
			 appropriated by title III of this Act, not less than
			 $1,200,000,000 should be made available for food
			 security and agriculture development programs, of which
			 $32,000,000 shall be made available for
			 Collaborative Research Support Programs: 
			 Provided, That such funds may be
			 made available notwithstanding any other provision of law to address food
			 shortages, and may be made available for a United States contribution to the
			 endowment of the Global Crop Diversity Trust pursuant to section 3202 of Public
			 Law 110–246.
				(e)Microenterprise and
			 microfinanceOf the funds
			 appropriated by this Act, not less than
			 $265,000,000 should be made available for
			 microenterprise and microfinance development programs for the poor, especially
			 women: 
			 Provided, That notwithstanding
			 the requirements of sections 254 (a)(1) and (2) of the Foreign Assistance Act
			 of 1961, the USAID Administrator may certify, pursuant to section 254(a)(3) of
			 such Act, poverty assessment tools developed by an organization other than
			 USAID.
				(f)Reconciliation programs
					(1)Of the funds appropriated by this Act under
			 the headings Economic Support Fund and Development
			 Assistance, $26,000,000 shall be made
			 available to support people-to-people reconciliation programs which bring
			 together individuals of different ethnic, religious, and political backgrounds
			 from areas of civil strife and war, of which
			 $10,000,000 shall be made available for such
			 programs in the Middle East: 
			 Provided, That the USAID
			 Administrator shall consult with the Committees on Appropriations, prior to the
			 initial obligation of funds, on the uses of such funds: Provided further, That to the maximum
			 extent practicable, such funds shall be matched by sources other than the
			 United States Government.
					(2)Funds appropriated by this Act under the
			 headings Economic Support Fund and Development
			 Assistance may be made available for a New Generation in the
			 Middle East initiative to build understanding, tolerance, and mutual
			 respect among the next generation of Israeli and Palestinian leaders.
					(g)Trafficking in personsOf the funds appropriated by this Act under
			 the headings Development Assistance, Economic Support
			 Fund, and International Narcotics Control and Law
			 Enforcement, not less than $39,000,000
			 shall be made available for activities to combat trafficking in persons
			 internationally.
				(h)Water and sanitationOf the funds appropriated by this Act, not
			 less than $400,000,000 shall be made available
			 for water and sanitation supply projects pursuant to the Senator Paul Simon
			 Water for the Poor Act of 2005 (Public Law 109–121).
				(i)Notification requirementsAuthorized deviations from funding levels
			 contained in this section shall be subject to the regular notification
			 procedures of the Committees on Appropriations.
				Central
		  asia
			7061.The terms and conditions of subsections (a)
			 through (d) of section 7075 and subsections (a) through (e) of section 7076 of
			 the Department of State, Foreign Operations, and Related Programs
			 Appropriations Act, 2009 (division H of Public Law 111–8) shall apply to funds
			 appropriated by this Act, except that the Secretary of State may waive the
			 application of section 7076(a) for a period of not more than 6 months and every
			 6 months thereafter until September 30, 2014, if the Secretary certifies to the
			 Committees on Appropriations that the waiver is in the national security
			 interest and necessary to obtain access to and from Afghanistan for the United
			 States, and the waiver includes an assessment of progress, if any, by the
			 Government of Uzbekistan in meeting the requirements in section 7076(a): 
			 Provided, That the Secretary of
			 State, in consultation with the Secretary of Defense, shall submit a report to
			 the Committees on Appropriations not later than 180 days after enactment of
			 this Act and 12 months thereafter, on all United States Government assistance
			 provided to the Government of Uzbekistan and expenditures made in support of
			 the Northern Distribution Network in Uzbekistan, including any credible
			 information that such assistance or expenditures are being diverted for corrupt
			 purposes: 
			 Provided further,
			 That information provided in the assessment and report required by the previous
			 provisos shall be unclassified but may be accompanied by a classified annex and
			 such annex shall indicate the basis for such classification: 
			 Provided further,
			 That for the purposes of the application of section 7075(c) to this Act, the
			 report shall be submitted not later than October 1, 2013, and for the purposes
			 of the application of section 7076(e) to this Act, the term
			 assistance shall not include expanded international military
			 education and training.
				Requests for
		  documents
				7062.None of the funds appropriated or made
			 available pursuant to titles III through VI of this Act shall be available to a
			 nongovernmental organization, including any contractor, which fails to provide
			 upon timely request any document, file, or record necessary to the auditing
			 requirements of the United States Agency for International Development.
				Overseas private investment
		  corporation
				(including transfer of
		  funds)
				7063.(a)Whenever the President determines that it
			 is in furtherance of the purposes of the Foreign Assistance Act of 1961, up to a total
			 of $20,000,000 of the funds appropriated under
			 title III of this Act may be transferred to, and merged with, funds
			 appropriated by this Act for the Overseas Private Investment Corporation
			 Program Account, to be subject to the terms and conditions of that account: 
			 Provided, That such funds shall
			 not be available for administrative expenses of the Overseas Private Investment
			 Corporation: 
			 Provided further,
			 That designated funding levels in this Act shall not be transferred pursuant to
			 this section: 
			 Provided further,
			 That the exercise of such authority shall be subject to the regular
			 notification procedures of the Committees on Appropriations.
				(b)Notwithstanding section 235(a)(2) of the
			 Foreign Assistance Act of 1961, the authority of subsections (a) through (c) of
			 section 234 of such Act shall remain in effect until September 30, 2013.
				INTERNATIONAL PRISON
		  CONDITIONS
			7064.(a)Not later than 180 days after enactment of
			 this Act, the Secretary of State shall submit to the Committees on
			 Appropriations a report, which shall also be made publicly available including
			 on the Department of State’s Web site, describing—
					(1)conditions in prisons and other detention
			 facilities in countries whose governments receive United States assistance and
			 which the Secretary determines raise serious human rights or humanitarian
			 concerns; and
					(2)the extent to which such governments are
			 taking steps to eliminate such conditions.
					(b)For purposes of each determination made
			 pursuant to subsection (a), the Secretary shall consider the criteria listed in
			 paragraphs (1) through (10) of subsection (b) of section 7085 of division F of
			 Public Law 111–117.
				(c)Of the funds appropriated under the
			 headings Development Assistance, Economic Support
			 Fund, and International Narcotics Control and Law
			 Enforcement in this Act and prior Acts making appropriations for the
			 Department of State, foreign operations, and related programs, not less than
			 $5,000,000 shall be made available,
			 notwithstanding section 660 of the Foreign Assistance Act of 1961, for
			 assistance to eliminate such conditions: 
			 Provided, That decisions
			 regarding the uses of such funds shall be the responsibility of the Assistant
			 Secretary of State for the Bureau of Democracy, Human Rights, and Labor, in
			 consultation with USAID's Assistant Administrator for the Bureau for Democracy,
			 Conflict, and Humanitarian Assistance, as appropriate.
				Prohibition on use of
		  torture
			7065.(a)None of the funds made available in this
			 Act may be used to support or justify the use of torture, cruel, or inhumane
			 treatment.
				(b)Funds appropriated by this Act to carry out
			 the provisions of chapters 1, 10, 11, and 12 of part I and chapter 4 of part II
			 of the Foreign Assistance Act of 1961 shall be made available, notwithstanding
			 section 660 of the Foreign Assistance Act of
			 1961, for assistance to eliminate torture by foreign police,
			 military or other security forces in countries receiving assistance from funds
			 appropriated by this Act that are identified in the Department of State's most
			 recent Country Reports on Human Rights Practices.
				Extradition
			7066.(a)None of the funds appropriated in this Act
			 may be used to provide assistance (other than funds provided under the headings
			 International Narcotics Control and Law Enforcement,
			 Migration and Refugee Assistance, Emergency Migration and
			 Refugee Assistance, and Nonproliferation, Anti-terrorism,
			 Demining and Related Assistance) for the central government of a
			 country which has notified the Department of State of its refusal to extradite
			 to the United States any individual indicted for a criminal offense for which
			 the maximum penalty is life imprisonment without the possibility of parole or
			 for killing a law enforcement officer, as specified in a United States
			 extradition request.
				(b)Subsection (a) shall only apply to the
			 central government of a country with which the United States maintains
			 diplomatic relations and with which the United States has an extradition treaty
			 and the government of that country is in violation of the terms and conditions
			 of the treaty.
				(c)The Secretary of State may waive the
			 restriction in subsection (a) on a case-by-case basis if the Secretary
			 certifies to the Committees on Appropriations that such waiver is important to
			 the national interests of the United States.
				commercial leasing of defense
		  articles
			7067.Notwithstanding any other provision of law,
			 and subject to the regular notification procedures of the Committees on
			 Appropriations, the authority of section 23(a) of the Arms Export Control Act
			 may be used to provide financing to Israel, Egypt and NATO and major non-NATO
			 allies for the procurement by leasing (including leasing with an option to
			 purchase) of defense articles from United States commercial suppliers, not
			 including Major Defense Equipment (other than helicopters and other types of
			 aircraft having possible civilian application), if the President determines
			 that there are compelling foreign policy or national security reasons for those
			 defense articles being provided by commercial lease rather than by
			 government-to-government sale under such Act.
				Independent states of the former soviet
		  union
				7068.(a)None of the funds appropriated by this Act
			 shall be made available for assistance for a government of an Independent State
			 of the former Soviet Union if that government directs any action in violation
			 of the territorial integrity or national sovereignty of any other Independent
			 State of the former Soviet Union, such as those violations included in the
			 Helsinki Final Act: 
			 Provided, That such funds may be
			 made available without regard to the restriction in this subsection if the
			 President determines that to do so is in the national security interest of the
			 United States.
				(b)Funds appropriated by this Act under the
			 heading Economic Support Fund may be made available,
			 notwithstanding any other provision of law, for assistance and related programs
			 for the countries identified in section 3(c) of the Support for Eastern
			 European Democracy (SEED) Act of 1989 (Public Law 101–179) and section 3 of the
			 FREEDOM Support Act (Public Law 102–511) and may be used to carry out the
			 provisions of those Acts: 
			 Provided, That such assistance
			 and related programs from funds appropriated by this Act under the headings
			 Global Health Programs, Economic Support Fund,
			 Democracy Fund, International Narcotics Control and Law
			 Enforcement, Nonproliferation, Anti-terrorism, Demining, and
			 Related Programs, International Military Education and
			 Training, and Foreign Military Financing Program shall
			 be administered in accordance with the responsibilities of the coordinator
			 designated pursuant to section 601 of the Support for Eastern European
			 Democracy (SEED) Act of 1989 (Public Law 101–179) and section 102 of the
			 FREEDOM Support Act (Public Law 102–511).
				(c)Section 907 of the FREEDOM Support Act
			 shall not apply to—
					(1)activities to support democracy or
			 assistance under title V of the FREEDOM Support Act and section 1424 of Public
			 Law 104–201 or non-proliferation assistance;
					(2)any assistance provided by the Trade and
			 Development Agency under section 661 of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2421);
					(3)any activity carried out by a member of the
			 United States and Foreign Commercial Service while acting within his or her
			 official capacity;
					(4)any insurance, reinsurance, guarantee, or
			 other assistance provided by the Overseas Private Investment Corporation under
			 title IV of chapter 2 of part I of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2191 et seq.);
					(5)any financing provided under the
			 Export-Import Bank Act of 1945; or
					(6)humanitarian assistance.
					international monetary fund
		  
			7069.(a)The terms and conditions of sections
			 7086(b) (1) and (2) and 7090(a) of division F of Public Law 111–117 shall apply
			 to this Act.
				(b)The Secretary of the Treasury shall
			 instruct the United States Executive Director of the International Monetary
			 Fund (IMF) to seek to ensure that any loan will be repaid to the IMF before
			 other private creditors.
				(c)The Secretary of the Treasury shall seek to
			 ensure that the IMF is implementing best practices for the protection of
			 whistleblowers from retaliation, including best practices for legal burdens of
			 proof, access to independent adjudicative bodies, results that eliminate the
			 effects of retaliation, and statutes of limitation for reporting
			 retaliation.
				Repression in the russian
		  federation
			7070.(a)None of the funds appropriated under the
			 heading Economic Support Fund in this Act may be made available
			 for the Government of the Russian Federation, after 180 days from the date of
			 the enactment of this Act, unless the Secretary of State certifies to the
			 Committees on Appropriations that the Government of the Russian
			 Federation—
					(1)has implemented no statute, Executive
			 order, regulation or similar government action that would discriminate, or
			 which has as its principal effect discrimination, against religious groups or
			 religious communities in the Russian Federation in violation of accepted
			 international agreements on human rights and religious freedoms to which the
			 Russian Federation is a party;
					(2)is honoring its international obligations
			 regarding freedom of expression, assembly, and press, as well as due
			 process;
					(3)is investigating and prosecuting law
			 enforcement personnel credibly alleged to have committed human rights abuses
			 against political leaders, activists and journalists; and
					(4)is immediately releasing political leaders,
			 activists and journalists who remain in detention.
					(b)The Secretary of State may waive the
			 requirements of subsection (a) if the Secretary determines that to do so is
			 important to the national interests of the United States.
				prohibition on first-class
		  travel
			7071.None of the funds made available in this
			 Act may be used for first-class travel by employees of agencies funded by this
			 Act in contravention of sections 301–10.122 through 301–10.124 of title 41,
			 Code of Federal Regulations.
				Disability
		  programs
				7072.(a)Of the funds appropriated by this Act under
			 the heading Economic Support Fund, not less than
			 $5,000,000 shall be made available for programs
			 and activities administered by USAID to address the needs and protect and
			 promote the rights of people with disabilities in developing countries,
			 including initiatives that focus on independent living, economic
			 self-sufficiency, advocacy, education, employment, transportation, sports, and
			 integration of individuals with disabilities, including for the cost of
			 translation.
				(b)Funds appropriated under the heading
			 “Operating Expenses” in title II of this Act shall be made available to develop
			 and implement training for staff in overseas USAID missions to promote the full
			 inclusion and equal participation of people with disabilities in developing
			 countries.
				(c)Of the funds made available by this
			 section, up to 7 percent may be for management, oversight, and technical
			 support.
				Enterprise
		  funds
			7073.(a)Prior to the distribution of any assets
			 resulting from any liquidation, dissolution, or winding up of an Enterprise
			 Fund, in whole or in part, the President shall submit to the Committees on
			 Appropriations, in accordance with the regular notification procedures of the
			 Committees on Appropriations, a plan for the distribution of the assets of the
			 Enterprise Fund.
				(b)Funds made available under titles III
			 through VI of this Act for Enterprise Funds shall be expended at the minimum
			 rate necessary to make timely payment for projects and activities and no such
			 funds may be available except through the regular notification procedures of
			 the Committees on Appropriations.
				Consular
		  affairs
			7074.The Secretary of State shall implement the
			 necessary steps, including hiring a sufficient number of consular officers to
			 include limited non-career appointment officers, in the People’s Republic of
			 China, Brazil, and India to reduce or maintain the wait time to interview a
			 visa applicant to 3 weeks after a visa application has been submitted: 
			 Provided, That exceptions to this
			 standard may occur due to security considerations and to ensure adequate
			 provision of consular services to United States citizens.
				PROCUREMENT
		  REFORM
				7075.Section 7077 of division I of Public Law
			 112–74 shall continue in effect during fiscal year 2013: 
			 Provided, That subsection (b)(3)
			 of such section is amended to read as follows—
				
					(3)either is—
						(A)a for-profit entity majority owned and
				operated by individuals who are citizens or lawful permanent residents of;
				or
						(B)a non-profit entity majority operated and
				managed by individuals who are citizens or lawful permanent residents
				of;
						“a country receiving assistance from
				funds appropriated under title III of this
				Act..
				Operating and spend
		  plans
				7076.(a)Operating plansNot later than 45 days after the date of
			 enactment of this Act, each department, agency or organization funded in titles
			 I and II, and the Department of the Treasury shall submit to the Committees on
			 Appropriations an operating plan for funds appropriated to such department,
			 agency, or organization in such titles of this Act, or funds otherwise
			 available for obligation in fiscal year 2013, that provides details of the use
			 of such funds at the program, project, and activity level: 
			 Provided, That such operating
			 plans shall be subject to the regular notification procedures of the Committees
			 on Appropriations.
				(b)Spend plansPrior to the initial obligation of funds,
			 the Secretary of State, in consultation with the USAID Administrator, shall
			 submit to the Committees on Appropriations a detailed spend plan for funds made
			 available in titles III and IV of this Act for assistance for Iraq,
			 Afghanistan, Pakistan, and the West Bank and Gaza, and for food security and
			 agriculture development programs and environment programs.
				(c)NotificationsThe spend plans referenced in subsection
			 (b) shall be subject to prior consultation with the Committees on
			 Appropriations and shall not be considered as meeting the notification
			 requirements under section 7015 of this Act or under section 634A of the
			 Foreign Assistance Act of 1961.
				special defense acquisition
		  fund
			7077.Not to exceed
			 $100,000,000 may be obligated pursuant to
			 section 51(c)(2) of the Arms Export Control Act for the purposes of the Special
			 Defense Acquisition Fund (Fund), to remain available for obligation until
			 September 30, 2016: 
			 Provided, That the provision of
			 defense articles and defense services to foreign countries or international
			 organizations from the Fund shall be subject to the concurrence of the
			 Secretary of State.
				UNITED NATIONS POPULATION
		  FUND
				7078.(a)ContributionOf the funds made available under the
			 heading International Organizations and Programs in this Act for
			 fiscal year 2013, $44,500,000 shall be made
			 available for the United Nations Population Fund (UNFPA).
				(b)Availability of fundsFunds appropriated by this Act for UNFPA,
			 that are not made available for UNFPA because of the operation of any provision
			 of law, shall be transferred to the ‘‘Global Health Programs’’ account and
			 shall be made available for family planning, maternal, and reproductive health
			 activities, subject to the regular notification procedures of the Committees on
			 Appropriations.
				(c)Prohibition on use of funds in
			 ChinaNone of the funds made
			 available by this Act may be used by UNFPA for a country program in the
			 People’s Republic of China.
				(d)Conditions on availability of
			 fundsFunds made available by
			 this Act for UNFPA may not be made available unless—
					(1)UNFPA maintains funds made available by
			 this Act in an account separate from other accounts of UNFPA and does not
			 commingle such funds with other sums; and
					(2)UNFPA does not fund abortions.
					 Authorization for selective capital
		  increase
			7079.Section 70 of the Bretton Woods Agreements
			 Act (22 U.S.C. 286 et seq.), is amended in subsection (b) by adding at the end
			 the following:
				
					(3)In order to pay for the increase in the
				United States subscription to the Bank under subsection (a)(1)(B), there are
				authorized to be appropriated, without fiscal year limitation,
				$4,639,501,466 for payment by the Secretary of
				the Treasury.
					(4)Of the amount authorized to be appropriated
				under paragraph (1)(A)(i), $278,370,088 shall be
				for paid in shares of the Bank; and (ii)
				$4,361,131,378 shall be for callable shares of
				the
				Bank.
					.
				COMMUNITY DEVELOPMENT
		  FUNDS
				7080.Funds appropriated by this Act to carry out
			 part I of the Foreign Assistance Act of 1961 which are made available through
			 grants or cooperative agreements to strengthen food security in developing
			 countries and which are consistent with the goals of title II of the Food for
			 Peace Act, may be deemed to be expended on nonemergency food assistance for
			 purposes of section 412(e)(1) of the Food for Peace Act, 7 U.S.C.
			 1736f(e)(1).
				UNITED STATES EXPORT PROMOTION
		  ACTIVITIES
				7081.Not later than 180 days after enactment of
			 this Act, the Secretary of State, in consultation with the Secretary of the
			 Treasury, the USAID Administrator, the Secretary of Commerce, and the heads of
			 the Export-Import Bank of the United States, Overseas Private Investment
			 Corporation, United States Trade and Development Agency, and other relevant
			 Federal agencies, shall submit a report to the Committees on Appropriations
			 detailing programs and activities supported by the Department of State and such
			 agencies to promote exports of United States goods and services worldwide,
			 particularly to Africa, and a plan for improving inter-agency coordination in
			 efforts to—
				(1)increase exports of United States goods and
			 services;
				(2)align United States commercial interests
			 with development priorities in each region;
				(3)facilitate the development of relationships
			 between the governments of, and businesses in, other countries with United
			 States businesses;
				(4)enhance the competitiveness of United
			 States businesses overseas; and
				(5)encourage a greater understanding among
			 United States business and financial communities of potential markets in other
			 countries for United States exports.
				 HEAVILY INDEBTED POOR COUNTRIES
		  AUTHORIZATION
			7082.Section 501(i) of title V of H.R. 3425 as
			 enacted into law by section 1000(a)(5) of Public Law 106–113, as amended by
			 section 699H(b)(1) of division J of Public Law 110–161, is further amended by
			 striking 2000–2010 and inserting in lieu thereof
			 2000–2015.
				 FRAUD PREVENTION AND DETECTION
		  FEES
				7083.In addition to the uses permitted pursuant
			 to Section 286(v)(2)(A) of the Immigration and Nationality Act (8 U.S.C.
			 1356(v)(2)(A)), the Secretary of State may also use fees deposited into the
			 Fraud Prevention and Detection Account for programs and activities: (1) to
			 increase the number of personnel assigned to the function of preventing and
			 detecting visa fraud; and (2) to purchase, lease, construct, and staff
			 facilities used for the processing of the class of visas described in
			 subparagraphs (H)(i), (H)(ii), or (L) of section 101(a)(15) of that Act.
				 BORDER CROSSING CARD FEE FOR
		  MINORS
				7084.Section 410(a)(1)(A) of title IV of the
			 Department of State and Related Agencies Appropriations Act, 1999 (contained in
			 division A of Public Law 105–277) is amended by striking a fee of
			 $13 and inserting a fee of not to
			 exceed half the amount of the fee that would otherwise apply for processing a
			 machine readable combined border crossing identification card and nonimmigrant
			 visa, and may be increased not more than 50 percent in a fiscal
			 year.
				 BUYING POWER MAINTENANCE, INTERNATIONAL
		  ORGANIZATIONS
				7085.(a)There may be established in the Treasury of
			 the United States a Buying Power Maintenance, International
			 Organizations account.
				(b)At the end of each fiscal year, the
			 Secretary of State may transfer to and merge with Buying Power
			 Maintenance, International Organizations such amounts from
			 Contributions to International Organizations as the Secretary
			 determines are in excess of the needs of activities funded from
			 Contributions to International Organizations because of
			 fluctuations in foreign currency exchange rates.
				(c)In order to offset adverse fluctuations in
			 foreign currency exchange rates, the Secretary of State may transfer to and
			 merge with Contributions to International Organizations such
			 amounts from Buying Power Maintenance, International
			 Organizations as the Secretary determines are necessary to provide for
			 the activities funded from Contributions to International
			 Organizations.
				(d)(1)Subject to the limitations contained in
			 this section, not later than the end of the fifth fiscal year after the fiscal
			 year for which funds are appropriated or otherwise made available for
			 Contributions to International Organizations, the Secretary of
			 State may transfer any unobligated balance of such funds to the Buying
			 Power Maintenance, International Organizations account.
					(2)The balance of the Buying Power
			 Maintenance, International Organizations account may not exceed
			 $50,000,000 as a result of any transfer under
			 this subsection.
					(3)Any transfer pursuant to this subsection
			 shall be treated as a reprogramming of funds under section 34 of the State
			 Department Basic Authorities Act of 1956 (22 U.S.C. 2706) and shall be
			 available for obligation or expenditure only in accordance with the procedures
			 under such section.
					(e)(1)Funds transferred to the Buying
			 Power Maintenance, International Organizations account pursuant to this
			 section shall remain available until expended.
					(2)The transfer authorities in this section
			 shall be available for funds appropriated for fiscal year 2013 and for each
			 fiscal year thereafter, and are in addition to any transfer authority otherwise
			 available to the Department of State under other provisions of law.
					 DEPARTMENT OF STATE ORGANIZATION
		  
			7086.The Secretary of State may transfer any
			 authority, duty, or function assigned by statute to the Coordinator for
			 Counterterrorism, the Coordinator for Reconstruction and Stabilization, or the
			 Coordinator for International Energy Affairs (or to their respective offices)
			 to such other officials or offices of the Department of State as the Secretary
			 may determine from time to time.
				 HIV/AIDS WORKING CAPITAL
		  FUND
				7087.Funds available in the HIV/AIDS Working
			 Capital Fund (in this section referred to as the Fund)
			 established pursuant to section 525(b)(1) of the Foreign Operations, Export
			 Financing, and Related Programs Appropriations Act, 2005 (Public Law 108–477)
			 may be made available for pharmaceuticals and other products for other global
			 health and child survival activities to the same extent as HIV/AIDS
			 pharmaceuticals and other products, subject to the terms and conditions in such
			 section: 
			 Provided, That the authority in
			 section 525(b)(5) of the Foreign Operations, Export Financing, and Related
			 Programs Appropriations Act, 2005 (Public Law 108–477) shall not be exercised
			 by the Coordinator of the United States Activities to Combat HIV/AIDS Globally
			 with respect to funds deposited for non-HIV/AIDS pharmaceuticals and other
			 products.
				 WORKING CAPITAL
		  FUND
				7088.(a)The USAID Administrator (the Administrator)
			 is authorized to establish a Working Capital Fund (in this section referred to
			 as the Fund).
				(b)Funds deposited in the Fund during any
			 fiscal year shall be available without fiscal year limitation and used, in
			 addition to other funds available for such purposes, for agency procurement
			 reform efforts and related administrative costs: 
			 Provided, That such expenses may
			 include—
					(1)personal and non-personal services;
					(2)training;
					(3)supplies; and
					(4)other administrative costs related to the
			 implementation of procurement reform and management of the Fund.
					(c)There may be deposited during any fiscal
			 year in the Fund up to 1 percent of the total value of obligations entered into
			 by USAID from appropriations available to USAID and any appropriation made
			 available for the purpose of providing capital: 
			 Provided, That receipts from the
			 disposal of, or repayments for the loss or damage to, property held in the
			 Fund, rebates, reimbursements, refunds and other credits applicable to the
			 operation of the Fund may be deposited into the Fund.
				(d)Not later than 45 days after enactment of
			 this Act and any subsequent Act making appropriations for the Department of
			 State, foreign operations, and related programs, the Administrator shall submit
			 to the Committees on Appropriations an operating plan for funds deposited in
			 the Fund, which shall include the percentage to be charged for the current
			 fiscal year.
				(e)At the close of fiscal year 2013 and at the
			 close of each fiscal year thereafter, the Administrator shall determine the
			 amounts in excess of the needs of the Fund for that fiscal year and shall
			 transfer out of the Fund any excess amounts to any of the original
			 appropriation accounts from which deposits were made: 
			 Provided, That such transferred
			 funds shall remain available without fiscal year limitation: Provided further, That the
			 Administrator shall report to the Committees on Appropriation the excess
			 amounts and to which appropriation accounts the excess funds will be
			 transferred: Provided further,
			 That such transfers shall be subject to the regular notification procedures of
			 the Committees on Appropriations.
				Pilot Programs in
		  Africa
			7089.(a)Of the funds appropriated by this Act under
			 the headings Global Health Programs and Development
			 Assistance, not less than $15,000,000
			 shall be made available for a pilot program to address health and development
			 challenges in Africa and increased economic engagement opportunities with the
			 United States.
				(b)Of the funds appropriated by this Act under
			 the headings Economic Support Fund and International
			 Narcotics Control and Law Enforcement, not less than
			 $10,000,000 shall be made available for a pilot
			 program to address security challenges in Africa.
				(c)Funds made available under subsections (a)
			 and (b) shall be programmed in a manner that leverages a government-wide
			 approach to addressing shared challenges and mutually beneficial opportunities,
			 and shall be the responsibility of United States Chiefs of Mission in countries
			 in Africa seeking enhanced partnerships with the United States in the areas of
			 trade, investment, development, health, and security: Provided further, That funds made
			 available under this section shall be matched to the maximum extent practicable
			 by sources other than the United States Government: Provided further, That the Secretary
			 of State shall consult with the Committees on Appropriations prior to the
			 obligation of funds.
				(d)Up to 7 percent of the funds made available
			 by subsections (a) and (b) respectively, may be made available, in addition to
			 funds otherwise available for such purposes, for the administrative costs of
			 the Department of State and USAID incurred in implementing the pilot programs
			 established by this section.
				Consular Notification
		  Compliance
			7090.(a)Petition for Review
					(1)JurisdictionNotwithstanding any other provision of law,
			 a Federal court shall have jurisdiction to review the merits of a petition
			 claiming a violation of Article 36(1)(b) or (c) of the Vienna Convention on
			 Consular Relations, done at Vienna April 24, 1963, or a comparable provision of
			 a bilateral international agreement addressing consular notification and
			 access, filed by an individual convicted and sentenced to death by any Federal
			 or State court before the date of enactment of this Act.
					(2)StandardTo obtain relief, an individual described
			 in paragraph (1) shall make a showing of actual prejudice to the criminal
			 conviction or sentence as a result of the violation. The court may conduct an
			 evidentiary hearing if necessary to supplement the record and, upon a finding
			 of actual prejudice, shall order a new trial or sentencing proceeding.
					(3)Limitations
						(A)Initial showingTo qualify for review under this
			 subsection, a petition must make an initial showing that—
							(i)a violation of Article 36(1)(b) or (c) of
			 the Vienna Convention on Consular Relations, done at Vienna April 24, 1963, or
			 a comparable provision of a bilateral international agreement addressing
			 consular notification and access, occurred with respect to the individual
			 described in paragraph (1); and
							(ii)if such violation had not occurred, the
			 consulate would have provided assistance to the individual.
							(B)Effect of prior adjudicationA petition for review under this subsection
			 shall not be granted if the claimed violation described in paragraph (1) has
			 previously been adjudicated on the merits by a Federal or State court of
			 competent jurisdiction in a post-conviction proceeding in which no Federal or
			 State procedural bars were raised with respect to such violation and in which
			 the court provided review equivalent to the review provided in this subsection,
			 unless the adjudication of the claim resulted in a decision that was based on
			 an unreasonable determination of the facts in light of the evidence presented
			 in the prior Federal or State court proceeding.
						(C)Filing deadlineA petition for review under this subsection
			 shall be filed within 1 year of the later of—
							(i)the date of enactment of this Act;
							(ii)the date on which the Federal or State
			 court judgment against the individual described in paragraph (1) became final
			 by the conclusion of direct review or the expiration of the time for seeking
			 such review; or
							(iii)the date on which the impediment to filing
			 a petition created by Federal or State action in violation of the Constitution
			 or laws of the United States is removed, if the individual described in
			 paragraph (1) was prevented from filing by such Federal or State action.
							(D)TollingThe time during which a properly filed
			 application for State post-conviction or other collateral review with respect
			 to the pertinent judgment or claim is pending shall not be counted toward the
			 1-year period of limitation.
						(E)Time limit for reviewA Federal court shall give priority to a
			 petition for review filed under this subsection over all noncapital matters.
			 With respect to a petition for review filed under this subsection and claiming
			 only a violation described in paragraph (1), a Federal court shall render a
			 final determination and enter a final judgment not later than one year after
			 the date on which the petition is filed.
						(4)Habeas petitionA petition for review under this subsection
			 shall be part of the first Federal habeas corpus application or motion for
			 Federal collateral relief under chapter 153 of title 28, United States Code,
			 filed by an individual, except that if an individual filed a Federal habeas
			 corpus application or motion for Federal collateral relief before the date of
			 enactment of this Act or if such application is required to be filed before the
			 date that is 1 year after the date of enactment of this Act, such petition for
			 review under this subsection shall be filed not later than 1 year after the
			 enactment date or within the period prescribed by paragraph (3)(C)(iii),
			 whichever is later. No petition filed in conformity with the requirements of
			 the preceding sentence shall be considered a second or successive habeas corpus
			 application or subjected to any bars to relief based on pre-enactment
			 proceedings other than as specified in paragraph (2).
					(5)Referral to magistrateA Federal court acting under this
			 subsection may refer the petition for review to a Federal magistrate for
			 proposed findings and recommendations pursuant to 28 U.S.C.
			 §636(b)(1)(B).
					(6)Appeal
						(A)In generalA final order on a petition for review
			 under paragraph (1) shall be subject to review on appeal by the court of
			 appeals for the circuit in which the proceeding is held.
						(B)Appeal by petitionerAn individual described in paragraph (1)
			 may appeal a final order on a petition for review under paragraph (1) only if a
			 district or circuit judge issues a certificate of appealability. A district
			 judge or circuit judge may issue a certificate of appealability under this
			 subparagraph if the individual has made a substantial showing of actual
			 prejudice to the criminal conviction or sentence of the individual as a result
			 of a violation described in paragraph (1).
						(b)Violation
					(1)In generalAn individual not covered by subsection (a)
			 who is arrested, detained, or held for trial on a charge that would expose the
			 individual to a capital sentence if convicted may raise a claim of a violation
			 of Article 36(1)(b) or (c) of the Vienna Convention on Consular Relations, done
			 at Vienna April 24, 1963, or of a comparable provision of a bilateral
			 international agreement addressing consular notification and access, at a
			 reasonable time after the individual becomes aware of the violation, before the
			 court with jurisdiction over the charge. Upon a finding of such a
			 violation—
						(A)the consulate of the foreign state of which
			 the individual is a national shall be notified immediately by the detaining
			 authority, and consular access to the individual shall be afforded in
			 accordance with the provisions of the Vienna Convention on Consular Relations,
			 done at Vienna April 24, 1963, or the comparable provisions of a bilateral
			 international agreement addressing consular notification and access; and
						(B)the court—
							(i)shall postpone any proceedings to the
			 extent the court determines necessary to allow for adequate opportunity for
			 consular access and assistance; and
							(ii)may enter necessary orders to facilitate
			 consular access and assistance.
							(2)Evidentiary hearingsThe court may conduct evidentiary hearings
			 if necessary to resolve factual issues.
					(3)Rule of constructionNothing in this subsection shall be
			 construed to create any additional remedy.
					(c)DefinitionsIn this section—
					(1)the term national of the United
			 States has the meaning given that term in section 101(a)(22) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(22)); and
					(2)the term State means any State
			 of the United States, the District of Columbia, the Commonwealth of Puerto
			 Rico, and any territory or possession of the United States.
					EDUCATION
		  FOUNDATION
			7091.(a)Grants AuthorizedThe Secretary of State may award one or
			 more grants, using a transparent and competitive selection process, to the
			 Vietnam Education Foundation, United States accredited institutions of higher
			 education, or not-for-profit organizations engaged in promoting institutional
			 innovation in Vietnamese higher education: 
			 Provided, That grant funds
			 awarded under this subsection shall be used to support the establishment of one
			 or more independent, not-for-profit academic institutions in Vietnam, which
			 meet standards comparable to those required for accreditation in the United
			 States under section 101(a)(5) of the Higher Education Act of 1965 (20 U.S.C.
			 1001(a)(5)), with graduate level programs in public policy, management, and
			 related fields, that support the equitable and sustainable socioeconomic
			 development of Vietnam, feature teaching and research components, promote the
			 development of institutional capacity and innovation in Vietnam, operate
			 according to core principles of good governance, are autonomous from the
			 Government of Vietnam, and reflect the participation and support, including
			 financial support, of local and international stakeholders: Provided further, That each entity
			 desiring a grant under this subsection shall submit an application to the
			 Secretary of State at such time, in such manner, and accompanied by such
			 information as the Secretary may reasonably require: Provided further, That the Secretary
			 may use amounts from the Vietnam Debt Repayment Fund made available under
			 section 207(c) of the Vietnam Education Foundation Act of 2000 (22 U.S.C. 2452
			 note) for grants authorized under this subsection and for carrying out the
			 functions transferred to the Department of State pursuant to subsection
			 (b): Provided further, That
			 the Secretary shall submit an annual report to the Committees on Appropriations
			 that summarizes the activities carried out under this subsection during the
			 most recent fiscal year.
				(b)Transfer of Functions and
			 AssetsAll functions and
			 assets of the Vietnam Education Foundation, as of the day before the date of
			 the enactment of this Act, are transferred to the Department of State.
				(c)Use of FundsIn addition to the purpose set forth in
			 paragraph (2) of section 207(c) of the Vietnam Education Foundation Act of 2000
			 (22 U.S.C. 2452 note), during each of the fiscal years 2012 through 2018, the
			 amounts deposited into the Vietnam Debt Repayment Fund pursuant to paragraph
			 (1) of such section shall be made available by the Secretary of the Treasury,
			 upon the request of the Secretary of State, to the Department of State for the
			 purposes of carrying out this section.
				Assistance for foreign nongovernmental
		  organizations
			7092.Part I of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2151 et seq.) is amended by inserting after section 104C the
			 following new section:
				
					104D.Eligibility for AssistanceNotwithstanding any other provision of law,
				regulation, or policy, in determining eligibility for assistance authorized
				under sections 104, 104A, 104B, and 104C—
						(1)a foreign nongovernmental organization
				shall not be ineligible for such assistance solely on the basis of health or
				medical services, including counseling and referral services, provided by such
				organization with non-United States Government funds if such services are
				permitted in the country in which they are being provided and would not violate
				United States law if provided in the United States; and
						(2)a foreign nongovernmental organization
				shall not be subject to requirements relating to the use of non-United States
				Government funds for advocacy and lobbying activities other than those that
				apply to United States nongovernmental organizations receiving assistance under
				this
				part.
						.
				 Use of funds in contravention of this
		  act
				7093.If the executive branch makes a
			 determination not to comply with any provision of this Act on constitutional
			 grounds, the head of the relevant Federal agency shall notify the Committees on
			 Appropriations in writing within 5 days of such determination, the basis for
			 such determination and any resulting changes to program and policy.
			VIIIOVERSEAS CONTINGENCY OPERATIONS
			DEPARTMENT OF
		  STATE
			Administration of foreign affairs
		  
			DIPLOMATIC AND CONSULAR
		  PROGRAMS
			(including transfer of
		  funds)
			For an additional amount for
		  Diplomatic and Consular Programs,
		  $1,426,000,000, to remain available until
		  September 30, 2014, of which $651,000,000 is for
		  Worldwide Security Protection and shall remain available until expended: 
		  Provided, That the Secretary of
		  State may transfer up to $100,000,000 of the
		  total funds made available under this heading to any other appropriation of any
		  department or agency of the United States, upon the concurrence of the head of
		  such department or agency, to support operations in and assistance for
		  Afghanistan and to carry out the provisions of the Foreign Assistance Act of
		  1961: 
		   Provided further,
		  That any such transfer shall be treated as a reprogramming of funds under
		  subsections (a) and (b) of section 7015 of this Act and shall not be available
		  for obligation or expenditure except in compliance with the procedures set
		  forth in that section: 
		  Provided further, That
		  of the funds appropriated under this heading, not more than
		  $1,071,513,000 may be made available for
		  Department of State operations in Afghanistan, not more than
		  $154,487,000 may be made available for such
		  operations in Pakistan, and not more than
		  $200,000,000 may be made available for such
		  operations in Iraq: 
		  Provided further, That
		  of the funds appropriated under this heading for operations and security
		  programs in Afghanistan, 15 percent shall be withheld from obligation until the
		  Secretary of State, in consultation with the Secretary of Defense and USAID
		  Administrator, submits to the Committees on Appropriations the report on
		  Afghanistan required under this heading in the report accompanying this Act: 
		  Provided further, That
		  such amount is designated by the Congress for Overseas Contingency Operations
		  pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit
		  Control Act of 1985.
			OFFICE OF INSPECTOR GENERALFor an additional amount for Office
		  of Inspector General, $55,900,000, to
		  remain available until September 30, 2014, of which
		  $6,000,000 shall be for the Special Inspector
		  General for Iraq Reconstruction (SIGIR) for reconstruction oversight, and
		  $49,900,000 shall be for the Special Inspector
		  General for Afghanistan Reconstruction (SIGAR) for reconstruction oversight: 
		  Provided, That the unobligated
		  balances available for SIGIR under this heading remaining on March 24, 2013,
		  shall be made available for SIGAR for Iraq-related reconstruction oversight
		  carried out pursuant to the two subsequent provisos: 
		  Provided further, That
		  on March 24, 2013, all investigative functions and related personnel of SIGIR
		  (including attorneys and related support personnel detailed to the Department
		  of Justice) shall be transferred to SIGAR, who shall thereafter exercise the
		  authorities related to criminal investigations granted by law to SIGIR,
		  notwithstanding any other provision of law, until March 31, 2014: 
		  Provided further, That
		  the activities carried out by such investigative and support personnel and
		  attorneys shall continue without interruption, and shall be supervised only by
		  SIGAR, notwithstanding any other provision of law: 
		  Provided further, That
		  on March 30, 2013, the Office of the Special Inspector General for Iraq
		  Reconstruction shall be abolished: 
		  Provided further, That
		  such amount is designated by the Congress for Overseas Contingency Operations
		  pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit
		  Control Act of 1985.
			INTERNATIONAL
		  ORGANIZATIONS
			CONTRIBUTIONS TO INTERNATIONAL
		  ORGANIZATIONSFor an
		  additional amount for Contributions to International
		  Organizations, $101,300,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations pursuant to
		  section 251(b)(2)(A) of the Balanced budget and Emergency Deficit Control Act
		  of 1985.
			UNITED STATES AGENCY FOR INTERNATIONAL
		  DEVELOPMENT 
			Funds appropriated to the
		  President
			OPERATING EXPENSESFor an additional amount for
		  Operating Expenses, $109,800,000,
		  to remain available until September 30, 2014, of which not more than
		  $63,800,000 may be made available for USAID
		  operations in Afghanistan, not more than
		  $5,000,000 may be made available for such
		  operations in Pakistan, and not more than
		  $41,000,000 may be made available for such
		  operations in Iraq: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations pursuant to
		  section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act
		  of 1985.
			BILATERAL ECONOMIC
		  ASSISTANCE
			Funds appropriated to the
		  President
			ECONOMIC SUPPORT FUNDFor an additional amount for Economic
		  Support Fund, $600,000,000, to remain
		  available until September 30, 2014, of which not more than
		  $450,000,000 may be made available for
		  assistance for Afghanistan, not more than
		  $100,000,000 may be made available for
		  assistance for Pakistan, and not more than
		  $50,000,000 may be made available for assistance
		  for Iraq: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations pursuant to
		  section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act
		  of 1985.
			GENERAL
		  PROVISIONS
			Additional
		  appropriations
			8001.Notwithstanding any other provision of law,
			 funds appropriated in this title are in addition to amounts appropriated or
			 otherwise made available in this Act for fiscal year 2013.
				EXTENSION OF AUTHORITIES AND
		  CONDITIONS
				8002.Unless otherwise provided for in this Act,
			 the additional amounts appropriated by this title to appropriations accounts in
			 this Act shall be available under the authorities and conditions applicable to
			 such appropriations accounts.
				TRANSFER AUTHORITY FOR
		  OPERATIONS
				8003.Funds appropriated by this title under the
			 headings Diplomatic and Consular Programs, Office of
			 Inspector General, and Operating Expenses may be
			 transferred to, and merged with, funds appropriated by this title under such
			 headings: 
			 Provided, That such transfers
			 shall be subject to the regular notification procedures of the Committees on
			 Appropriations: Provided
				further, That the transfer authority in this section is in
			 addition to any transfer authority otherwise available under any other
			 provision of law.
			This Act may be cited as the
			 Department of State, Foreign
			 Operations, and Related Programs Appropriations Act,
			 2013.
			
	
		May 24, 2012
		Read twice and placed on
		  the calendar
	
